Exhibit 10.1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

ARGOSY GAMING COMPANY,

 

THE OTHER BORROWERS NAMED HEREIN,

 

THE LENDERS NAMED HEREIN,

 

CALYON NEW YORK BRANCH and BANK OF SCOTLAND

 

as Co-Syndication Agents,

 

MORGAN STANLEY BANK

 

as Documentation Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as the Administrative Agent, L/C Issuer and Swing Line Lender

 

Dated as of September 30, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

 

INTERPRETATION

 

 

 

 

 

1.01.

Definitions

 

 

 

 

 

 

1.02. [a04-11971_1ex10d1.htm#Gaap]

GAAP [a04-11971_1ex10d1.htm#Gaap]

 

 

 

 

 

 

1.03. [a04-11971_1ex10d1.htm#Headings]

Headings [a04-11971_1ex10d1.htm#Headings]

 

 

 

 

 

 

1.04. [a04-11971_1ex10d1.htm#PluralTerms]

Plural Terms [a04-11971_1ex10d1.htm#PluralTerms]

 

 

 

 

 

 

1.05. [a04-11971_1ex10d1.htm#Time]

Time [a04-11971_1ex10d1.htm#Time]

 

 

 

 

 

 

1.06. [a04-11971_1ex10d1.htm#GoverningLaw]

Governing Law [a04-11971_1ex10d1.htm#GoverningLaw]

 

 

 

 

 

 

1.07. [a04-11971_1ex10d1.htm#Construction]

Construction [a04-11971_1ex10d1.htm#Construction]

 

 

 

 

 

 

1.08. [a04-11971_1ex10d1.htm#EntireAgreement]

Entire Agreement [a04-11971_1ex10d1.htm#EntireAgreement]

 

 

 

 

 

 

1.09. [a04-11971_1ex10d1.htm#CalculationOfInterestAndFees]

Calculation of Interest and Fees
[a04-11971_1ex10d1.htm#CalculationOfInterestAndFees]

 

 

 

 

 

 

1.10. [a04-11971_1ex10d1.htm#References]

References [a04-11971_1ex10d1.htm#References]

 

 

 

 

 

 

1.11. [a04-11971_1ex10d1.htm#OtherInterpretiveProvisions]

Other Interpretive Provisions
[a04-11971_1ex10d1.htm#OtherInterpretiveProvisions]

 

 

 

 

 

ARTICLE II. [a04-11971_1ex10d1.htm#CreditFacilities_]

 

CREDIT FACILITIES [a04-11971_1ex10d1.htm#CreditFacilities_]

 

 

 

 

 

2.01. [a04-11971_1ex10d1.htm#RevolvingLoanFacility]

Revolving Loan Facility [a04-11971_1ex10d1.htm#RevolvingLoanFacility]

 

 

 

 

 

 

2.02. [a04-11971_1ex10d1.htm#TermLoanFacility]

Term Loan Facility [a04-11971_1ex10d1.htm#TermLoanFacility]

 

 

 

 

 

 

2.03. [a04-11971_1ex10d1.htm#LettersOfCredit]

Letters of Credit [a04-11971_1ex10d1.htm#LettersOfCredit]

 

 

 

 

 

 

2.04. [a04-11971_1ex10d1.htm#SwingLine]

Swing Line [a04-11971_1ex10d1.htm#SwingLine]

 

 

 

 

 

 

2.05. [a04-11971_1ex10d1.htm#AmountLimitations]

Amount Limitations, Commitment Reductions, Etc.
[a04-11971_1ex10d1.htm#AmountLimitations]

 

 

 

 

 

 

2.06. [a04-11971_1ex10d1.htm#Fees]

Fees [a04-11971_1ex10d1.htm#Fees]

 

 

 

 

 

 

2.07. [a04-11971_1ex10d1.htm#Prepayments]

Prepayments [a04-11971_1ex10d1.htm#Prepayments]

 

 

 

 

 

 

2.08. [a04-11971_1ex10d1.htm#OtherPaymentTerms]

Other Payment Terms [a04-11971_1ex10d1.htm#OtherPaymentTerms]

 

 

 

 

 

 

2.09. [a04-11971_1ex10d1.htm#LoanAccountsNotes]

Loan Accounts; Notes [a04-11971_1ex10d1.htm#LoanAccountsNotes]

 

 

 

 

 

 

2.10. [a04-11971_1ex10d1.htm#LoanFunding]

Loan Funding [a04-11971_1ex10d1.htm#LoanFunding]

 

 

 

 

 

 

2.11. [a04-11971_1ex10d1.htm#ProRataTreatment]

Pro Rata Treatment [a04-11971_1ex10d1.htm#ProRataTreatment]

 

 

 

 

 

 

2.12. [a04-11971_1ex10d1.htm#ChangeOfCircumstances]

Change of Circumstances [a04-11971_1ex10d1.htm#ChangeOfCircumstances]

 

 

 

 

 

 

2.13. [a04-11971_1ex10d1.htm#TaxesOnPayments]

Taxes on Payments [a04-11971_1ex10d1.htm#TaxesOnPayments]

 

 

 

 

 

 

2.14. [a04-11971_1ex10d1.htm#FundingLossIndemnification]

Funding Loss Indemnification [a04-11971_1ex10d1.htm#FundingLossIndemnification]

 

 

 

 

 

 

2.15. [a04-11971_1ex10d1.htm#Security]

Security [a04-11971_1ex10d1.htm#Security]

 

 

 

 

 

 

2.16. [a04-11971_1ex10d1.htm#ReplacementOfTheLenders]

Replacement of the Lenders [a04-11971_1ex10d1.htm#ReplacementOfTheLenders]

 

 

 

 

 

 

2.17. [a04-11971_1ex10d1.htm#IncreasesOfTheTotalRevolvingLoanCo]

Increases of the Total Revolving Loan Commitment
[a04-11971_1ex10d1.htm#IncreasesOfTheTotalRevolvingLoanCo]

 

 

 

 

 

ARTICLE III. [a04-11971_1ex10d1.htm#ArticleIii]

 

CONDITIONS PRECEDENT [a04-11971_1ex10d1.htm#ArticleIii]

 

 

 

 

 

3.01. [a04-11971_1ex10d1.htm#InitialConditionsPrecedent]

Initial Conditions Precedent [a04-11971_1ex10d1.htm#InitialConditionsPrecedent]

 

 

i

--------------------------------------------------------------------------------


 

 

3.02. [a04-11971_1ex10d1.htm#ConditionsPrecedentToEachCreditEven]

Conditions Precedent to each Credit Event
[a04-11971_1ex10d1.htm#ConditionsPrecedentToEachCreditEven]

 

 

 

 

 

 

3.03. [a04-11971_1ex10d1.htm#CovenantToDeliver]

Covenant to Deliver [a04-11971_1ex10d1.htm#CovenantToDeliver]

 

 

 

 

 

ARTICLE IV. [a04-11971_1ex10d1.htm#ArticleIv]

 

REPRESENTATIONS AND WARRANTIES [a04-11971_1ex10d1.htm#ArticleIv]

 

 

 

 

 

4.01. [a04-11971_1ex10d1.htm#BorrowersRepresentationsAndWarrantie]

Borrowers’ Representations and Warranties
[a04-11971_1ex10d1.htm#BorrowersRepresentationsAndWarrantie]

 

 

 

 

 

ARTICLE V. [a04-11971_1ex10d1.htm#ArticleV_Covenants]

 

COVENANTS [a04-11971_1ex10d1.htm#ArticleV_Covenants]

 

 

 

 

 

5.01. [a04-11971_1ex10d1.htm#AffirmativeCovenants]

Affirmative Covenants [a04-11971_1ex10d1.htm#AffirmativeCovenants]

 

 

 

 

 

 

5.02. [a04-11971_1ex10d1.htm#NegativeCovenants]

Negative Covenants [a04-11971_1ex10d1.htm#NegativeCovenants]

 

 

 

 

 

 

5.03. [a04-11971_1ex10d1.htm#FinancialCovenants]

Financial Covenants [a04-11971_1ex10d1.htm#FinancialCovenants]

 

 

 

 

 

ARTICLE VI. [a04-11971_1ex10d1.htm#ArticleVi_Default]

 

DEFAULT [a04-11971_1ex10d1.htm#ArticleVi_Default]

 

 

 

 

 

6.01. [a04-11971_1ex10d1.htm#EventsOfDefault]

Events of Default [a04-11971_1ex10d1.htm#EventsOfDefault]

 

 

 

 

 

 

6.02. [a04-11971_1ex10d1.htm#Remedies]

Remedies [a04-11971_1ex10d1.htm#Remedies]

 

 

 

 

 

 

6.03. [a04-11971_1ex10d1.htm#EffectOfReverseTriggerEvent]

Effect of Reverse Trigger Event
[a04-11971_1ex10d1.htm#EffectOfReverseTriggerEvent]

 

 

 

 

 

ARTICLE VII. [a04-11971_1ex10d1.htm#ArticleVii_TheAdministrativeAgentA]

 

THE ADMINISTRATIVE AGENT AND RELATIONS AMONG THE LENDERS
[a04-11971_1ex10d1.htm#ArticleVii_TheAdministrativeAgentA]

 

 

 

 

 

7.01. [a04-11971_1ex10d1.htm#PowersAndImmunities]

Appointment, Powers and Immunities [a04-11971_1ex10d1.htm#PowersAndImmunities]

 

 

 

 

 

 

7.02. [a04-11971_1ex10d1.htm#RelianceByTheAdministrativeAgent]

Reliance by the Administrative Agent
[a04-11971_1ex10d1.htm#RelianceByTheAdministrativeAgent]

 

 

 

 

 

 

7.03. [a04-11971_1ex10d1.htm#Defaults]

Defaults [a04-11971_1ex10d1.htm#Defaults]

 

 

 

 

 

 

7.04. [a04-11971_1ex10d1.htm#Indemnification]

Indemnification [a04-11971_1ex10d1.htm#Indemnification]

 

 

 

 

 

 

7.05. [a04-11971_1ex10d1.htm#Nonreliance]

Non-Reliance [a04-11971_1ex10d1.htm#Nonreliance]

 

 

 

 

 

 

7.06. [a04-11971_1ex10d1.htm#ResignationOrRemovalOfTheAdministra]

Resignation or Removal of the Administrative Agent
[a04-11971_1ex10d1.htm#ResignationOrRemovalOfTheAdministra]

 

 

 

 

 

 

7.07. [a04-11971_1ex10d1.htm#Authorization]

Authorization [a04-11971_1ex10d1.htm#Authorization]

 

 

 

 

 

 

7.08. [a04-11971_1ex10d1.htm#TheAdministrativeAgentInItsIndividu]

The Administrative Agent in its Individual Capacity
[a04-11971_1ex10d1.htm#TheAdministrativeAgentInItsIndividu]

 

 

 

 

 

ARTICLE VIII. [a04-11971_1ex10d1.htm#ArticleViii_Miscellaneous]

 

MISCELLANEOUS [a04-11971_1ex10d1.htm#ArticleViii_Miscellaneous]

 

 

 

 

 

8.01. [a04-11971_1ex10d1.htm#Notices]

Notices [a04-11971_1ex10d1.htm#Notices]

 

 

 

 

 

 

8.02. [a04-11971_1ex10d1.htm#Expenses]

Expenses [a04-11971_1ex10d1.htm#Expenses]

 

 

 

 

 

 

8.03. [a04-11971_1ex10d1.htm#Indemnificat]

Indemnification [a04-11971_1ex10d1.htm#Indemnificat]

 

 

 

 

 

 

8.04. [a04-11971_1ex10d1.htm#WaiversAmendments]

Waivers; Amendments [a04-11971_1ex10d1.htm#WaiversAmendments]

 

 

 

 

 

 

8.05. [a04-11971_1ex10d1.htm#SuccessorsAndAssigns]

Successors and Assigns [a04-11971_1ex10d1.htm#SuccessorsAndAssigns]

 

 

 

 

 

 

8.06. [a04-11971_1ex10d1.htm#SetoffSecurityInterest]

Setoff; Security Interest [a04-11971_1ex10d1.htm#SetoffSecurityInterest]

 

 

 

 

 

 

8.07. [a04-11971_1ex10d1.htm#NoThirdPartyRights]

No Third Party Rights [a04-11971_1ex10d1.htm#NoThirdPartyRights]

 

 

 

 

 

 

8.08. [a04-11971_1ex10d1.htm#PartialInvalidity]

Partial Invalidity [a04-11971_1ex10d1.htm#PartialInvalidity]

 

 

 

 

 

 

8.09. [a04-11971_1ex10d1.htm#JuryTrial]

Jury Trial [a04-11971_1ex10d1.htm#JuryTrial]

 

 

ii

--------------------------------------------------------------------------------


 

 

8.10. [a04-11971_1ex10d1.htm#Confidentiality]

Confidentiality [a04-11971_1ex10d1.htm#Confidentiality]

 

 

 

 

 

 

8.11. [a04-11971_1ex10d1.htm#Counterparts]

Counterparts [a04-11971_1ex10d1.htm#Counterparts]

 

 

 

 

 

 

8.12. [a04-11971_1ex10d1.htm#ConsentToJurisdiction]

Consent to Jurisdiction [a04-11971_1ex10d1.htm#ConsentToJurisdiction]

 

 

 

 

 

 

8.13. [a04-11971_1ex10d1.htm#JointAndSeveralObligations]

Joint and Several Obligations [a04-11971_1ex10d1.htm#JointAndSeveralObligations]

 

 

 

 

 

 

8.14. [a04-11971_1ex10d1.htm#AssignmentOfRevolvingLoans]

Assignment of Revolving Loans [a04-11971_1ex10d1.htm#AssignmentOfRevolvingLoans]

 

 

 

 

 

 

8.15. [a04-11971_1ex10d1.htm#ApplicationOfGamingLaws]

Application of Gaming Laws [a04-11971_1ex10d1.htm#ApplicationOfGamingLaws]

 

 

 

 

 

 

8.16. [a04-11971_1ex10d1.htm#DamagesInsuranceAndCondemnationProc]

Damages; Insurance and Condemnation Proceeds
[a04-11971_1ex10d1.htm#DamagesInsuranceAndCondemnationProc]

 

 

 

Schedules and Exhibits

 

 

Schedule I

The Lenders

 

Schedule II

Existing Letters of Credit

 

Schedule 4.01(g)

Litigation

 

Schedule 4.01(h)

Intercompany Notes and Real Property

 

Schedule 4.01(l)

Multiemployer Plans

 

Schedule 4.01(n)

Intellectual Property

 

Schedule 4.01(q)

Subsidiaries

 

Schedule 4.01(t)

Labor Matters

 

Schedule 4.01(z)

Existing Insurance

 

Schedule 4.01(aa)

Contingent Obligations

 

Schedule 5.02(a)

Existing Indebtedness

 

Schedule 5.02(b)

Existing Liens

 

Schedule 5.02(e)

Existing Investments

 

Schedule 5.03(e)

Specified Capital Expenditures

 

 

 

 

Exhibit A

Notice of Revolving Loan Borrowing

 

Exhibit B

Notice of Revolving Loan Conversion

 

Exhibit C

Notice of Revolving Loan Interest Period Selection

 

Exhibit D

Notice of Term Loan Conversion

 

Exhibit E

Notice of Term Loan Interest Period Selection

 

Exhibit F

Notice of Swing Loan Borrowing

 

Exhibit G

Revolving Loan Note

 

Exhibit H

Term Loan Note

 

Exhibit I

Swing Loan Note

 

Exhibit J

Assignment Agreement

 

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 30,
2004, is entered into by and among:  (1) ARGOSY GAMING COMPANY, a Delaware
corporation (“Argosy”), ALTON GAMING COMPANY, an Illinois corporation (“Alton
Gaming”), ARGOSY OF IOWA, INC., an Iowa corporation (“Argosy of Iowa”), ARGOSY
OF LOUISIANA, INC., a Louisiana corporation (“Argosy of Louisiana”), BELLE OF
SIOUX CITY, L.P., an Iowa limited partnership (“Belle of Sioux City”), CATFISH
QUEEN PARTNERSHIP IN COMMENDAM, a Louisiana partnership in commendam (“Catfish
Queen”), CENTROPLEX CENTRE CONVENTION HOTEL, L.L.C., a Louisiana limited
liability company (“Centroplex”), EMPRESS CASINO JOLIET CORPORATION, an Illinois
corporation (“Empress Casino Joliet”), INDIANA GAMING II, L.P., an Indiana
limited partnership (“Indiana Gaming II”), THE INDIANA GAMING COMPANY, an
Indiana corporation (“Indiana Gaming Corporation”), INDIANA GAMING HOLDING
COMPANY, an Indiana corporation (“Indiana Gaming Holding”), INDIANA GAMING
COMPANY, L.P., an Indiana limited partnership (“Indiana Gaming Partnership”),
IOWA GAMING COMPANY, an Iowa corporation (“Iowa Gaming”), JAZZ ENTERPRISES,
INC., a Louisiana corporation (“Jazz Enterprises”), and THE MISSOURI GAMING
COMPANY, a Missouri corporation (“Missouri Gaming”); (2) each of the financial
institutions from time to time party hereto (collectively, the “Lenders”);
(3) CALYON NEW YORK BRANCH and BANK OF SCOTLAND, as Co-Syndication Agents;
(4) MORGAN STANLEY BANK, as Documentation Agent; and (5) WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent,
L/C Issuer and Swing Line Lender.

 

RECITALS

 

A.            The Borrowers have requested that (i) the Total R/C Commitment,
the R/C Funded Outstandings (each as defined in the Existing Credit Agreement)
and the Existing Letters of Credit outstanding under the Existing Credit
Agreement be continued as or converted into (as the case may be) Revolving Loan
Commitments, Revolving Loans and Letters of Credit under this Agreement, (ii)
the Revolving Loan Commitment be increased to $500,000,000, (iii) that the
proceeds of the Term Loan hereunder and a portion of the Revolving Loans
hereunder be used to repay the “Term Lenders” under and as defined in the
Existing Credit Agreement and (iv) the Existing Credit Agreement otherwise be
amended and restated in its entirety as set forth below in this Agreement.

 

B.            The Lenders are willing, on and subject to the terms and
conditions set forth in this Agreement, to amend and restate the terms of the
Existing Credit Agreement and to extend credit under this Agreement as more
particularly hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree to amend and restate the
Existing Credit Agreement as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I.           INTERPRETATION.

 

1.01.        Definitions.  Unless otherwise indicated in this Agreement, each
term set forth below or in the preamble hereto, when used in this Agreement,
shall have the meaning given to that term below, in the preamble hereto or in
the provision of this Agreement or other document, instrument or agreement
referenced below, as applicable.

 

“2001 Senior Subordinated Indenture” shall mean that certain Indenture dated as
of July 31, 2001 by and among Argosy, as issuer, the Subsidiaries of Argosy
referred to therein, as guarantors, and Bank One Trust Company, NA, as trustee.

 

“2001 Senior Subordinated Notes” shall mean those certain $200 million 9.0%
Senior Subordinated Notes due 2011 issued by Argosy pursuant to the 2001 Senior
Subordinated Indenture.

 

“2004 Senior Subordinated Indenture” shall mean that certain Indenture dated as
of February 12, 2004, between Argosy and J.P. Morgan Trust Company, National
Association, as trustee.

 

“2004 Senior Subordinated Notes” shall mean the 7% Senior Subordinated Notes due
2014 issued by Argosy pursuant to the 2004 Senior Subordinated Indenture in the
original aggregate principal amount of $350,000,000.

 

“Administrative Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders.

 

“Administrative Agent’s Fee Letter” shall mean the letter agreement dated as of
June 30, 2004, between Argosy and the Administrative Agent regarding certain
fees payable by Argosy to the Administrative Agent.

 

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of any class of Equity
Securities of such Person, or (b) each Person that controls, is controlled by or
is under common control with, such Person or any Affiliate of such Person;
provided, however, that in no case shall the Administrative Agent or any Lender
be deemed to be an Affiliate of Argosy or any of its Subsidiaries for purposes
of this Agreement.  For the purpose of this definition, “control” of a Person
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of its management or policies, whether through the ownership
of voting securities, by contract or otherwise.

 

“Agreement” shall mean this Third Amended and Restated Credit Agreement.

 

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans and Base Rate Portions, its Domestic Lending Office,
and (b) in the case of its LIBOR Loans and LIBOR Portions, its Euro-Dollar
Lending Office.

 

“Applicable Margin” shall mean:

 

2

--------------------------------------------------------------------------------


 

(a)           With respect to each Revolving Loan, the per annum margin which is
determined pursuant to the Revolving Loan Pricing Grid and added to the Base
Rate or LIBOR Rate, as the case may be, for such Revolving Loan; provided,
however, that each Applicable Margin determined pursuant to the Revolving Loan
Pricing Grid shall be increased by two percent (2.00%) on the date an Event of
Default occurs and shall continue at such increased rate unless and until such
Event of Default is cured or waived in accordance with this Agreement.  The
Applicable Margins set forth in this subsection (a) shall be determined as
provided in the Revolving Loan Pricing Grid and may change as set forth in the
definition of Revolving Loan Pricing Grid.

 

(b)           With respect to each Term Loan, the Applicable Margin for LIBOR
Portions shall be 1.75%, and the Applicable Margin for Base Rate Portions shall
be 0.50%; provided, however, that each such Applicable Margin shall be increased
by two percent (2.00%) on the date an Event of Default occurs and shall continue
at such increased rate unless and until such Event of Default is cured or waived
in accordance with this Agreement.

 

“Approved Fund” shall mean any Fund that is administered, managed or advised by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Argosy” shall have the meaning given to that term in clause (1) of the
introductory paragraph hereof.

 

“Assignee Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment” shall have the meaning given to that term in Section 8.05(c).

 

“Assignment Agreement” shall have the meaning given to that term in Section
8.05(c).

 

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the meaning set forth therein.

 

“Assignor Lender” shall have the meaning given to that term in Section 8.05(c).

 

“Base Rate” shall mean, on any day, the greater of (a) the Prime Rate in effect
on such date and (b) the Federal Funds Rate for such day plus one-half percent
(0.50%).

 

“Base Rate Loan” shall mean, at any time, a Revolving Loan which then bears
interest as provided in clause (i) of Section 2.01(c).

 

“Base Rate Portion” shall mean, at any time, a Portion of the Term Loan
Borrowing or a Term Loan, as the case may be, which then bears interest at a
rate specified in clause (i) of Section 2.02(c).

 

“Borrowers” shall mean, collectively, Argosy, Alton Gaming, Argosy of Iowa,
Belle of Sioux City, Argosy of Louisiana, Catfish Queen, Centroplex, Empress
Casino Joliet, Indiana Gaming II, Indiana Gaming Corporation, Indiana Gaming
Holding, Indiana Gaming Partnership, Iowa Gaming, Jazz Enterprises and Missouri
Gaming.  Notwithstanding a transfer of the capital

 

3

--------------------------------------------------------------------------------


 

stock of Empress Casino Joliet pursuant to the terms of the Transfer Agreement,
until a Sale (as defined in the Transfer Agreement) occurs, Empress Casino
Joliet shall remain a Borrower for all purposes of this Agreement (other than
for purposes of Section 2.01(a), 2.03(a)(i) or 2.04(a)).

 

“Borrowing” shall mean a Revolving Loan Borrowing, the Term Loan Borrowing or a
Swing Line Borrowing, as the context may require.

 

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required to close in San Francisco, California, New York, New York
or Chicago, Illinois and (b) if such Business Day is related to a LIBOR Loan or
a LIBOR Portion, dealings in Dollar deposits are carried out in the London
interbank market.

 

“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.12(d).

 

“Capital Asset” shall mean, with respect to any Person, any tangible fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person,
or any expense incurred by such Person that is required by GAAP to be reported
as a non-current asset on such Person’s balance sheet.

 

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets (including renewals, improvements and replacements, but
excluding repairs in the ordinary course) computed in accordance with GAAP
(including all amounts paid or accrued on Capital Leases and other Indebtedness
incurred or assumed to acquire Capital Assets).

 

“Capital Lease” shall mean any lease that, in accordance with GAAP, is required
to be capitalized on the books of a lessee.

 

“Cash Collateral Account” shall mean the restricted depository savings account
to be established by the Borrowers or the Administrative Agent on behalf of the
Borrowers with the L/C Issuer at its offices located at 5340 Kietzke, Suite 201,
Reno, Nevada, or at such other office located in the United States as may be
designated from time to time by the L/C Issuer, for the purpose of depositing
cash collateral for the Obligations upon the occurrence of any Event of Default.

 

“Cash Collateral Pledge Agreement” shall mean that certain Deposit Account
Pledge Agreement, dated as of September 30, 2004, among the Borrowers and the
L/C Issuer.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, as collateral for the Obligations, cash or deposit account balances in
an amount equal to the L/C Obligations pursuant to documentation in form and
substance satisfactory to the Administrative Agent and the L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
shall have corresponding meaning.  Each Borrower hereby grants the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a Lien on all such cash and deposit account balances as security for
the Obligations.  Cash collateral shall be maintained in blocked, non-interest
bearing deposit accounts at Wells Fargo or other institutions satisfactory to
it.  The

 

4

--------------------------------------------------------------------------------


 

Lien held by the Administrative Agent in such cash collateral to secure the
Obligations shall be released upon the satisfaction of each of the following
conditions: (a) no Letters of Credit shall be outstanding, (b) all L/C
Obligations shall have been repaid in full and (c) no Default shall have
occurred and be continuing.

 

“Cash Equivalents” shall mean:

 

(a)           Direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           Investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Rating Group or from Moody’s
Investor Services, Inc.;

 

(c)           Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized or licensed
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d)           Fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           Money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by Standard and Poor’s Rating Group and Aaa by Moody’s
Investor Services, Inc. and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Casinos” shall mean, collectively, the casinos owned or operated by the Loan
Parties from time to time.

 

“Change of Control” shall mean:

 

(a)           Any “person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
acquires ownership or control of more than forty percent (40%) of the voting
common stock of Argosy; or

 

(b)           During any period of twenty-four (24) consecutive months
commencing after the Restatement Effective Date, individuals who at the
beginning of such period constituted Argosy’s Board of Directors (together with
any new or replacement directors whose election by Argosy’s Board of Directors
or whose nomination for election by Argosy’s shareholders, was approved by a
vote of at least a majority of the directors then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was

 

5

--------------------------------------------------------------------------------


 

previously so approved) cease for any reason to constitute a majority of the
directors then in office.

 

“Change of Law” shall have the meaning given to that term in Section 2.12(b).

 

“Class” shall have the meaning given to that term in Section 1.10(e).

 

“Collateral” shall mean all property in which the Administrative Agent or any
Lender has a Lien to secure the Obligations.

 

“Commitment Fee Percentage” shall mean, with respect to the Revolving Loans at
any time, the per annum percentage which is used to calculate Commitment Fees
for the Revolving Loans.  The Commitment Fee Percentages shall be determined as
provided in the Revolving Loan Pricing Grid and may change as set forth in the
definition of Revolving Loan Pricing Grid.

 

“Commitment Fees” shall have the meaning given to that term in Section 2.06(b).

 

“Commitments” shall mean, collectively, the Revolving Loan Commitments and the
Term Loan Commitments.

 

“Compliance Certificate” shall have the meaning given to that term in clause
(iii) of Section 5.01(a).

 

“Contingent Obligation” shall mean, with respect to any Person, (a) any Guaranty
Obligation of that Person; and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a partner or
joint venturer in any partnership or joint venture, or (iii) to purchase any
materials, supplies or other property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other property is ever made or tendered, or such services are ever
performed or tendered.  The amount of any Contingent Obligation shall (subject,
in the case of Guaranty Obligations, to the last sentence of the definition of
“Guaranty Obligation”) be deemed equal to the maximum reasonably anticipated
liability in respect thereof.

 

“Contractual Obligation” of any Person shall mean, any indenture, note, lease,
loan agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

“Credit Documents” shall mean and include this Agreement, the Notes, the
Security Documents, all Rate Protection Agreements of any Borrower with any
Lender related to any Loan, the Environmental Indemnity and the Administrative
Agent’s Fee Letter; all other documents, instruments and agreements delivered to
the Administrative Agent or any Lender pursuant to Section 3.01; and all other
documents, instruments and agreements delivered by any Loan Party to the
Administrative Agent or any Lender in connection with this Agreement on or

 

6

--------------------------------------------------------------------------------


 

after the date of this Agreement, including, if applicable, the Guaranty or any
joinder agreement thereto, each as amended, modified or supplemented from time
to time.

 

“Credit Event” shall mean the making of any Loan (including a Swing Line Loan)
or the making of an L/C Credit Extension.

 

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

 

“Defaulting Lender” shall mean a Lender which has failed to fund its portion of
any Borrowing which it is required to fund under this Agreement and has
continued in such failure for three (3) Business Days after written notice from
the Administrative Agent.

 

“Departing Lenders” shall mean Bank of America, N.A., First Hawaiian Bank and
West Coast Bank.

 

“Designated Asset Sale Proceeds” shall mean the Net Proceeds payable to the Loan
Parties from the sale, transfer, lease or other disposition of assets or
property, other than any sale or other disposition permitted by clause (i),
(ii), (iv) or (v) of Section 5.02(c).

 

“Development Agreements” shall mean, collectively, (i) that certain Agreement
under date of April 18, 1991 by and between the City of Alton, Illinois and the
Alton Riverboat Gambling Partnership (the predecessor in interest to Alton
Gaming), (ii) that certain Contract under date of September 21, 1994 by and
among the City of Baton Rouge, Louisiana, the Parish of East Baton Rouge and
Jazz Enterprises, (iii) that certain Riverboat Gaming Development Agreement
between the City of Lawrenceburg, Indiana, and the Indiana Gaming Company, L.P.,
executed by Indiana Gaming Partnership, and by the City of Lawrenceburg, Indiana
under date of April 13, 1994, as amended by that certain Amendment Number One to
Riverboat Gaming Development Agreement under date of December 28, 1995 and by
that certain Amendment Number Two to Riverboat Gaming Development Agreement
under date of August 20, 1996, (iv) that certain Lease and Development Agreement
executed by the City of Riverside, Missouri and by Alton Gaming under date of
June 7, 1993 and (v) that certain Development Agreement under date of June 22,
1992, by and between the City of Sioux City, Iowa and Sioux City Riverboat
Corp., as assigned to Belle of Sioux City by Sioux City Riverboat Corp., Inc.
pursuant to that certain Assignment and Assumption Agreement executed by Sioux
City Riverboat Corp., Inc. and by Belle of Sioux City under date of December 1,
1994.

 

“Distributions” shall mean dividends (in cash or property) on, or other payments
or distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any shares of any class of stock of any Loan Party or of any
warrants, options or other rights to acquire the same.

 

“Documentation Agent” shall mean Morgan Stanley Bank, in its capacity as the
documentation agent.

 

“Dollars” and “$” shall mean the lawful currency of the United States of America
and, in relation to any payment under this Agreement, same day or immediately
available funds.

 

7

--------------------------------------------------------------------------------


 

“Domestic Lending Office” shall mean, with respect to any Lender, (a) initially,
its office designated as such to the Administrative Agent (or, in the case of
any Lender which becomes a Lender by an assignment pursuant to Section 8.05(c),
its office designated as such in the applicable Assignment Agreement) and (b)
subsequently, such other office or offices as such Lender may designate to the
Administrative Agent as the office at which such Lender’s Base Rate Loans and
Base Rate Portions will thereafter be maintained and for the account of which
all payments of principal of, and interest on, such Lender’s Base Rate Loans and
Base Rate Portions will thereafter be made.

 

“EBITDA” shall mean, for any period, the sum of the following items of the Loan
Parties: (a) Net Income after tax for such period, (b) Interest Expense for such
period, (c) depreciation and amortization for such period, (d) all other
non-cash expenses (less non-cash gains) for such period, (e) income tax expense
for such period, (f) pre-opening expense for such period and (g) all
extraordinary items, including non-recurring fees incurred in connection with
the negotiation, execution and delivery of this Agreement and other Permitted
Indebtedness (in each instance to the extent deducted in the determination of
Net Income and in each case as determined in accordance with GAAP), after giving
effect on a pro forma basis to any acquisition of assets or Persons permitted
under Section 5.02(d) and/or any disposition of assets or Persons permitted
under Section 5.02(c) (as if such other acquisition or disposition occurred on
the first day of the relevant four fiscal quarter period).

 

“Effective Amount” shall mean (i) with respect to Revolving Loans, Term Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Loans, Term Loans and Swing Line Loans, as the case may be, occurring
on such date; and (ii) with respect to any L/C Obligations on any date, the
amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements of outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

 

“Eligible Assignee” shall mean a Person which (a) is to the extent required
under applicable Gaming Laws, registered or licensed with, approved or found
suitable by, or not disapproved, denied a license or approval or found
unsuitable by (whichever may be required under applicable Gaming Laws), any
applicable Governmental Authorities, (b) does not (either alone or as part of a
“group” (as defined in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), own or control more than 40% of the voting securities of
any direct competitor of Argosy or any of its Subsidiaries and (c) is (i) with
respect to the Revolving Loans, Revolving Loan Commitments or the Term Loans,
(A) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000, (B) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (the “OECD”), or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the country in which
it is organized or another country which is also a member of the OECD, (C) a
Person that is primarily engaged in the business of commercial lending and that
is (1) a Subsidiary of a Lender, (2) a Subsidiary of a Person of which a Lender
is a Subsidiary or (3) a

 

8

--------------------------------------------------------------------------------


 

Person of which a Lender is a Subsidiary or (D) an Approved Fund or (ii) solely
with respect to the Term Loans, any other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933) that
extends credit or buys loans as one of its businesses including insurance
companies, mutual funds, lease financing companies and investment funds.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by Argosy or any ERISA
Affiliate, other than a Multiemployer Plan.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, among the Borrowers and the
Administrative Agent.

 

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
reasonable attorneys’ fees and consultants’ fees, that are incurred at any time
as a result of the existence of any Hazardous Material upon, about or beneath
any real property owned by Argosy or any of its Subsidiaries or migrating or
threatening to migrate to or from any such real property, or arising from any
investigation, proceeding or remediation of any location at which Argosy, any of
its Subsidiaries or any predecessors are alleged to have directly or indirectly
disposed of Hazardous Materials or arising in any manner whatsoever out of any
violation of Environmental Laws.

 

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environment Response, Compensation and Liability Act of
1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977, 30 U.S.C.
Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f et
seq.; and all other Governmental Rules relating to the protection of human
health and the environment, including all Governmental Rules pertaining to the
reporting, licensing, permitting, transportation, storage, disposal,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation or handling of Hazardous Materials.

 

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, membership interests, partnership interests or
other equity interests in and of such Person (regardless of how designated and
whether or not voting or non-voting) and (b) all warrants, options and other
rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with Argosy under Section 414 of the IRC.

 

9

--------------------------------------------------------------------------------


 

“Euro-Dollar Lending Office” shall mean, with respect to any Lender, (a)
initially, its office designated as such to the Administrative Agent (or, in the
case of any Lender which becomes a Lender by an assignment pursuant to Section
8.05(c), its office designated as such in the applicable Assignment Agreement)
and (b) subsequently, such other office or offices as such Lender may designate
to the Administrative Agent as the office at which such Lender’s LIBOR Loans and
LIBOR Portions will thereafter be maintained and for the account of which all
payments of principal of, and interest on, such Lender’s LIBOR Loans and LIBOR
Portions will thereafter be made.

 

“Event of Default” shall have the meaning given to that term in Section 6.01.

 

“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.03(b)(iii).

 

“Existing Assignments” shall mean, collectively, each of the assignment
agreements set forth on Schedule I.

 

“Existing Credit Agreement” shall mean that certain Second Amended and Restated
Credit Agreement, dated as of July 31, 2001, among the Borrowers, the Lenders
named therein, Wells Fargo, as Swingline Lender, L/C Issuer and Administrative
Agent, Credit Lyonnais, Los Angeles Branch, as Syndication Agent and Bank of
Scotland and Bankers Trust Company, as Documentation Agent, as amended,
supplemented or otherwise modified and in effect on the date hereof.

 

“Existing Letters of Credit” shall mean the letters of credit described on
Schedule II.

 

“Existing Mortgages” shall mean, collectively, each of the mortgages referenced
on Schedule III.

 

“Existing Security Agreements” shall mean, collectively, each of the security
agreements referenced on Schedule IV.

 

“Existing Ship Mortgages” shall mean, collectively, each of the ship mortgages
referenced on Schedule V.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided,
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Wells Fargo on such day on such
transactions as determined by the Administrative Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

 

10

--------------------------------------------------------------------------------


 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income, stockholders’ equity (prepared on an annual basis
only) and cash flows of such Person for such period, and a balance sheet of such
Person as of the end of such period, setting forth in each case in comparative
form figures for the corresponding period in the preceding fiscal year if such
period is less than a full fiscal year or, if such period is a full fiscal year,
corresponding figures from the preceding annual audit, all prepared in
reasonable detail and in accordance with GAAP.

 

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination, the
ratio of (a) EBITDA for the period of four consecutive fiscal quarters ending on
or most recently ended prior to such date minus the sum of (i) Distributions
actually made in cash during such period (to the extent not included in Fixed
Charges) other than Distributions made to or for the account of another Loan
Party, (ii) income taxes actually paid in cash during such period and (iii)
Maintenance Capital Expenditures actually made during such period, to (b) Fixed
Charges for the period of four consecutive fiscal quarters ending on or most
recently ended prior to such date.

 

“Fixed Charges” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) Interest Expense for such period, (b) scheduled
payments of principal on Indebtedness, to the extent actually paid during such
period, (c) the portion of scheduled payments made under Capital Leases that
should be treated as payment of principal in accordance with GAAP, to the extent
actually paid during such period and (d) Distributions on the preferred capital
stock of Argosy to the extent actually paid in cash during such period, after
giving effect on a pro forma basis to any acquisition of assets or Persons
permitted under Section 5.02(d) and/or any disposition of assets or Persons
permitted under Section 5.02(c) (as if such acquisition or disposition occurred
on the first day of the relevant four fiscal quarter period).

 

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” shall mean generally accepted accounting principles and practices as in
effect in the United States of America from time to time, consistently applied.

 

“Gaming Authorities” shall mean, collectively, the Illinois Gaming Board, the
Indiana Gaming Commission, the Iowa Racing and Gaming Commission, the Louisiana
Gaming Control Board, the Missouri Gaming Commission and any other Governmental
Authorities which enforce the Gaming Laws.

 

“Gaming Facility” shall mean each Casino and all other Property owned by a Loan
Party which is directly ancillary thereto or used in connection therewith,
including any hotels, resorts, card clubs, theaters, parking facilities,
recreational vehicle parks, timeshare operations, retail shops, restaurants,
other buildings, land, golf courses and other recreation and entertainment
facilities, marinas, vessels, barges, ships and related equipment.

 

“Gaming Laws” shall mean all statutes, rules, regulations, ordinances, codes,
administrative or judicial orders or decrees or other laws pursuant to which any
Gaming

 

11

--------------------------------------------------------------------------------


 

Authority or other Governmental Authority possesses regulatory, licensing or
permit authority over gambling or gaming activities conducted by any Loan Party
within its jurisdiction.

 

“Gaming License” shall mean, collectively, any and all Governmental
Authorizations (i) necessary to enable any Loan Party to engage in the casino,
gambling or gaming business, including the operation of racetracks, and the
conduct of pari-mutual wagering and other gaming activities at such racetracks
or otherwise continue to conduct its business as it is conducted on the
Restatement Effective Date, or (ii) required by any Governmental Authority or
under any Gaming Law.

 

“Gaming New Venture” shall mean any New Venture which (i) holds a Gaming
License, (ii) owns or operates a casino or racetrack or (iii) owns an asset or
operates a business adjacent to or within close proximity of an entity which
holds a Gaming License or owns or operates a casino or racetrack, including any
hotel, resort, card club, theater, parking facility, recreational vehicle park,
timeshare operation, retail shop, restaurant, golf course or other recreation
and entertainment facility, marina, vessel, barge or ship.

 

“Gaming Subsidiary” shall mean any Subsidiary which (i) holds a Gaming License,
(ii) owns or operates a casino or racetrack or (iii) owns an asset or operates a
business adjacent to or within close proximity of an entity which holds a Gaming
License or owns or operates a casino or racetrack, including any hotel, resort,
card club, theater, parking facility, recreational vehicle park, timeshare
operation, retail shop, restaurant, golf course or other recreation and
entertainment facility, marina, vessel, barge or ship.

 

“Governmental Authority” shall mean any domestic or foreign national, state or
local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including the Federal Deposit Insurance Corporation,
the Federal Reserve Board, the Comptroller of the Currency, any central bank or
any comparable authority.

 

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Guarantor” shall mean each Restricted Subsidiary which has executed and
delivered a Guaranty pursuant to Section 5.01(j).

 

12

--------------------------------------------------------------------------------


 

“Guaranty” shall mean a General Continuing Subsidiary Guaranty executed by the
Restricted Subsidiaries in favor of the Administrative Agent on behalf of the
Lenders from time to time.

 

“Guaranty Obligation” shall mean, with respect to any Person, any direct or
indirect liability of that Person with respect to any indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligations”) of
another Person (the “primary obligor”), including any obligation of that Person,
whether or not contingent, (a) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, or (b) to advance or provide funds (i) for the payment or discharge of
any such primary obligation, or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, or (d) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof.  The amount of any Guaranty
Obligation shall be deemed equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum liability in respect thereof.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous,” “toxic” or similar descriptions under any
Environmental Law.

 

“Honor Date” shall have the meaning given to that term in Section 2.03(c)(i).

 

“ICC” shall have the meaning given to that term in Section 2.03(h).

 

“Indebtedness” of any Person shall mean, without duplication:

 

(a)           All obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments and all other obligations of such Person
for borrowed money (including obligations to repurchase receivables and other
assets sold with recourse);

 

(b)           All obligations of such Person for the deferred purchase price of
property or services;

 

(c)           All obligations of such Person under conditional sale or other
title retention agreements with respect to property acquired by such Person (to
the extent of the value of such property if the rights and remedies of the
seller or the Lender under such agreement in the event of default are limited
solely to repossession or sale of such property);

 

(d)           All obligations of such Person as lessee under or with respect to
Capital Leases;

 

13

--------------------------------------------------------------------------------


 

(e)           All obligations of such Person, contingent or otherwise, under or
with respect to Surety Instruments;

 

(f)            The Termination Value (if negative) with respect to all Rate
Protection Agreements of such Person;

 

(g)           All Guaranty Obligations of such Person with respect to the
obligations of other Persons of the types described in clauses (a) - (f) above
and all other Contingent Obligations of such Person; and

 

(h)           All obligations of other Persons of the types described in clauses
(a) - (f) above to the extent secured by (or for which any holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien in any property (including accounts and contract rights) of such
Person, even though such Person has not assumed or become liable for the payment
of such obligations.

 

“Intercompany Notes” shall mean, collectively, the promissory notes described on
Schedule 4.01(h).

 

“Interest Expense” shall mean, for any period, the sum, for the Loan Parties
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following: (a) all interest, fees, charges and related expenses
allocable to such period in connection with Indebtedness or the deferred
purchase price of assets that is treated as interest in accordance with GAAP,
(b) the portion of rent actually paid during such period under Capital Leases
that should be treated as interest in accordance with GAAP and (c) the net
amounts payable (or minus the net amounts receivable) under Rate Protection
Agreements accrued during such period (whether or not actually paid or received
during such period); provided, however, that the amortization of fees and
expenses incurred and paid in connection with the incurrence of any Indebtedness
or entering into any Rate Protection Agreements shall be excluded from the
determination of Interest Expense.

 

“Interest Period” shall mean, with respect to any LIBOR Loan or LIBOR Portion,
the time periods selected by the Borrowers pursuant to Section 2.01(b), Section
2.01(d) or Section 2.02(d) which commences on the first day of such Loan or
Portion or the effective date of any conversion and ends on the last day of such
time period, and thereafter, each subsequent time period selected by the
Borrowers pursuant to Section 2.01(e) or Section 2.02(e) which commences on the
last day of the immediately preceding time period and ends on the last day of
that time period.

 

“Investment” of any Person shall mean any loan or advance of funds by such
Person to any other Person, any purchase or other acquisition of any Equity
Securities or Indebtedness of any other Person, any capital contribution by such
Person to any other Person or any payment under any Guaranty Obligation by such
Person in respect of the Indebtedness of any other Person; provided, however,
that Investments shall not include (a) accounts receivable or other indebtedness
owed by customers of such Person which are current assets and arise from sales
of inventory in the ordinary course of such Person’s business or (b) prepaid
expenses of such Person incurred and prepaid in the ordinary course of business.

 

14

--------------------------------------------------------------------------------


 

“IRC” shall mean the Internal Revenue Code of 1986.

 

“L/C Advance” shall mean, with respect to each Lender, such Lender’s
participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.

 

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

 

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

 

“L/C Issuer” shall mean Wells Fargo (or Trade Bank, as agent for Wells Fargo) in
its capacity as issuer of Letters of Credit hereunder, or any successor issuer
of Letters of Credit hereunder.

 

“L/C Obligations” shall mean, as at any date of determination, the aggregate
undrawn face amount of all outstanding Letters of Credit plus the aggregate of
all Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender Rate Protection Agreement(s)” shall mean one or more Rate Protection
Agreements with respect to the Indebtedness evidenced by this Agreement between
a Borrower and one or more of the Lenders (or an Affiliate of a Lender, whether
or not such Lender subsequently ceases to be a “Lender” hereunder for any
reason), on terms acceptable to that Borrower and such Lender or Lenders.  Each
Lender Rate Protection Agreement shall be a Loan Document and shall be secured
by the Liens created by the Security Documents to the extent set forth in
Section 2.15.

 

“Lenders” shall have the meaning given to that term in clause (2) of the
introductory paragraph hereof and includes the L/C Issuer and the Swing Line
Lender (unless the context otherwise requires).

 

“Letter of Credit” shall mean any letter of credit issued hereunder and shall
include the Existing Letters of Credit.  A Letter of Credit may be a commercial
letter of credit or a standby letter of credit.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” shall mean the day that is five Business Days
prior to the Revolving Loan Maturity Date.

 

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of the
Total Revolving Loan Commitment and $50,000,000.  The Letter of Credit Sublimit
is part of, and not in addition to, the Total Revolving Loan Commitment.

 

“LIBOR Loan” shall mean, at any time, a Revolving Loan which then bears interest
as provided in clause (ii) of Section 2.01(c).

 

15

--------------------------------------------------------------------------------


 

“LIBOR Portion” shall mean, at any time, a Portion of the Term Loan Borrowing or
a Term Loan, as the case may be, which then bears interest at a rate specified
in clause (ii) of Section 2.02(c).

 

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Revolving Loan Borrowing consisting of LIBOR Loans or any LIBOR Portion
of the Term Loan Borrowing, a rate per annum equal to the quotient (rounded
upward if necessary to the nearest 1/32 of one percent) of (a) the rate per
annum appearing on the Telerate Page 3750 (or any successor publication) on the
second Business Day prior to the first day of such Interest Period at or about
11:00 a.m. (London time) (for delivery on the first day of such Interest Period)
for a term comparable to such Interest Period, divided by (b) one minus the
Reserve Requirement for such Loans or Portion in effect from time to time.  If
for any reason rates are not available as provided in clause (a) of the
preceding sentence, the rate to be used in clause (a) shall be the rate per
annum at which Dollar deposits are offered to the Administrative Agent in the
London interbank eurodollar currency market on the second Business Day prior to
the commencement of such Interest Period at or about 10:00 a.m. (for delivery on
the first day of such Interest Period) for a term comparable to such Interest
Period and in an amount approximately equal to the amount of the Loan or Portion
to be made or funded by the Administrative Agent as part of such Borrowing.  The
LIBOR Rate shall be adjusted automatically as to all LIBOR Loans and LIBOR
Portions then outstanding as of the effective date of any change in the Reserve
Requirement.

 

“License Revocation” shall mean the loss, revocation, failure to renew,
termination or suspension of any Gaming License issued by any Gaming Authority
covering any Gaming Facility; provided, that the transfer of the capital stock
of Empress Casino Joliet to the Trustee (as defined in the Transfer Agreement)
pursuant to the terms of the Transfer Agreement shall not constitute a License
Revocation.

 

“Liquor Laws” shall have the meaning given to that term in Section 8.15.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, charge or other encumbrance in, of, or on such property
or the income therefrom, including the interest of a vendor or lessor under a
conditional sale agreement, Capital Lease or other title retention agreement, or
any agreement to provide any of the foregoing, and the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any jurisdiction.

 

“Loan” shall mean a Revolving Loan, a Term Loan or a Swing Line Loan.

 

“Loan Account” shall have the meaning given to that term in Section 2.09(a).

 

“Loan Parties” shall mean, collectively, the Borrowers and the Restricted
Subsidiaries.

 

“Maintenance Capital Expenditures” shall mean Capital Expenditures by the Loan
Parties, on a consolidated basis, that are made to maintain, restore or
refurbish the condition or usefulness of property of Argosy or any of its
Subsidiaries, or otherwise to support the continuation of such Person’s day to
day operations as then conducted, but that are not properly chargeable to
repairs and maintenance in accordance with GAAP.

 

16

--------------------------------------------------------------------------------


 

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

 

“Material Adverse Effect” shall mean a material adverse effect on: (a) the
business, operations or condition (financial or otherwise) of the Loan Parties,
taken as a whole; (b) the ability of any Borrower to pay or perform its
Obligations in accordance with the terms of this Agreement and the other Credit
Documents; (c) the rights or remedies of the Administrative Agent or any Lender
under this Agreement, the other Credit Documents or any related document,
instrument or agreement; (d) the value of the Collateral, the Administrative
Agent’s or any Lender’s security interest in the Collateral or the perfection or
priority of such security interests; (e) the validity of any of the Credit
Documents; or (f) the use, occupancy or operation of the Gaming Facilities taken
as a whole.

 

“Material Agreements” shall mean, collectively, the certificate or articles of
incorporation and bylaws, partnership agreement, limited liability company or
operating agreement or other formation or organizational documents of each
Borrower, the Development Agreements, the Baton Rouge Leases, the 2001 Senior
Subordinated Indenture, the 2001 Senior Subordinated Notes, the 2004 Senior
Subordinated Indenture, the 2004 Senior Subordinated Notes and any other
documents or agreements evidencing the issuance of subordinated debt by any
Borrower.

 

“maturity” shall mean, with respect to any Loan, interest, fee or other amount
payable by any Borrower under this Agreement or the other Credit Documents, the
date such Loan, interest, fee or other amount becomes due, whether upon the
stated maturity or due date, upon acceleration or otherwise.

 

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
section 3(37) of ERISA maintained or contributed to by Argosy or any ERISA
Affiliate.

 

“Net Gaming Revenues” shall mean with respect to any fiscal period, all gaming
revenues of the Loan Parties which are subject to taxation by any Gaming
Authority.

 

“Net Income” shall mean with respect to any Person for any fiscal period, the
net income of such Person determined in accordance with GAAP, consistently
applied.

 

“Net Proceeds” shall mean:

 

(a)           With respect to any sale of any asset or property by any Person,
the aggregate consideration received by such Person from such sale less the sum
of (i) the amount of liabilities for taxes incurred by such Person in connection
with such sale (after taking into account available deductions, credits,
carry-backs, carry-forwards or similar items relating to the assets or property
sold) based upon the overall effective tax rate payable by such Person for the
tax year in question, (ii) the sum of the actual amount of the reasonable fees
and commissions payable to Persons other than such Person or any Affiliate of
such Person, the reasonable legal expenses and other costs and expenses directly
related to such sale that are to be paid by such Person and (iii) the amount of
any indebtedness (other than the Obligations) which is secured by such asset and
is required to be repaid or prepaid by such Person as a result of such sale;

 

17

--------------------------------------------------------------------------------


 

(b)           With respect to any sale or issuance of any Indebtedness by any
Person, the aggregate consideration received by such Person from such sale or
issuance less the sum of the actual amount of the reasonable fees and
commissions payable to Persons other than such Person or any Affiliate of such
Person, the reasonable legal expenses and the other reasonable costs and
expenses directly related to such sale or issuance that are to be paid by such
Person; and

 

(c)           With respect to any issuance of Equity Securities by any Person,
the aggregate consideration received by such Person from such issuance less the
sum of the actual amount of the reasonable fees and commissions payable to
Persons other than such Person or any Affiliate of such Person and the other
reasonable costs and expenses (including reasonable legal expenses) directly
related to such issuance that are to be paid by such Person; provided, however,
that for the purpose of this clause (c), an issuance of Equity Securities shall
not include any of the following: (i) any capital contribution made by Argosy or
any Subsidiary of Argosy to any Subsidiary of Argosy, whether or not evidenced
by any issuance or sale of Equity Securities by any Subsidiary of Argosy to
Argosy or any other Subsidiary of Argosy; or (ii) any issuance by any Subsidiary
of Argosy of Equity Securities in connection with the formation of Subsidiaries
pursuant to transactions otherwise permitted pursuant to Sections 5.02(d) and
5.02(e).

 

“Net Worth” shall mean, as at any date of determination, total stockholders’
equity of the Loan Parties (determined on a consolidated basis without
duplication in accordance with GAAP).

 

“New Venture” shall mean a Person in which any Loan Party has made an Investment
that is not (either before or after giving effect to such Investment) a
Subsidiary.

 

“Non-Gaming New Venture” shall mean any New Venture which is not a Gaming New
Venture.

 

“Non-Gaming Subsidiary” shall mean any Subsidiary which is not a Gaming
Subsidiary.

 

“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.03(b)(iii).

 

“Note” shall mean a Revolving Loan Note, a Term Loan Note or a Swing Line Note.

 

“Notice of Borrowing” shall mean a Notice of Revolving Loan Borrowing, the
Notice of Term Loan Borrowing or a Notice of Swing Line Borrowing.

 

“Notice of Interest Period Selection” shall mean a Notice of Revolving Loan
Interest Period Selection or Notice of Term Loan Interest Period Selection.

 

“Notice of Conversion” shall mean a Notice of Revolving Loan Conversion or
Notice of Term Loan Conversion.

 

“Notice of Revolving Loan Borrowing” shall have the meaning given to that term
in Section 2.01(b).

 

18

--------------------------------------------------------------------------------


 

“Notice of Revolving Loan Conversion” shall have the meaning given to that term
in Section 2.01(d).

 

“Notice of Revolving Loan Interest Period Selection” shall have the meaning
given to that term in Section 2.01(e).

 

“Notice of Swing Line Borrowing” shall mean a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit F.

 

“Notice of Term Loan Conversion” shall have the meaning given to that term in
Section 2.02(d).

 

“Notice of Term Loan Interest Period Selection” shall have the meaning given to
that term in Section 2.02(e).

 

“Obligations” shall mean and include all loans, advances, debts, liabilities,
and obligations, howsoever arising, owed by any one or more of the Loan Parties
to the Administrative Agent or any Lender of every kind and description (whether
or not evidenced by any note or instrument and whether or not for the payment of
money), direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising pursuant to the terms of this Agreement or any of
the other Credit Documents, including all Loans, L/C Obligations, interest
(including interest that accrues after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws naming such Person as
the debtor in such proceeding), fees, charges, expenses, attorneys’ fees and
accountants’ fees owing by the Borrowers or payable by the Borrowers hereunder
or thereunder.

 

“Participant” shall have the meaning given to that term in Section 8.05(b).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” shall have the meaning given to that term in Section
5.02(a).

 

“Permitted Liens” shall have the meaning given to that term in Section 5.02(b).

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, an unincorporated
association, a limited liability company, a joint venture, a trust or other
entity or a Governmental Authority.

 

“Portion” shall mean a portion of the principal amount of the Term Loan
Borrowing or a Term Loan.  The Term Loan Borrowing shall consist of one or more
Portions, and each Term Loan comprising the Term Loan Borrowing shall consist of
the same number of Portions, with each such Term Loan Portion corresponding pro
rata to a Term Loan Borrowing Portion.  Any reference to a Portion of the Term
Loan Borrowing shall include the corresponding Portion of each Term Loan
comprising the Term Loan Borrowing.

 

19

--------------------------------------------------------------------------------


 

“Pricing Certificate” shall have the meaning given to that term in clause (iv)
of Section 5.01(a).

 

“Prime Rate” shall mean the per annum rate at any time the rate of interest most
recently announced within Wells Fargo at its principal office in San Francisco,
California as its Prime Rate, with the understanding that Wells Fargo’s Prime
Rate is one of its base rates and serves as the basis upon which effective rates
of interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.  Any change in the
Base Rate resulting from a change in the Prime Rate shall become effective on
the Business Day on which each change in the Prime Rate occurs.

 

“Proportionate Share” shall mean (a) with respect to a Revolving Lender, its
Revolving Proportionate Share and (b) with respect to a Term Lender, its Term
Proportionate Share.

 

“Quarterly Dates” shall mean the last day of March, June, September and December
in each year, the first of which shall be the first such day after the
Restatement Effective Date; provided, that if any such day is not a Business
Day, then such Quarterly Date shall be the next succeeding Business Day (unless
such Business Day falls in a subsequent calendar month, in which event such
Quarterly Date shall be the next preceding Business Day).

 

“Rate Protection Agreements” shall mean one or more written agreements between a
Loan Party and one or more financial institutions providing for a “swap,” “cap,”
“collar” or other interest rate protection to such Loan Party with respect to
any Indebtedness of such Loan Party or a “swap,” “cap,” “collar” or other
foreign exchange protection to such Loan Party with respect to its operations
outside the United States.

 

“Register” shall have the meaning given to that term in Section 8.05(d).

 

“Reportable Event” shall have the meaning given to that term in Section 4043(c)
of ERISA and applicable regulations thereunder, excluding any such event with
respect to which notice to the PBGC has been waived by regulation.

 

“Required Class Lenders” shall mean, at any time, (a) with respect to the Class
of Revolving Loans, the Required Revolving Lenders and (b) with respect to the
Class of Term Loans, the Required Term Lenders.

 

“Required Lenders” shall mean, at any time, the Lenders whose Proportionate
Shares then exceed 50% of the total Proportionate Shares of all Lenders, except
that the Proportionate Shares of any Lender that is a Defaulting Lender shall be
excluded in determining “Required Lenders”, and “Required Lenders” shall
thereupon mean non-Defaulting Lenders having total Proportionate Shares
exceeding 50% of the total Proportionate Shares of all non-Defaulting Lenders,
but in no event shall Required Lenders consist of fewer than three (3) Lenders;
provided, however, that if there are fewer than three (3) Lenders at such time,
Required Lenders shall mean all non-Defaulting Lenders at such time.

 

“Required Revolving Lenders” shall mean Revolving Lenders holding in excess of
50% of the Revolving Loan Commitments (or, if the Revolving Loan Commitments are
terminated,

 

20

--------------------------------------------------------------------------------


 

Revolving Lenders having in excess of 50% of the sum of (x) the Effective Amount
of all Revolving Loans and (y) the Revolving Proportionate Shares multiplied by
the Effective Amount of all L/C Obligations and all Swing Line Loans at any time
outstanding), except that the Revolving Loans and Revolving Proportionate Shares
of any Lender that is a Defaulting Lender shall be excluded in determining
“Required Revolving Lenders”, and “Required Revolving Lenders” shall thereupon
mean non-Defaulting Lenders having total Revolving Loan Commitments exceeding
50% of the total Revolving Loan Commitments of all non-Defaulting Lenders (or,
if the Revolving Loan Commitments are terminated, non-Defaulting Lenders having
in excess of 50% of the sum of (x) the Effective Amount of the total Revolving
Loans of all non-Defaulting Lenders and (y) the Revolving Proportionate Shares
of all non-Defaulting Lenders multiplied by the Effective Amount of all L/C
Obligations and all Swing Line Loans at any time outstanding).

 

“Required Term Lenders” shall mean (a) on or prior to the Restatement Effective
Date, Term Lenders holding in excess of 50% of the Term Loan Commitments or (b)
after the Restatement Effective Date, Term Lenders having in excess of 50% of
the Effective Amount of all Term Loans, except that the Term Loan Commitments
and Term Loans of any Lender that is a Defaulting Lender shall be excluded in
determining “Required Term Lenders”, and “Required Term Lenders” shall thereupon
mean non-Defaulting Lenders having Term Loans exceeding 50% of the total Term
Loans of all non-Defaulting Lenders.

 

“Requirement of Law” applicable to any Person shall mean (a) any Governmental
Rule applicable to such Person, (b) any conditions or requirements contained in
any license, permit, approval or other authorization granted by any Governmental
Authority to or for the benefit of such Person or (c) any judgment, decision or
determination of any Governmental Authority or arbitrator, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan or LIBOR Portion, the aggregate of the reserve requirement
rates (expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.  As used herein, the term “reserve requirement” shall include, without
limitation, any basic, supplemental or emergency reserve requirements imposed on
any Lender by any Governmental Authority.

 

“Restatement Effective Date” shall mean September 30, 2004.

 

“Restricted Subsidiary” shall mean any Subsidiary of Argosy (other than the
Borrowers) designated by the Borrowers as a Restricted Subsidiary and meeting
the following conditions at the time of designation: (a) such Subsidiary is not
subject to any Liens except Permitted Liens and Liens created in connection with
a Security Agreement, (b) such Subsidiary has executed and delivered to the
Administrative Agent a joinder agreement to the Credit Agreement (unless
execution and delivery of a joinder agreement to the Credit Agreement is
prohibited by any Requirement of Law, in which case such Subsidiary shall have
executed and delivered to the Administrative Agent a joinder agreement to the
Guaranty (or if the Guaranty has not previously been executed, shall have
executed the Guaranty)) and has executed and delivered to the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent such security instruments, mortgages, ship mortgages and
other documents as the Administrative Agent may reasonably require for the
purpose of adding its assets, real and personal, as additional Collateral
securing repayment of the Obligations and the Credit Agreement or Guaranty, as
applicable (each in form and substance satisfactory to the Administrative
Agent), (c) all of the Equity Securities of such Subsidiary have been pledged in
favor of the Administrative Agent by a Security Agreement, and (d) such
Subsidiary has been designated by Argosy to be a Restricted Subsidiary by
written notice thereof to the Administrative Agent, subject to Argosy’s right to
redesignate such Subsidiary as an Unrestricted Subsidiary by written notice
thereof to the Administrative Agent so long as: (i) no Default or Event of
Default has occurred and is continuing, and (ii) giving effect to such
redesignation as of the end of the most recently ended Fiscal Quarter on a pro
forma basis, no Default or Event of Default would exist under the financial
covenants set forth in Section 5.03; provided, however, that (x) absent the
prior written consent of the Administrative Agent and the Required Lenders, each
Gaming Subsidiary in which 100% of the voting Equity Securities of such
Subsidiary are beneficially owned directly by Argosy and/or another Loan Party
shall be a Restricted Subsidiary (in which event the Borrowers shall comply, and
shall cause such Restricted Subsidiary to comply, with Section 5.01(j)) and (y)
subject to the foregoing clause (x), to the extent a newly formed or acquired
Gaming Subsidiary in which 100% of the voting Equity Securities of such
Subsidiary are beneficially owned directly by Argosy and/or another Loan Party
is not declared a Restricted Subsidiary or an Unrestricted Subsidiary within 90
days of its formation or acquisition and the Administrative Agent and the
Required Lenders have not provided written consent during such 90-day period
allowing the Borrowers to designate such Subsidiary as an Unrestricted
Subsidiary, such Subsidiary shall be deemed to have been designated by the
Borrowers as a Restricted Subsidiary.

 

“Reverse Trigger Event” shall have the meaning set forth in the Transfer
Agreement.

 

“Revolving Lender” shall mean (a) on the Restatement Effective Date, the Lenders
having Revolving Loan Commitments at such time and (b) thereafter, the Lenders
from time to time holding Revolving Loans and Revolving Loan Commitments after
giving effect to any assignments permitted by Section 8.05(c).

 

“Revolving Loan” shall have the meaning given to that term in Section 2.01(a).

 

“Revolving Loan Borrowing” shall mean a borrowing by the Borrowers consisting of
the Revolving Loans made by each of the Lenders on the same date and of the same
Type pursuant to a single Notice of Revolving Loan Borrowing.

 

“Revolving Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth in the Register maintained with the Administrative Agent.

 

“Revolving Loan Maturity Date” shall mean September 30, 2009; provided, that
upon the Borrowers’ written request made on or prior to September 30, 2009, such
date may be extended to September 30, 2010 with the approval of all of the
Revolving Lenders so long as no Default or Event of Default shall have occurred
and be continuing.

 

“Revolving Loan Note” shall have the meaning given to that term in Section
2.09(b).

 

22

--------------------------------------------------------------------------------


 

“Revolving Loan Pricing Grid” shall mean:

 

Revolving Loan Pricing Grid

(rates are expressed in basis points per annum)

 

Tier

 

Total Funded Debt to
EBITDA Ratio

 

Applicable
Margin for
LIBOR
Loans
(bps)

 

Applicable
Margin for
Base Rate
Loans
(bps)

 

Commitment
Fee
Percentage
(bps)

 

1

 

< 2.50

 

125.0

 

0

 

25.0

 

2

 

> 2.50, < 3.00

 

137.5

 

12.5

 

25.0

 

3

 

> 3.00, < 3.50

 

150.0

 

25.0

 

37.5

 

4

 

> 3.50, < 4.00

 

175.0

 

50.0

 

37.5

 

5

 

> 4.00, < 4.50

 

200.0

 

75.0

 

37.5

 

6

 

> 4.50

 

225.0

 

100.0

 

50.0

 

 

The Applicable Margin for LIBOR Loans, the Applicable Margin for Base Rate Loans
and the Commitment Fee Percentage effective as of the Restatement Effective Date
shall be based upon the Pricing Certificate delivered on to the Restatement
Effective Date with respect to the period of four fiscal quarters ending on June
30, 2004.  Thereafter, any increase or decrease in the Applicable Margin for
LIBOR Loans, the Applicable Margin for Base Rate Loans and the Commitment Fee
Percentage resulting from a change in the Total Funded Debt to EBITDA Ratio
shall become effective as of the sixtieth day following the last day of the
quarter prior to the date the most recent Pricing Certificate is delivered
pursuant to Section 5.01(a); provided, however, that (1) if no Pricing
Certificate is delivered when due in accordance with such Section, then Tier 6
shall apply as of the date of the failure to deliver such Pricing Certificate
until such date as Argosy delivers such Pricing Certificate and thereafter the
Applicable Margin for LIBOR Loans, the Applicable Margin for Base Rate Loans and
the Commitment Fee Percentage shall be based on the Total Funded Debt to EBITDA
Ratio indicated on such Pricing Certificate until such time as the Applicable
Margin for LIBOR Loans, the Applicable Margin for Base Rate Loans and the
Commitment Fee Percentage is further adjusted as set forth in this definition
and (2) if a Pricing Certificate erroneously indicates an Applicable Margin for
LIBOR Loans, Applicable Margin for Base Rate Loans or Commitment Fee Percentage
which is (x) more favorable to the Borrowers than should be afforded by the
actual calculation of the Total Funded Debt to EBITDA Ratio, the Borrowers shall
promptly pay additional interest and Commitment Fees to correct for such error,
and (y) less favorable to the Borrowers than should be afforded by the actual
calculation of the Total Funded Debt to EBITDA Ratio, the Revolving Lenders
shall promptly reimburse the Borrowers an amount equal to such excess interest
and Commitment Fees to correct for such error.

 

“Revolving Proportionate Share” shall mean:

 

(a)           With respect to any Revolving Lender at any time prior to the
Restatement Effective Date, the ratio (expressed as a percentage rounded to the
eighth digit to the right of the

 

23

--------------------------------------------------------------------------------


 

decimal point) of (i) such Lender’s Revolving Loan Commitment at such time to
(ii) the Total Revolving Loan Commitment at such time;

 

(b)           With respect to any Revolving Lender at any time after the
Restatement Effective Date and prior to the Revolving Loan Maturity Date, the
ratio (expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) such Lender’s Revolving Loan Commitment at such time to
(ii) the Total Revolving Loan Commitment at such time; and

 

(c)           With respect to any Revolving Lender at any time after the
Revolving Loan Maturity Date, the ratio (expressed as a percentage rounded to
the eighth digit to the right of the decimal point) of (i) the sum of (A) the
aggregate Effective Amount of such Lender’s Revolving Loans, (B) such Lender’s
Proportionate Share of the Effective Amount of all L/C Obligations, and (C) such
Lender’s Proportionate Share of the aggregate Effective Amount of all Swing Line
Loans to (ii) the sum of (A) the aggregate Effective Amount of all Revolving
Loans and Swing Line Loans and (B) the Effective Amount of all L/C Obligations.

 

 “Security Documents” shall mean and include the Existing Assignments, the
Existing Mortgages, the Existing Security Agreements, the Existing Ship
Mortgages, the Cash Collateral Pledge Agreement and the Trademark Security
Agreement, each as amended (or amended and restated) in connection with this
Agreement in form and substance satisfactory to the Administrative Agent and the
Lenders, all documents evidencing the creation or perfection of a security
interest by any Subsidiary of a Borrower pursuant to Section 5.01(j), and all
other instruments, agreements, certificates, opinions and documents (including
Uniform Commercial Code financing statements and fixture filings and landlord
waivers) delivered to the Administrative Agent or any Lender in connection with
any Collateral or to secure the Obligations.

 

“Senior Funded Debt” shall mean, as at any date of determination, all Total
Funded Debt of the Loan Parties that is not Subordinated Indebtedness.

 

“Senior Funded Debt to EBITDA Ratio” shall mean, as of each date of
determination, the ratio of (a) Senior Funded Debt as of that date, to (b)
EBITDA for the four consecutive fiscal quarter period most recently ended.

 

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.

 

24

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” shall mean the Indebtedness evidenced by the 2001
Senior Subordinated Notes, the Indebtedness evidenced by the 2004 Senior
Subordinated Notes and all other subordinated Indebtedness permitted by Section
5.02(a)(viii) or 5.02(a)(xii).

 

“Subsidiary” of any Person shall mean (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries or (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries.  Unless
otherwise indicated in this Agreement, “Subsidiary” shall mean a Subsidiary of
Argosy.

 

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.

 

“Swing Line Lender” shall mean Wells Fargo in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Note” shall have the meaning given to that term in Section 2.09(d).

 

“Swing Line Sublimit” shall mean an amount equal to the lesser of (a)
$20,000,000 and (b) the Total Revolving Loan Commitment.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Loan
Commitment.

 

“Syndication Agent” shall mean each of Calyon New York Branch and Bank of
Scotland in their respective capacities as co-syndication agent.

 

“Taxes” shall have the meaning given to such term in Section 2.13(a).

 

“Term Lender” shall mean (a) on the Restatement Effective Date, the Lenders
having Term Loan Commitments at such time and (b) thereafter, the Lenders from
time to time holding Term Loans after giving effect to any assignments permitted
by Section 8.05(c)

 

“Term Loan” shall have the meaning given to that term in Section 2.02(a).

 

25

--------------------------------------------------------------------------------


 

“Term Loan Borrowing” shall mean the borrowing by the Borrowers consisting of
the Term Loans made by each of the Term Lenders.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the Dollar
amount set forth under the caption “Term Loan Commitment” in the Register
maintained by the Administrative Agent.

 

“Term Loan Installment Date” shall have the meaning given to that term in
Section 2.02(f).

 

“Term Loan Maturity Date” shall mean June 30, 2011.

 

“Term Loan Note” shall have the meaning given to that term in Section 2.09(c).

 

“Term Proportionate Share” shall mean:

 

(a)           With respect to any Term Lender at any time prior to the
Restatement Effective Date, the ratio (expressed as a percentage rounded to the
eighth digit to the right of the decimal point) of (i) such Term Lender’s Term
Loan Commitment at such time to (ii) the Total Term Loan Commitment at such
time; and

 

(b)           With respect to any Term Lender at any time after the Restatement
Effective Date, the ratio (expressed as a percentage rounded to the eighth digit
to the right of the decimal point) of (i) the Effective Amount of such Term
Lender’s Term Loan outstanding at such time to (ii) the Effective Amount of all
Term Loans outstanding at such time.

 

“Termination Value” shall mean, in respect of any one or more Rate Protection
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Rate Protection Agreements, (a) for any date
on or after the date such Rate Protection Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Rate Protection
Agreements, as determined by the Administrative Agent based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Rate Protection Agreements which may include any Lender.

 

“Total Funded Debt” shall mean the obligations of the Loan Parties on a
consolidated basis which are described in clauses (a), (b), (c), (d), (e) and
(g) of the definition of “Indebtedness”; provided, however, that guaranties by
any Loan Party of Indebtedness of any Person in an aggregate amount of up to
$250,000,000 shall not constitute Total Funded Debt except to the extent the
amount of Indebtedness guaranteed is required to be reflected as a liability on
the Borrowers’ balance sheet in accordance with GAAP.

 

“Total Funded Debt to EBITDA Ratio” shall mean, as of each date of
determination, the ratio of (a) Total Funded Debt as of that date, to (b) EBITDA
for the four fiscal quarter period most recently ended.

 

26

--------------------------------------------------------------------------------


 

“Total Revolving Loan Commitment” shall mean, at any time, Five Hundred Million
Dollars ($500,000,000) or, if such amount is reduced pursuant to Section 2.05 or
increased pursuant to Section 2.17, the amount to which so reduced or increased
and in effect at such time.

 

“Total Term Loan Commitment” shall mean, subject to Section 2.05(c)(iii), One
Hundred Seventy Five Million Dollars ($175,000,000).

 

“Trade Bank” shall mean Wells Fargo HSBC Trade Bank, N.A.

 

“Trademark Security Agreement” shall mean that certain Second Amended and
Restated Trademark Security Agreement, dated as of July 31, 2001, by certain of
the Borrowers in favor of the Administrative Agent, as further amended or
amended and restated, in form and substance satisfactory to the Administrative
Agent.

 

“Transfer Agreement” shall mean that certain Transfer of Ownership Agreement,
dated as of July 24, 2001, among Argosy, Empress Casino Joliet and the Illinois
Gaming Board, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Trigger Event” shall have the meaning set forth in the Transfer Agreement.

 

“Type” shall mean, with respect to any Loan, Borrowing or Portion at any time,
the classification of such Loan, Borrowing or Portion by the type of interest
rate it then bears, whether an interest rate based upon the Base Rate or the
LIBOR Rate.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” shall mean all Subsidiaries of Argosy other than the
Restricted Subsidiaries.

 

“Unused Commitment” shall mean, at any time, the remainder of (a) the Total
Revolving Loan Commitment at such time minus (b) the sum of (i) the Effective
Amount of all Revolving Loans outstanding at such time and (ii) the Effective
Amount of all L/C Obligations outstanding at such time.

 

“Vessels” shall mean, collectively, the documented and undocumented vessels,
barges, watercraft and floating structures utilized by the Loan Parties, as of
the Restatement Effective Date or thereafter, in the operation of their
riverboat casino businesses.

 

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

 

1.02.        GAAP.  Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP.  If GAAP
changes during the term of this Agreement such that any covenants contained
herein would then be calculated in a different manner or with different
components, the Borrowers, the Lenders and the Administrative Agent agree to
negotiate in good faith to amend this Agreement in such respects as are
necessary to conform those covenants as criteria for evaluating the Borrowers’
financial condition to substantially the

 

27

--------------------------------------------------------------------------------


 

same criteria as were effective prior to such change in GAAP; provided, however,
that, until the Borrowers, the Lenders and the Administrative Agent so amend
this Agreement, all such covenants shall be calculated in accordance with GAAP
as in effect immediately prior to such change.

 

1.03.        Headings.  Headings in this Agreement and each of the other Credit
Documents are for convenience of reference only and are not part of the
substance hereof or thereof.

 

1.04.        Plural Terms.  All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.

 

1.05.        Time.  All references in this Agreement and each of the other
Credit Documents to a time of day shall mean San Francisco, California time,
unless otherwise indicated.

 

1.06.        Governing Law.  Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York.

 

1.07.        Construction.  This Agreement is the result of negotiations among,
and has been reviewed by, the Borrowers, the Lenders, the Administrative Agent
and their respective counsel.  Accordingly, this Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against any Borrower, any Lender or the Administrative Agent.

 

1.08.        Entire Agreement.  This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrowers, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof (excluding the Administrative Agent’s Fee Letter).  To the
extent that any term or provision of this Agreement conflicts with any of the
terms or provisions of the Security Documents in effect as of the Restatement
Effective Date, the terms and provisions of this Agreement shall control except
as otherwise required by applicable law.

 

1.09.        Calculation of Interest and Fees.  All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed, except that during any period any Loan or Portion bears interest
based upon the Prime Rate, such interest shall be calculated on the basis of a
year of 365 or 366 days, as appropriate, for actual days elapsed.

 

1.10.        References.

 

(a)           References in this Agreement to “Recitals,” “Sections,” “Exhibits”
and “Schedules” are to recitals, sections, exhibits and schedules herein and
hereto unless otherwise indicated.

 

28

--------------------------------------------------------------------------------


 

(b)           References in this Agreement or any other Credit Document to any
document, instrument or agreement (i) shall include all exhibits, schedules and
other attachments thereto, (ii) shall include all documents, instruments or
agreements issued or executed in replacement thereof if such replacement is
permitted hereby, and (iii) shall mean such document, instrument or agreement,
or replacement or predecessor thereto, as amended, modified and supplemented
from time to time and in effect at any given time if such amendment,
modification or supplement is permitted hereby.

 

(c)           References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule), and (iii) shall mean such Governmental Rule
(or successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

 

(d)           References in this Agreement or any other Credit Document to any
Person in a particular capacity (i) shall include any successors to and
permitted assigns of such Person in that capacity and (ii) shall exclude such
Person individually or in any other capacity.

 

(e)           References in this Agreement or any other Credit Document to the
“Class” of a Loan (or of a Commitment to make a Loan) refers to whether such
Loan is a Revolving Loan or a Term Loan, each of which constitutes a Class.

 

1.11.        Other Interpretive Provisions.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be.  The words
“include” and “including” and words of similar import when used in this
Agreement or any other Credit Document shall not be construed to be limiting or
exclusive.  In the event of any inconsistency between the terms of this
Agreement and the terms of any other Credit Document, the terms of this
Agreement shall govern.

 

ARTICLE II.             CREDIT FACILITIES.

 

2.01.        Revolving Loan Facility.

 

(a)           Revolving Loan Availability.  Subject to the terms and conditions
of this Agreement (including the amount limitations set forth in Section 2.05),
each Revolving Lender severally agrees to advance to the Borrowers from time to
time during the period beginning on the Restatement Effective Date and ending on
the Revolving Loan Maturity Date such loans as the Borrowers may request under
this Section 2.01 (individually, a “Revolving Loan”); provided, however, that
(i) the sum of (A) the Effective Amount of all Revolving Loans made by such
Revolving Lender at any time outstanding and (B) such Revolving Lender’s
Revolving Proportionate Share of the Effective Amount of all L/C Obligations and
all Swing Line Loans at any time outstanding shall not exceed such Revolving
Lender’s Revolving Loan Commitment at such time and (ii) the sum of (A) the
Effective Amount of all Revolving Loans made by all the Revolving Lenders at any
time outstanding and (B) the Effective Amount of all L/C Obligations

 

29

--------------------------------------------------------------------------------


 

and Swing Line Loans at any time outstanding shall not exceed the Total
Revolving Loan Commitment at such time.  All Revolving Loans shall be made on a
pro rata basis by the Revolving Lenders in accordance with their respective
Revolving Proportionate Shares, with each Revolving Loan Borrowing to be
comprised of a Revolving Loan by each Revolving Lender equal to such Lender’s
Revolving Proportionate Share of such Revolving Loan Borrowing.  Except as
otherwise provided herein, the Borrowers may borrow, repay and reborrow
Revolving Loans until the Revolving Loan Maturity Date.

 

(b)           Notice of Revolving Loan Borrowing.  The Borrowers shall request
each Revolving Loan Borrowing by delivering to the Administrative Agent an
irrevocable written notice in the form of Exhibit A, appropriately completed (a
“Notice of Revolving Loan Borrowing”), which specifies, among other things:

 

(i)            The principal amount of the requested Revolving Loan Borrowing,
which shall be in the amount of (A) $1,000,000 or an integral multiple of
$100,000 in excess thereof in the case of a Borrowing consisting of Base Rate
Loans; or (B) $5,000,000 or an integral multiple of $1,000,000 in excess thereof
in the case of a Borrowing consisting of LIBOR Loans;

 

(ii)           Whether the requested Revolving Loan Borrowing is to consist of
Base Rate Loans or LIBOR Loans;

 

(iii)          If the requested Revolving Loan Borrowing is to consist of LIBOR
Loans, the initial Interest Periods selected by the Borrowers for such LIBOR
Loans in accordance with Section 2.01(e); and

 

(iv)          The date of the requested Revolving Loan Borrowing, which date
shall be a Business Day;

 

provided, however, that all Revolving Loan Borrowings made during the period
commencing on the date of this Agreement and ending three (3) Business Days
thereafter shall consist solely of Base Rate Loans.  The Borrowers shall give
each Notice of Revolving Loan Borrowing to the Administrative Agent not later
than 11:00 a.m. at least three (3) Business Days before the date of the
requested Revolving Loan Borrowing in the case of a Revolving Loan Borrowing
consisting of LIBOR Loans and not later than 11:00 a.m. at least one (1)
Business Day before the date of the requested Revolving Loan Borrowing in the
case of a Revolving Loan Borrowing consisting of Base Rate Loans.  Each Notice
of Revolving Loan Borrowing shall be delivered by first-class mail or facsimile
to the Administrative Agent at the office or facsimile number and during the
hours specified in Section 8.01.  The Administrative Agent shall promptly notify
each Lender of the contents of each Notice of Revolving Loan Borrowing and of
the amount and Type of (and, if applicable, the Interest Period for) the
Revolving Loan to be made by such Lender as part of the requested Revolving Loan
Borrowing.

 

(c)           Revolving Loan Interest Rates.  The Borrowers shall pay interest
on the unpaid principal amount of each Revolving Loan from the date of such
Revolving Loan until the maturity thereof, at one of the following rates per
annum:

 

30

--------------------------------------------------------------------------------


 

(i)            During such periods as such Revolving Loan is a Base Rate Loan,
at a rate per annum equal to the Base Rate plus the Applicable Margin therefor,
such rate to change from time to time as the Applicable Margin or Base Rate
shall change; and

 

(ii)           During such periods as such Revolving Loan is a LIBOR Loan, at a
rate per annum equal at all times during each Interest Period for such LIBOR
Loan to the LIBOR Rate for such Interest Period plus the Applicable Margin
therefor, such rate to change from time to time during such Interest Period as
the Applicable Margin shall change.

 

All Revolving Loans in each Revolving Loan Borrowing shall, at any given time
prior to maturity, bear interest at one, and only one, of the above rates.  The
number of Revolving Loan Borrowings consisting of LIBOR Loans shall not exceed
ten (10) at any time.

 

(d)           Conversion of Revolving Loans.  Subject to Section 2.14, the
Borrowers may convert any Revolving Loan Borrowing from one Type of Revolving
Loan Borrowing to the other Type; provided, however, that no Base Rate Loan may
be converted into a LIBOR Loan after the occurrence and during the continuance
of an Event of Default.  The Borrowers shall request such a conversion by an
irrevocable written notice to the Administrative Agent in the form of Exhibit B,
appropriately completed (a “Notice of Revolving Loan Conversion”), which
specifies, among other things:

 

(i)            The Revolving Loan Borrowing which is to be converted;

 

(ii)           The Type of Revolving Loan Borrowing into which such Revolving
Loan Borrowing is to be converted;

 

(iii)          If such Revolving Loan Borrowing is to be converted into a
Revolving Loan Borrowing consisting of LIBOR Loans, the initial Interest Period
selected by the Borrowers for such LIBOR Loans in accordance with Section
2.01(e); and

 

(iv)          The date of the requested conversion, which date shall be a
Business Day.

 

The Borrowers shall give each Notice of Revolving Loan Conversion to the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
before the date of the requested conversion.  Each Notice of Revolving Loan
Conversion shall be delivered by first-class mail or facsimile to the
Administrative Agent at the office or to the facsimile number and during the
hours specified in Section 8.01.  The Administrative Agent shall promptly notify
each Lender of the contents of each Notice of Revolving Loan Conversion.

 

(e)           LIBOR Loan Interest Periods.

 

(i)            The initial and each subsequent Interest Period selected by the
Borrowers for a Revolving Loan Borrowing consisting of LIBOR Loans shall be one
(1), two (2), three (3) or six (6) months; provided, however, that (A) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such next Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day; (B) any Interest Period

 

31

--------------------------------------------------------------------------------


 

which begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of a calendar month and
(C) no Interest Period shall end after the Revolving Loan Maturity Date.

 

(ii)           The Borrowers shall notify the Administrative Agent by an
irrevocable written notice in the form of Exhibit C, appropriately completed (a
“Notice of Revolving Loan Interest Period Selection”), not later than 11:00 a.m.
at least three (3) Business Days prior to the last day of each Interest Period
for a Revolving Loan Borrowing consisting of LIBOR Loans of the Interest Period
selected by the Borrowers for the next succeeding Interest Period for such LIBOR
Loans; provided, however, that no LIBOR Loan shall be continued for an
additional Interest Period after the occurrence and during the continuance of an
Event of Default.  Each Notice of Revolving Loan Interest Period Selection shall
be given by first-class mail or facsimile to the office or the facsimile number
and during the hours specified in Section 8.01.  If (A) the Borrowers fails to
notify the Administrative Agent of the next Interest Period for a Revolving Loan
Borrowing consisting of LIBOR Loans in accordance with this Section 2.01(e) or
(B) an Event of Default has occurred and is continuing on the last day of an
Interest Period for any LIBOR Loan, such LIBOR Loan(s) shall automatically
convert to Base Rate Loan(s) on the last day of the current Interest Period
therefor.

 

(f)            Scheduled Revolving Loan Payments.  The Borrowers shall repay the
principal amount of the Revolving Loans on the Revolving Loan Maturity Date. 
The Borrowers shall pay accrued interest on the unpaid principal amount of each
Revolving Loan in arrears (i) in the case of a Base Rate Loan, on the last
Business Day of each March, June, September and December, (ii) in the case of a
LIBOR Loan, on the last day of each Interest Period therefor (and, if any such
Interest Period is longer than three (3) months, every three (3) months) and
upon prepayment (to the extent thereof) and (iii) in the case of all Revolving
Loans, at maturity.

 

(g)           Purpose.  The Borrowers shall use the proceeds of the Revolving
Loans (i) to continue and convert R/C Funded Outstandings (as defined in the
Existing Credit Agreement) into Revolving Loans in accordance with Section 8.14,
(ii) together with the proceeds of the Term Loans, to repay the principal amount
of, and all interest accrued on, the “Term Loan” under and as defined in the
Existing Credit Agreement, (iii) to refinance other existing Indebtedness of the
Borrowers, (iv) to finance capital expenditures and permitted acquisitions and
(v) to provide for working capital and other general corporate purposes of the
Borrowers.

 

2.02.        Term Loan Facility.

 

(a)           Term Loan Availability.  Subject to the terms and conditions of
this Agreement, each Term Lender severally agrees to advance to the Borrowers in
a single advance on the Restatement Effective Date a loan under this Section
2.02 (individually, a “Term Loan”); provided, however, that (i) the principal
amount of the Term Loan made by such Lender shall not exceed such Lender’s Term
Loan Commitment on such date and (ii) the aggregate principal amount of all Term
Loans made by all Lenders shall not exceed the Total Term Loan Commitment on
such date.  The Term Loans shall be made on a pro rata basis by the Term Lenders
in accordance with their respective Term Proportionate Shares, with the Term
Loan Borrowing to be comprised of a Term Loan by each Term Lender equal to such
Lender’s Term

 

32

--------------------------------------------------------------------------------


 

Proportionate Share of the Term Loan Borrowing.  The Borrowers may not reborrow
the principal amount of a Term Loan after repayment or prepayment thereof.

 

(b)           Term Loan Borrowing.  Each Term Lender severally agrees to make
the proceeds of its Term Loan available to the Borrowers on the proposed
Restatement Effective Date selected by the Borrowers; provided, that the entire
amount of the Term Loan Borrowing made on the Restatement Effective Date shall
be a Base Rate Portion.  If for any reason the Restatement Effective Date shall
occur on a date other than the date proposed by the Borrowers and the Term
Lenders shall have made the proceeds of their Term Loans available to the
Administrative Agent in anticipation of a funding of the Term Loans, then (i)
the Administrative Agent shall retain such funds and, if practicable, invest
such funds in overnight securities selected by the Administrative Agent and (ii)
the Borrowers shall pay interest on such funds to the Term Lenders at a per
annum rate equal to the Base Rate plus 0.50% (after credit for any interest
earned on such overnight securities), whether or not the Restatement Effective
Date shall occur.  If for any reason the Restatement Effective Date shall not
occur on the next succeeding Business Day, the Administrative Agent shall return
such funds to the Term Lenders by 3:00 p.m. on such next succeeding Business
Day.

 

(c)           Term Loan Interest Rates.  The Borrowers shall pay interest on the
unpaid principal amount of each Term Loan from the date of such Term Loan until
the maturity thereof, at the following rates per annum:

 

(i)            During such periods as any Portion of such Term Loan is a Base
Rate Portion, at a rate per annum on such Portion equal to the Base Rate plus
the Applicable Margin therefor, such rate to change from time to time as the
Applicable Margin or Base Rate shall change; and

 

(ii)           During such periods as any Portion of such Term Loan is a LIBOR
Portion, at a rate per annum on such Portion equal at all times during each
Interest Period for such Portion to the LIBOR Rate for such Interest Period plus
the Applicable Margin therefor, such rate to change from time to time as the
Applicable Margin shall change.

 

Each Base Rate Portion of the Term Loan Borrowing shall be in a minimum amount
of $1,000,000 or an integral multiple of $100,000 in excess thereof and each
LIBOR Portion of the Term Loan Borrowing shall be in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof (except to
the extent that any lesser Portion results from a mandatory prepayment of the
Term Loans pursuant to Section 2.07(c)).  The number of LIBOR Portions of the
Term Loan Borrowing shall not exceed six (6) at any time.

 

(d)           Conversion of Term Loan Portions.  The Borrowers may convert any
Portion of the Term Loan Borrowing from one Type of Portion to another Type;
provided, however, that any conversion of a LIBOR Portion into a Base Rate
Portion shall be made on, and only on, the last day of an Interest Period for
such LIBOR Portion and that no Base Rate Portion may be converted into a LIBOR
Portion after the occurrence and during the continuance of an Event of Default. 
The Borrowers shall request such a conversion by an irrevocable written notice
to the Administrative Agent in the form of Exhibit D, appropriately completed (a
“Notice of Term Loan Conversion”), which specifies, among other things:

 

33

--------------------------------------------------------------------------------


 

(i)            The Portion of the Term Loan Borrowing which is to be converted;

 

(ii)           The amount and Type of each Portion of the Term Loan Borrowing
into which it is to be converted;

 

(iii)          If any Portion of the Term Loan Borrowing is to be converted into
a LIBOR Portion, the initial Interest Period selected by the Borrowers for such
Portion in accordance with Section 2.02(e); and

 

(iv)          The date of the requested conversion, which shall be a Business
Day.

 

The Borrowers shall give each Notice of Term Loan Conversion to the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
before the date of the requested conversion.  Each Notice of Term Loan
Conversion shall be delivered by first-class mail or facsimile to the
Administrative Agent at the office or to the facsimile number and during the
hours specified in Section 8.01.  The Administrative Agent shall promptly notify
each Lender of the contents of each Notice of Term Loan Conversion.

 

(e)           LIBOR Portion Interest Periods.

 

(i)            The initial and each subsequent Interest Period selected by the
Borrowers for a LIBOR Portion of the Term Loan Borrowing shall be one (1), two
(2), three (3) or six (6) months; provided, however, that (A) any Interest
Period which would otherwise end on a day which is not a Business Day shall be
extended to the next succeeding Business Day unless such next Business Day falls
in another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day; (B) any Interest Period which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar; (C) no Interest Period
shall end after a Term Loan Installment Date unless, after giving effect to such
Interest Period, the aggregate principal amount of the Base Rate Portion and all
LIBOR Portions having Interest Periods ending on or prior to such Term Loan
Installment Date equals or exceeds the principal payment due on such Term Loan
Installment Date; (D) no Interest Period shall end after the Term Loan Maturity
Date; and (E) no LIBOR Portion of the Term Loan Borrowing shall be continued for
an additional Interest Period after the occurrence and during the continuance of
an Event of Default.

 

(ii)           The Borrowers shall notify the Administrative Agent by an
irrevocable written notice in the form of Exhibit E, appropriately completed (a
“Notice of Term Loan Interest Period Selection”), not later than 11:00 a.m. at
least three (3) Business Days prior to the last day of each Interest Period for
a LIBOR Portion of the Term Loan Borrowing of the Interest Period selected by
the Borrowers for the next succeeding Interest Period for such Portion.  Each
Notice of Term Loan Interest Period Selection shall be given by first-class mail
or facsimile to the office or the facsimile number and during the hours
specified in Section 8.01.  If (A) the Borrowers fail to notify the
Administrative Agent of the next Interest Period for a LIBOR Portion of the Term
Loan Borrowing in accordance with this Section 2.02(e) or (B) an Event of
Default has occurred and is continuing on the last day of an Interest Period for
any LIBOR

 

34

--------------------------------------------------------------------------------


 

Portion of the Term Loan Borrowing, such LIBOR Portion shall automatically
convert to a Base Rate Portion on the last day of the current Interest Period
therefor.

 

(f)            Scheduled Term Loan Payments.  The Borrowers shall repay the
principal amount of the Term Loans in (i) twenty-three installments of $437,500
each, payable on the last Business Day in each March, June, September and
December, commencing on December 31, 2004 and ending on June 30, 2010 and (ii)
four installments of $41,234,375 each, payable on the last Business Day in each
March, June, September and December, commencing on September 30, 2010 and ending
on the Term Loan Maturity Date (each date referred to in clause (i) or clause
(ii), a “Term Loan Installment Date”); provided, however, that the principal
payment due on the Term Loan Maturity Date shall be in the amount necessary to
pay all remaining unpaid principal on the Term Loans.  The Borrowers shall pay
accrued interest on the unpaid principal amount of each Term Loan in arrears (x)
in the case of a Base Rate Portion, on the last Business Day in each March,
June, September and December, (y) in the case of a LIBOR Portion, on the last
day of each Interest Period (and if any such Interest Period is equal to or
longer than three (3) months, every three (3) months) and upon prepayment (to
the extent thereof); and (z) in the case of all Term Loans, at maturity.

 

(g)           Purpose.  The Borrowers shall use the proceeds of the Term Loans,
together with a portion of the proceeds of the Revolving Loans, to repay the
principal amount of, and all interest accrued on, the “Term Loan” under and as
defined the Existing Credit Agreement.

 

2.03.        Letters of Credit.

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.03, from time to time on any Business Day during the
period from the Restatement Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit for the account of any Borrower, and to amend
or renew Letters of Credit previously issued by it, in accordance with
subsection (b) below; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued for the account of any Borrower;
provided, that the L/C Issuer shall not be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Revolving Lender shall be
obligated to participate in, any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the aggregate Effective Amount of the Revolving Loans of
any Revolving Lender, plus such Lender’s Revolving Proportionate Share of the
Effective Amount of all L/C Obligations, plus such Lender’s Revolving
Proportionate Share of the Effective Amount of all Swing Line Loans would exceed
such Lender’s Revolving Loan Commitment, or (y) the Effective Amount of the L/C
Obligations would exceed the Letter of Credit Sublimit.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrowers’ ability
to obtain Letters of Credit shall be fully revolving, and accordingly any
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Restatement Effective Date shall be
subject to and governed by the terms and conditions hereof.

 

35

--------------------------------------------------------------------------------


 

(ii)           The L/C Issuer shall be under no obligation to issue any Letter
of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer (i) shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or (ii) unless agreed
to be reimbursed by the Borrower, (1) shall impose upon the L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the L/C Issuer is not otherwise compensated hereunder) not in effect
on the Restatement Effective Date, or (2) shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;

 

(B)           subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Revolving Lenders have approved such expiry
date;

 

(C)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Revolving Lenders
have approved such expiry date; or

 

(D)          such Letter of Credit is in a face amount less than $100,000, in
the case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit, or denominated in a currency other than Dollars.

 

(iii)          The L/C Issuer shall be under no obligation to amend any Letter
of Credit if (A) the L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Evergreen Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of any Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an authorized officer of such Borrower. 
Such L/C Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., at least two Business Days (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which date shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any

 

36

--------------------------------------------------------------------------------


 

certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which date shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.

 

(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrowers or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Revolving Proportionate Share times the amount of such Letter of
Credit.

 

(iii)          If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided, that any such Evergreen Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless otherwise directed by
the L/C Issuer, the Borrowers shall not be required to make a specific request
to the L/C Issuer for any such renewal.  Once an Evergreen Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to a date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof, or (B) it has received notice (which
may be by telephone or in writing) on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such renewal or (2) from
the Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrowers, the
Lenders with Revolving Loan Commitments and the Administrative Agent a true and
complete copy of such Letter of Credit or amendment.

 

37

--------------------------------------------------------------------------------


 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon any drawing under any Letter of Credit, the L/C Issuer shall
notify the Borrowers and the Administrative Agent thereof.  Not later than 11:00
a.m. on the date of any payment by the L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrowers fail to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
such Lender’s Revolving Proportionate Share thereof.  In such event, the
Borrowers shall be deemed to have requested a Revolving Loan Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Total Revolving Loan Commitment and the
conditions set forth in Section 3.02 (other than the delivery of a Revolving
Loan Notice).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided, that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)           Each Revolving Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Revolving Proportionate Share of the
Unreimbursed Amount not later than 11:00 a.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the applicable Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer.

 

(iii)          With respect to any Unreimbursed Amount that is not fully repaid
by the applicable Borrower or not fully refinanced by a Revolving Loan Borrowing
because the conditions set forth in Section 3.02 cannot be satisfied or for any
other reason, such Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate applicable to Revolving Loans
upon the occurrence and during the continuance of an Event of Default.  In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)          Until each Revolving Lender funds its Revolving Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Revolving Proportionate Share of such amount shall be solely for the
account of the L/C Issuer.

 

(v)           Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as

 

38

--------------------------------------------------------------------------------


 

contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing.  Any such reimbursement shall not relieve or otherwise impair
the obligation of the Borrowers to reimburse the L/C Issuer for the amount of
any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the Federal Funds Rate from time
to time in effect.  A certificate of the L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Lender its Revolving Proportionate Share thereof
in the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned, each Revolving Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Revolving Proportionate Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect.

 

(e)           Obligations Absolute.  The obligation of the Borrowers to
reimburse the L/C Issuer for each drawing under each Letter of Credit, and to
repay each L/C Borrowing and each drawing under a Letter of Credit that is
refinanced by a Borrowing of Revolving Loans, shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

39

--------------------------------------------------------------------------------


 

(ii)           the existence of any claim, counterclaim, set-off, defense or
other right that the Borrowers may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit to the extent not resulting from the gross
negligence or willful misconduct of the L/C Issuer; or any payment made by the
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers to
the extent such circumstance or happening does not result from the gross
negligence or willful misconduct of the L/C Issuer.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to them and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each of the Borrowers and the Lenders agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and

 

40

--------------------------------------------------------------------------------


 

shall not, preclude the Borrowers’ pursuing such rights and remedies as they may
have against the beneficiary or transferee at law or under any other agreement. 
Neither the Administrative Agent nor the L/C Issuer nor any of their respective
affiliates, directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral.  Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any Letter of Credit may for any
reason remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the Obligations in an amount equal to the then
Effective Amount of the L/C Obligations.

 

(h)           Applicability of ISP98 and UCP.  Unless otherwise expressly agreed
by the L/C Issuer and the Borrowers when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (including the ICC decision published by the Commission
on Banking Technique and Practice on April 6, 1998 regarding the European single
currency (euro)) shall apply to each commercial Letter of Credit.

 

(i)            Letter of Credit Fees.  The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Revolving Proportionate Share a Letter of Credit fee for each Letter of
Credit equal to the Applicable Margin for LIBOR Loans times the actual daily
maximum amount available to be drawn under each such Letter of Credit.  Such fee
for each Letter of Credit shall be due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, and on the Letter of Credit
Expiration Date.  If there is any change in the Applicable Margin for LIBOR
Loans during any quarter, the actual daily amount of each Letter of Credit shall
be computed and multiplied by the Applicable Margin for LIBOR

 

41

--------------------------------------------------------------------------------


 

Loans separately for each period during such quarter that such Applicable Margin
for LIBOR Loans was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own
account a fronting fee in an amount with respect to each Letter of Credit equal
to 1/4 of 1% of the amount of such Letter of Credit, due and payable upon each
L/C Credit Extension with respect to such Letter of Credit; provided, that in
the case of an increase in the amount of a Letter of Credit after the issuance
thereof, such fronting fee shall be payable only on the increased amount
thereof.  In addition, the Borrowers shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such fees and
charges are due and payable on demand and are nonrefundable.

 

(k)           Conflict with Letter of Credit Application.  In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

 

(l)            Trade Bank as L/C Issuer.  The parties hereto acknowledge and
agree that, at its option, Wells Fargo, as L/C Issuer may arrange for Letters of
Credit to be issued by Trade Bank as agent for Wells Fargo.  All parties hereto
understand and agree that to the extent any Letters of Credit are issued by
Trade Bank as agent for Wells Fargo, (i) Trade Bank is agent only to Wells Fargo
and not to the Borrowers and has no obligations to the Borrowers, (ii) the
Letters of Credit issued by Trade Bank will be deemed Letters of Credit issued
by the L/C Issuer for all purposes hereunder and (iii) any of the obligations
performed or rights exercised pursuant to or in connection with the issuance of
any Letter of Credit by Trade Bank shall be deemed obligations performed or
rights exercised by Wells Fargo as L/C Issuer.  To the extent that the L/C
Issuer is required to provide any notices to, or take any other actions for the
benefit of, the Administrative Agent hereunder, with respect to any Letter of
Credit issued by Trade Bank, no such notice or action shall be required.

 

2.04.        Swing Line.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans (each such loan, a “Swing
Line Loan”) to the Borrowers from time to time on any Business Day during the
period from the Restatement Effective Date to the Revolving Loan Maturity Date
in an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Effective Amount of Revolving Loans of the Swing Line Lender
in its capacity as a Lender of Revolving Loans, may exceed the amount of such
Lender’s Commitment; provided, however, that after giving effect to any Swing
Line Loan (i) the aggregate Effective Amount of the Revolving Loans of any
Lender, plus such Lender’s Revolving Proportionate Share of the Effective Amount
of all L/C Obligations, plus such Lender’s Revolving Proportionate Share of the
Effective Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Loan Commitment and (ii) the aggregate Effective Amount of all
Revolving Loans made by all the Revolving Lenders at any time outstanding plus
the Effective Amount of all L/C Obligations and Swing Line Loans at any time
outstanding shall not

 

42

--------------------------------------------------------------------------------


 

exceed the Total Revolving Loan Commitment at such time, and provided, further,
that the Swing Line Lender shall not make any Swing Line Loan to refinance an
outstanding Swing Line Loan.  Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.07, and reborrow under this Section 2.04. 
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Revolving Proportionate Share times the
amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrowers’ irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
11:00 a.m., on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which amount shall be a minimum of $100,000, and (ii) the requested
borrowing date, which date shall be a Business Day.  Each such telephonic notice
must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Notice of Swing Line Borrowing, appropriately
completed and signed by an authorized officer of the Borrowers.  Promptly after
receipt by the Swing Line Lender of any telephonic Notice of Swing Line
Borrowing, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Notice of Swing Line Borrowing and, if not, the Swing Line Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
12:00 noon, on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Section 3.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 1:00 p.m., on the borrowing
date specified in such Notice of Swing Line Borrowing, make the amount of its
Swing Line Loan available to the applicable Borrower at its office by crediting
the account of such Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrowers (which hereby irrevocably
requests the Swing Line Lender to act on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Revolving
Proportionate Share of the amount of Swing Line Loans then outstanding.  Such
request shall be made in accordance with the requirements of Section 2.01,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the Total
Revolving Loan Commitment and the conditions set forth in Section 3.02.  The
Swing Line Lender shall furnish the Borrowers with a copy of the applicable
Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent.  Each Revolving Lender shall make an amount equal to its
Revolving Proportionate Share of the amount specified in such Revolving Loan
Notice available to the Administrative Agent in immediately available funds for
the account of the Swing Line Lender at the Administrative Agent’s Office not
later than

 

43

--------------------------------------------------------------------------------


 

12:00 noon, on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

(ii)           If for any reason any Revolving Loan Borrowing cannot be
requested in accordance with Section 2.04(c)(i) or any Swing Line Loan cannot be
refinanced by such a Revolving Loan Borrowing, the Revolving Loan Notice
submitted by the Swing Line Lender shall be deemed to be a request by the Swing
Line Lender that each of the Revolving Lenders fund its participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)          If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Federal Funds Rate from time to time in effect.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 

(iv)          Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing.  Any such purchase
of participations shall not relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Proportionate Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s participation was
outstanding and funded) in the same funds as those received by the Swing Line
Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender, each Revolving Lender shall pay to the Swing Line Lender its
Revolving Proportionate Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such

 

44

--------------------------------------------------------------------------------


 

demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate.  The Administrative Agent will make such demand upon the
request of the Swing Line Lender.

 

(e)           Interest for Account of Swing Line Lender.  Each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate minus one
percent (1.00%).  The Swing Line Lender shall be responsible for invoicing the
Borrowers for interest on the Swing Line Loans.  Until each Revolving Lender
funds its Base Rate Loan or participation pursuant to this Section 2.04 to
refinance such Revolving Lender’s Revolving Proportionate Share of any Swing
Line Loan, interest in respect of such Revolving Proportionate Share shall be
solely for the account of the Swing Line Lender.  The Borrowers shall pay
accrued interest on the unpaid principal amount of each Swing Line Loan upon
prepayment (to the extent thereof) and at maturity.

 

(f)            Payments Directly to Swing Line Lender.  The Borrowers shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

2.05.        Amount Limitations, Commitment Reductions, Etc.

 

(a)           Total Revolving Loan Commitment; Total Term Loan Commitment.  The
Effective Amount of all Revolving Loans, L/C Obligations and Swing Line Loans
outstanding at any time shall not exceed the Total Revolving Loan Commitment at
such time, and the aggregate principal amount of all Term Loans made on the
Restatement Effective Date shall not exceed the Total Term Loan Commitment on
the date thereof.

 

(b)           Optional Reduction or Cancellation of Commitments.  The Borrowers
may, upon five (5) Business Days written notice to the Administrative Agent,
permanently reduce the Total Revolving Loan Commitment by the amount of Five
Million Dollars ($5,000,000) or an integral multiple of One Million Dollars
($1,000,000) in excess thereof or cancel the Total Revolving Loan Commitment in
its entirety; provided, however, that:

 

(i)            The Borrowers may not reduce the Total Revolving Loan Commitment
prior to the Revolving Loan Maturity Date, if, after giving effect to such
reduction, the Effective Amount of all Revolving Loans, L/C Obligations and
Swing Line Loans then outstanding would exceed the Total Revolving Loan
Commitment; and

 

(ii)           The Borrowers may not cancel the Total Revolving Loan Commitment
prior to the Revolving Loan Maturity Date, if, after giving effect to such
cancellation, any Revolving Loan would then remain outstanding.

 

(c)           Mandatory Reduction or Termination of Commitments.

 

(i)            On each date upon which a mandatory prepayment of the Term Loans
pursuant to clause (iii), (iv), (v) or (vi) of Section 2.07(c) is required which
exceeds in amount the Effective Amount of the Term Loans outstanding at such
time (or would be required if any Term Loans were then outstanding), then the
Total Revolving Loan Commitment shall be permanently reduced by the amount, if
any, by which the amount required to be applied pursuant to said
clauses (determined as if an unlimited amount of Term Loans were actually
outstanding)

 

45

--------------------------------------------------------------------------------


 

exceeds the aggregate principal amount of the Term Loans then outstanding
(whether or not any Revolving Loans, Swing Line Loans or L/C Obligations shall
then be outstanding).

 

(ii)           The Total Revolving Loan Commitment shall be automatically
reduced to zero on the Revolving Loan Maturity Date.

 

(iii)          The Total Term Loan Commitment shall be automatically reduced to
zero at the close of business on the Restatement Effective Date.

 

(d)           Effect of Commitment Reductions.  From the effective date of any
reduction of the Total Revolving Loan Commitment, the Commitment Fees payable
pursuant to Section 2.06(b) shall be computed on the basis of the Total
Revolving Loan Commitment as so reduced.  Once reduced or cancelled, the Total
Revolving Loan Commitment may not be increased or reinstated without the prior
written consent of all Lenders.  Any reduction of the Total Revolving Loan
Commitment pursuant to Section 2.05(b) shall be applied ratably to reduce each
Lender’s Revolving Loan Commitment in accordance with clause (i) of Section
2.11(a).

 

2.06.        Fees.

 

(a)           Administrative Agent’s Fee.  The Borrowers shall pay to the
Administrative Agent, for its own account, agent’s fees and other compensation
in the amounts and at the times set forth in the Administrative Agent’s Fee
Letter.

 

(b)           Commitment Fees.  The Borrowers shall pay to the Administrative
Agent, for the ratable benefit of the Revolving Lenders as provided in clause
(v) of Section 2.11(a), commitment fees (collectively, the “Commitment Fees”)
equal to the Commitment Fee Percentage of the daily average Unused Commitment
for the period beginning on the date of this Agreement and ending on the
Revolving Loan Maturity Date.  The Borrowers shall pay the Commitment Fees in
arrears on the last Business Day in each March, June, September and December
(commencing September 30, 2004 for the 3-month period ending on such date) and
on the Revolving Loan Maturity Date (or if the Total Revolving Commitment is
cancelled on a date prior to the Revolving Loan Maturity Date, on such prior
date).  For the avoidance of doubt, Swing Line Loans, while considered
outstanding for purposes of testing availability, do not constitute usage for
purposes of calculating the Unused Commitment when determining the Commitment
Fees.

 

2.07.        Prepayments.

 

(a)           Terms of All Prepayments.  Upon the prepayment of any Loan
(whether such prepayment is an optional prepayment under Section 2.07(b), a
mandatory prepayment required by Section 2.07(c) or a mandatory prepayment
required by any other provision of this Agreement or the other Credit Documents,
including a prepayment upon acceleration), the Borrowers shall pay to the Lender
that made such Loan (i) all accrued interest (if such prepayment is the
prepayment of a LIBOR Loan or of a LIBOR Portion) and fees to the date of such
prepayment on the amount prepaid and (ii) if such prepayment is the prepayment
of a LIBOR Loan or of a LIBOR Portion on a day other than the last day of an
Interest Period for such LIBOR Loan or such LIBOR Portion, all amounts payable
to such Lender pursuant to Section 2.14.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Optional Prepayments.

 

(i)                                   At their option, the Borrowers may, upon
one (1) Business Day’s notice to the Administrative Agent in the case of Base
Rate Loans or Base Rate Portions or three (3) Business Days’ notice to the
Administrative Agent in the case of LIBOR Loans or LIBOR Portions, prepay the
Loans in any Borrowing in part, in a minimum principal amount of (A) in the case
of Base Rate Loans or Base Rate Portions, $1,000,000 or an integral multiple of
$100,000 in excess thereof, or (B) in the case of LIBOR Loans or LIBOR Portions,
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, or in
whole.  Each such notice shall specify the date and amount of such prepayment. 
If such notice is given by the Borrowers, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  If no Event of Default has occurred and
is continuing, (A) all prepayments under this Section 2.07(b) which are applied
to reduce the principal amount of the Loans shall be applied to the Loans as
directed by the Borrowers and (B) if the Borrowers fail to direct the
application of any such principal prepayments, such principal prepayments shall
be applied first to the payment of the then outstanding Swing Line Loans, then
to the payment of the then outstanding Revolving Loans, then to the payment of
the then outstanding Term Loans and then to Cash Collateralize the Obligations
in an amount equal to the L/C Obligations and shall in each case, to the extent
possible, be first applied to prepay Base Rate Portions and then if any funds
remain, to prepay LIBOR Portions.  If an Event of Default has occurred and is
continuing, all prepayments under this Section 2.07(b) shall be applied as set
forth in Section 2.08(c).

 

(ii)                                At their option, the Borrowers may, upon
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided, that (A) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m., on the date of the prepayment, and (B) any such prepayment shall be
in a minimum principal amount of $100,000.  Each such notice shall specify the
date and amount of such prepayment.  If such notice is given by the Borrowers,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

 

(c)                                Mandatory Prepayments.  The Borrowers shall
prepay the Loans as follows:

 

(i)                                   If, at any time, the Effective Amount of
all Revolving Loans, Swing Line Loans and L/C Obligations then outstanding
exceeds the Total Revolving Loan Commitment at such time, the Borrowers shall
immediately (A) prepay the Swing Line Loans to the extent Swing Line Loans in a
sufficient amount are then outstanding, (B) prepay the Revolving Loans to the
extent Revolving Loans in a sufficient amount are then outstanding, and (C)
otherwise, Cash Collateralize the L/C Obligations, in an aggregate principal
amount equal to such excess.

 

(ii)                                The Borrowers shall repay each Swing Line
Loan on the earlier to occur of (i) the date five Business Days after such Loan
is made and (ii) the Revolving Loan Maturity Date.

 

47

--------------------------------------------------------------------------------


 

(iii)                             If for Argosy’s fiscal year ending December
31, 2004 or any fiscal year thereafter, Designated Asset Sale Proceeds exceed
$10,000,000 or if during the term of this Agreement, Designated Asset Sale
Proceeds exceed $50,000,000, the Borrowers shall, immediately after the
completion of each sale or other disposition which results in such an excess,
prepay the outstanding Term Loans in an aggregate principal amount equal to one
hundred percent (100%) of such excess.  Notwithstanding the foregoing, the
Borrowers shall not be required to make a prepayment pursuant to this clause
(iii) with respect to any sale (a “Relevant Sale”) if any Borrower advises the
Administrative Agent in writing at the time the Net Proceeds from such Relevant
Sale are received that they intend to reinvest all or any portion of such Net
Proceeds in assets useful to the business of Argosy or a Subsidiary to the
extent that the acquisition of such assets occurs within 180 days from the date
on which such Relevant Sale is consummated; provided, that the Net Proceeds
arising from any sale or other disposition of the capital stock or assets of any
Subsidiary after the occurrence of a Trigger Event must be applied to
immediately prepay the Term Loans and may not be so reinvested, if the effect of
such sale or other disposition is to cause a Reverse Trigger Event.  If, at any
time after the occurrence of a Relevant Sale and prior to the acquisition of the
related assets, the 180-day period provided in clause (A) or (B) of the
preceding sentence shall elapse without execution of the related purchase
contract (in the case of said clause (A)) or the occurrence of the related
acquisition (in the case of said clause (B)) or a Default shall occur, then the
Borrowers shall immediately prepay the Loans in the amount and in the manner
described in the first sentence of this clause (iii).

 

(iv)                            If, at any time after the Restatement Effective
Date, any Loan Party issues or sells any Indebtedness for borrowed money
(including Indebtedness evidenced by notes, bonds, debentures or other similar
instruments but excluding any Permitted Indebtedness described in Section
5.02(a)(iv), (vii), (viii), (xii) or (xiii), the Borrowers shall, immediately
after such issuance or sale, prepay the outstanding Term Loans in an aggregate
principal amount equal to one hundred percent (100%) of the Net Proceeds of such
Indebtedness.

 

(v)                               If, at any time after the Restatement
Effective Date, any Loan Party issues or sells any Equity Securities yielding
Net Proceeds in an aggregate amount in excess of $25,000,000 during the term of
this Agreement (other than Net Proceeds from (x) the issuance and exercise of
stock options granted to officers and employees of any Loan Party in the
ordinary course of business and (y) the exercise of warrants issued by Argosy
and existing on the Restatement Effective Date), the Borrowers shall,
immediately after such issuance or sale, prepay the outstanding Term Loans in an
aggregate principal amount equal to fifty percent (50%) of the Net Proceeds of
such Equity Securities.

 

(vi)                            If, at any time after the Restatement Effective
Date, any Loan Party receives proceeds of insurance, a condemnation award or
other compensation in respect of any event described in Section 8.16(a) in
excess of $25,000,000, the Borrowers shall immediately prepay the outstanding
Term Loans in an aggregate principal amount equal to one hundred percent (100%)
of such proceeds, except as otherwise provided in Section 8.16(b).

 

(vii)                         The Borrowers shall deliver to the Administrative
Agent, at the time of each prepayment required under this Section 2.07(c), a
certificate signed by the chief financial officer of Argosy setting forth in
reasonable detail the calculation of the amount of such prepayment.  Each notice
of prepayment shall specify the Type and principal amount of each

 

48

--------------------------------------------------------------------------------


 

Loan (or portion thereof) to be prepaid.  In the event that the Borrowers shall
subsequently determine that the amount required to have been prepaid was greater
than the amount set forth in such certificate, the Borrowers shall promptly make
an additional prepayment of the Loans (and/or, if applicable, the Revolving Loan
Commitments shall be permanently reduced) in an amount equal to the amount of
such excess, and the Borrowers shall concurrently therewith deliver to the
Administrative Agent a certificate signed by the chief financial officer of
Argosy demonstrating the derivation of the additional amount resulting in such
excess.

 

(viii)                      If an Event of Default has occurred and is
continuing, all prepayments under this Section 2.07(c) shall be applied as set
forth in Section 2.08(c).

 

(d)                               Application of Term Loan Prepayments.  All
prepayments which are applied to reduce the principal amount of the Term Loans
shall reduce the aggregate principal amount payable by the Borrowers on the then
remaining Term Loan Installment Dates on a pro rata basis.  Without modifying
the order of application of Term Loan prepayments set forth in the preceding
sentence, all such prepayments shall, to the extent possible, be first applied
to prepay Base Rate Portions and then if any funds remain, to prepay LIBOR
Portions.

 

2.08.                      Other Payment Terms.

 

(a)                                Place and Manner.  All payments to be made by
the Borrowers under this Agreement or any other Credit Document shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  The Borrowers shall make all payments due to each Lender or the
Administrative Agent under this Agreement or any other Credit Document by
payments to the Administrative Agent at the Administrative Agent’s office
located at the address specified in Section 8.01, with each payment due to a
Lender to be for the account of such Lender and such Lender’s Applicable Lending
Office.  The Borrowers shall make all payments under this Agreement or any other
Credit Document in lawful money of the United States and in same day or
immediately available funds not later than 11:00 a.m. on the date due.  The
Administrative Agent shall promptly disburse to each Lender each payment
received by the Administrative Agent for the account of such Lender.

 

(b)                               Date.  Whenever any payment due hereunder
shall fall due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day, and such extension of time shall be included
in the computation of interest or fees, as the case may be.

 

(c)                                Application of Payments.  Unless an Event of
Default shall have occurred and be continuing and except as expressly otherwise
provided in this Agreement, all payments hereunder shall be applied to
principal, interest, fees, costs and expenses as directed by the Borrowers. 
While an Event of Default has occurred and is continuing, all payments hereunder
shall be applied as follows:

 

First, to the payment of the unpaid fees, costs and expenses of the
Administrative Agent then due and payable under this Agreement;

 

Second, to accrued interest then due and payable under this Agreement and the
other Credit Documents;

 

49

--------------------------------------------------------------------------------


 

Third, to reduce the principal amount of the outstanding Loans and L/C
Borrowings and to Cash Collateralize the remaining L/C Obligations on a pro rata
basis between the Revolving Lenders and the Term Lenders in accordance with the
then outstanding principal amount of the Loans and L/C Obligations (with the
portion allocated to the Revolving Lenders to be applied first to repay the
Swing Line Loans in full, second to repay the Revolving Loans in full and then
to Cash Collateralize the Obligations in an amount equal to the then Effective
Amount of all L/C Obligations); and

 

Finally, to the payment of any other amounts due and payable under this
Agreement.

 

(d)                               Failure to Pay the Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers at
least one (1) Business Day prior to the date on which any payment is due to the
Lenders hereunder that the Borrowers will not make such payment in full, the
Administrative Agent shall be entitled to assume that the Borrowers have made or
will make such payment in full to the Administrative Agent on such date and the
Administrative Agent may, in reliance upon such assumption, cause to be paid to
the Lenders on such due date an amount equal to the amount then due such
Lenders.  If and to the extent the Borrowers shall not have so made such payment
in full to the Administrative Agent, each such Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at a per annum rate equal to (i) the Federal Funds Rate
for the first three (3) days and (ii) the rate applicable to Base Rate Loans
thereafter.  A certificate of the Administrative Agent submitted to any Lender
with respect to any amount owing by such Lender under this Section 2.08(d) shall
constitute prima facie evidence of such amount.

 

2.09.                      Loan Accounts; Notes.

 

(a)                                Loan Accounts.  The obligation of the
Borrowers to repay the Loans made to it by each Lender and to pay interest
thereon at the rates provided herein shall be evidenced by an account or
accounts maintained by such Lender on its books (individually, a “Loan
Account”), except that any Lender may request that its Loans be evidenced by a
note or notes pursuant to Section 2.09(b) and Section 2.09(c).  Each Lender
shall record in its Loan Accounts (i) the date and amount of each Loan made by
such Lender, (ii) the interest rates applicable to each such Loan and each
Portion thereof and the effective dates of all changes thereto, (iii) the
Interest Period for each LIBOR Loan and LIBOR Portion, (iv) the date and amount
of each principal and interest payment on each Loan and Portion and (v) such
other information as such Lender may determine is necessary for the computation
of principal and interest payable to it by the Borrowers hereunder; provided,
however, that any failure by a Lender to make, or any error by any Lender in
making, any such notation shall not affect the Borrowers’ Obligations.  The Loan
Accounts shall constitute prima facie evidence of the matters noted therein.  In
addition to the Loan Accounts, each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records

 

50

--------------------------------------------------------------------------------


 

of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control.

 

(b)                               Revolving Loan Notes.  If any Lender so
requests, such Lender’s Revolving Loans shall be evidenced by a promissory note
in the form of Exhibit G (individually, a “Revolving Loan Note”) which note
shall be (i) payable to the order of such Lender, (ii) in the amount of such
Lender’s Revolving Loan Commitment, (iii) dated the Restatement Effective Date
and (iv) otherwise appropriately completed.  Each Borrower authorizes each
Lender to record on the schedule annexed to such Lender’s Revolving Loan Note
the date and amount of each Revolving Loan made by such Lender and of each
payment or prepayment of principal thereon made by such Borrower, and agrees
that all such notations shall constitute prima facie evidence of the matters
noted; provided, however, that any failure by a Lender to make, or any error by
any Lender in making, any such notation shall not affect the Borrowers’
Obligations.  Each Borrower further authorizes each Lender to attach to and make
a part of such Lender’s Revolving Loan Note continuations of the schedule
attached thereto as necessary.  If, because any Lender designates separate
Applicable Lending Offices for Base Rate Loans and LIBOR Loans, such Lender
requests that separate promissory notes be executed to evidence separately such
Loans, then each such note shall be in the form of Exhibit G, mutatis mutandis
to reflect such division, and shall be (w) payable to the order of such Lender,
(x) in the amount of such Lender’s Commitment, (y) dated the Restatement
Effective Date and (z) otherwise appropriately completed.  Such notes shall,
collectively, constitute a Revolving Loan Note.

 

(c)                                Term Loan Notes.  If any Lender so requests,
such Lender’s Term Loan shall be evidenced by a promissory note in the form of
Exhibit H (individually, a “Term Loan Note”) which note shall be (i) payable to
the order of such Lender, (ii) in the amount of such Lender’s Term Loan, (iii)
dated the Restatement Effective Date and (iv) otherwise appropriately
completed.  If, because any Lender designates separate Applicable Lending
Offices for Base Rate Portions and LIBOR Portions, such Lender requests that
separate promissory notes be executed to evidence separately such Portions, then
each such note shall be in the form of Exhibit H, mutatis mutandis to reflect
such division, and shall be (w) payable to the order of such Lender, (x) in the
amount of such Lender’s Term Loan, (y) dated the Restatement Effective Date and
(z) otherwise appropriately completed.  Such notes shall, collectively,
constitute a Term Loan Note.

 

(d)                               Swing Line Notes.  The Swing Line Lender’s
Swing Line Loans shall be evidenced by a promissory note in the form of
Exhibit I (individually, a “Swing Line Note”) which note shall be (i) payable to
the order of the Swing Line Lender, (ii) in the amount of the Swing Line
Lender’s Swing Line Loans, (iii) dated the Restatement Effective Date and
(iv) otherwise appropriately completed.

 

2.10.                      Loan Funding.

 

(a)                                Lender Funding and Disbursement to the
Borrowers.  Each Lender shall, before 9:00 a.m. on the date of each Borrowing,
make available to the Administrative Agent at the Administrative Agent’s office
specified in Section 8.01, in same day or immediately available funds, such
Lender’s Revolving Proportionate Share or Term Proportionate Share, as the case
may be, of such Borrowing.  After the Administrative Agent’s receipt of such
funds and

 

51

--------------------------------------------------------------------------------


 

upon satisfaction of the applicable conditions set forth in Section 3.02 (and,
if such Borrowing is the initial Credit Extension, Section 3.01), the
Administrative Agent shall promptly make all funds so received available to the
Borrowers in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrowers on the books of Wells Fargo with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrowers; provided, however, that if, on the date of the Borrowing there are
Swing Line Loans and/or L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrowers as provided above.

 

(b)                               Lender Failure to Fund.  Unless the
Administrative Agent shall have received notice from a Lender prior to the date
of any Borrowing that such Lender will not make available to the Administrative
Agent such Lender’s Revolving Proportionate Share or Term Proportionate Share,
as the case may be, of such Borrowing, the Administrative Agent shall be
entitled to assume that such Lender has made or will make such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.10(a), and the Administrative Agent may on such date, in reliance upon
such assumption, disburse or otherwise credit to the Borrowers a corresponding
amount.  If any Lender does not make the amount of its such Lender’s Revolving
Proportionate Share or Term Proportionate Share, as the case may be, of any
Borrowing available to the Administrative Agent on or prior to the date of such
Borrowing, such Lender shall pay to the Administrative Agent, on demand,
interest which shall accrue on such amount from the date of such Borrowing until
such amount is paid to the Administrative Agent at rates equal to (i) the daily
Federal Funds Rate during the period from the date of such Borrowing through the
third Business Day thereafter and (ii) the rate applicable to Base Rate Loans
thereafter.  A certificate of the Administrative Agent submitted to any Lender
with respect to any amount owing by such Lender under this Section 2.10(b) shall
constitute prima facie evidence of such amount.  If the amount of any Lender’s
Revolving Proportionate Share or Term Proportionate Share, as the case may be,
of any Borrowing is not paid to the Administrative Agent by such Lender within
three (3) Business Days after the date of such Borrowing, the Borrowers shall
repay such amount to the Administrative Agent, on demand, together with interest
thereon, for each day from the date such amount was disbursed to the Borrowers
until the date such amount is repaid to the Administrative Agent, at the
interest rate applicable at the time to the Loans comprising such Borrowing.

 

(c)                                Lenders’ Obligations Several.  The failure of
any Lender to make the Loan to be made by it as part of any Borrowing or to fund
participations in Letters of Credit and Swing Line Loans shall not relieve any
other Lender of its obligation hereunder to make its Loan as part of such
Borrowing or fund its participations in Letters of Credit and Swing Line Loans,
but no Lender shall be obligated in any way to make any Loan or fund any
participation in Letters of Credit or Swing Line Loans which another Lender has
failed or refused to make or otherwise be in any way responsible for the failure
or refusal of any other Lender to make any Loan required to be made by such
other Lender on the date of any Borrowing or to fund any participation required
to be funded by such other Lender.

 

52

--------------------------------------------------------------------------------


 

2.11.                      Pro Rata Treatment.

 

(a)                                Borrowings, Commitment Reductions, Etc. 
Except as otherwise provided herein:

 

(i)                                   Each Revolving Borrowing and reduction of
the Total Revolving Loan Commitment shall be made or shared among the Lenders
pro rata according to their respective Revolving Proportionate Shares;

 

(ii)                                The Term Loan Borrowing shall be made or
shared among the Lenders pro rata according to their respective Term
Proportionate Shares;

 

(iii)                             Each payment of principal on Loans in any
Borrowing shall be shared among the Lenders which made or funded the Loans in
such Borrowing pro rata according to the respective unpaid principal amounts of
such Loans then owed to such Lenders;

 

(iv)                            Each payment of interest on Loans in any
Borrowing shall be shared among the Lenders which made or funded the Loans in
such Borrowing pro rata according to (A) the respective unpaid principal amounts
of such Loans so made or funded by such Lenders and (B) the dates on which such
Lenders so made or funded such Loans;

 

(v)                               Each payment of Commitment Fees shall be
shared among the Revolving Lenders (except for Defaulting Lenders) pro rata
according to (A) their respective Revolving Proportionate Shares and (B) in the
case of each Lender which becomes a Lender hereunder after the date hereof, the
date upon which such Lender so became a Lender;

 

(vi)                            Each payment of interest (other than interest on
Loans) shall be shared among the Lenders and the Administrative Agent owed the
amount upon which such interest accrues pro rata according to (A) the respective
amounts so owed such Lenders and the Administrative Agent and (B) the dates on
which such amounts became owing to such Lenders and the Administrative Agent;
and

 

(vii)                         All other payments under this Agreement and the
other Credit Documents shall be for the benefit of the Person or Persons
specified.

 

(b)                               Sharing of Payments, Etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) on account of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it, in excess
of the payments to which it is entitled on account of the Loans and the L/C
Obligations obtained by all Lenders entitled to such payments, such Lender shall
forthwith purchase from the other Lenders such participations in the Loans
and/or participations in L/C Obligations or in Swing Line Loans as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase shall
be rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid

 

53

--------------------------------------------------------------------------------


 

or payable by the purchasing Lender in respect of the total amount so
recovered.  Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.11(b) may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.

 

2.12.                      Change of Circumstances.

 

(a)                                Inability to Determine Rates.  If, on or
before the first day of any Interest Period for any LIBOR Loan or LIBOR Portion,
(i) any Lender shall advise the Administrative Agent that the LIBOR Rate for
such Interest Period cannot be adequately and reasonably determined due to the
unavailability of funds in or other circumstances affecting the London interbank
market or (ii) any Lender shall advise the Administrative Agent that the rate of
interest for such Loan or Portion, as the case may be, does not adequately and
fairly reflect the cost to such Lender of making or maintaining such LIBOR Loan
or LIBOR Portion, the Administrative Agent shall immediately give notice of such
condition to the Borrowers and the other Lenders.  After the giving of any such
notice and until the Administrative Agent shall otherwise notify the Borrowers
that the circumstances giving rise to such condition no longer exist, Borrowers’
right to request the making of, conversion to or a new Interest Period for LIBOR
Loans or LIBOR Portions shall be suspended.  Any LIBOR Loans or LIBOR Portions
outstanding at the commencement of any such suspension shall be converted at the
end of the then current Interest Period for such LIBOR Loans or LIBOR Portions
into Base Rate Loans or Base Rate Portions, as the case may be, unless such
suspension has then ended.

 

(b)                               Illegality.  If, after the date of this
Agreement, the adoption of any Governmental Rule, any change in any Governmental
Rule or the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment or otherwise), any change in the interpretation or administration of
any Governmental Rule by any Governmental Authority, or compliance by any Lender
with any request or directive (whether or not having the force of law) of any
Governmental Authority (a “Change of Law”) shall make it unlawful or impossible
for any Lender to make or maintain any LIBOR Loan or LIBOR Portion, such Lender
shall immediately notify the Administrative Agent and the Borrowers of such
Change of Law.  Upon receipt of such notice, (i) the Borrowers’ right to request
the making of, conversion to or a new Interest Period for LIBOR Loans or LIBOR
Portions shall be terminated, and (ii) the Borrowers shall, at the request of
such Lender, either (A) pursuant to Section 2.01(d) or Section 2.02(d), as the
case may be, convert any such then outstanding LIBOR Loans or LIBOR Portions
into Base Rate Loans or Base Rate Portions, as the case may be, at the end of
the current Interest Period for such LIBOR Loans or LIBOR Portions or (B)
immediately repay or convert any such LIBOR Loans or LIBOR Portions if such
Lender shall notify the Borrowers that such Lender may not lawfully continue to
fund and maintain such LIBOR Loans or LIBOR Portions.  Any conversion or
prepayment of LIBOR Loans or LIBOR Portions made pursuant to the preceding
sentence prior to the last day of an Interest Period for such LIBOR Loans or
LIBOR Portions shall be deemed a prepayment thereof for purposes of Section
2.14.  After any Lender notifies the Administrative Agent and the Borrowers of
such a Change of Law and until such Lender notifies the Administrative Agent and
the Borrowers that it is no longer unlawful or impossible for such Lender to
make or maintain a LIBOR Loan or LIBOR Portion, all Revolving Loans and all

 

54

--------------------------------------------------------------------------------


 

Portions of the Term Loan of such Lender shall be Base Rate Loans and Base Rate
Portions, respectively.

 

(c)                                Increased Costs.  If, after the date of this
Agreement, any Change of Law (other than any Change of Law relating to Taxes or
Other Taxes addressed in Section 2.13):

 

(i)                                   Shall impose, modify or hold applicable
any reserve (excluding any Reserve Requirement or other reserve to the extent
included in the calculation of the LIBOR Rate for any Loans or Portions),
special deposit or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances or loans by, or any other
acquisition of funds by any Lender for any LIBOR Loan or LIBOR Portion; or

 

(ii)                                Shall impose on any Lender any other
condition related to any LIBOR Loan or LIBOR Portion or such Lender’s
Commitments;

 

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or LIBOR Portion or its
Commitments or to reduce any amount receivable by such Lender hereunder; then
the Borrowers shall from time to time, within ten (10) Business Days after
demand by such Lender, pay to such Lender additional amounts sufficient to
reimburse such Lender for such increased costs or to compensate such Lender for
such reduced amounts; provided, however, that the Borrowers shall have no
obligation to make any payment to any demanding party under this Section 2.12(c)
on account of any such increased costs or reduced amounts unless the Borrowers
receive notice of such increased costs or reduced amounts from the demanding
party within six (6) months after they are incurred or realized.  A certificate
setting forth in reasonable detail the amount of such increased costs or reduced
amounts, submitted by such Lender to the Borrowers shall be conclusive absent
manifest error.  The obligations of the Borrowers under this Section 2.12(c)
shall survive the payment and performance of the Obligations and the termination
of this Agreement.

 

(d)                               Capital Requirements.  If, after the date of
this Agreement, any Lender determines that (i) any Change of Law affects the
amount of capital required or expected to be maintained by such Lender or any
Person controlling such Lender (a “Capital Adequacy Requirement”) and (ii) the
amount of capital maintained by such Lender or such Person which is attributable
to or based upon the Loans, the Commitments or this Agreement must be increased
as a result of such Capital Adequacy Requirement (taking into account such
Lender’s or such Person’s policies with respect to capital adequacy), the
Borrowers shall pay to such Lender or such Person, within ten (10) Business Days
after demand of such Lender, such amounts as such Lender or such Person shall
determine are necessary to compensate such Lender or such Person for the
increased costs to such Lender or such Person of such increased capital;
provided, however, that the Borrowers shall have no obligation to make any
payment to any demanding party under this Section 2.12(d) on account of any such
increased costs unless the Borrowers receive notice of such increased costs from
the demanding party within six (6) months after they are incurred or realized. 
A certificate setting forth in reasonable detail the amount of such increased
costs, submitted by any Lender to the Borrowers shall be conclusive absent
manifest error.  The obligations of the Borrowers under this Section 2.12(d)
shall survive the payment and performance of the Obligations and the termination
of this Agreement.

 

55

--------------------------------------------------------------------------------


 

(e)                                Mitigation.  Any Lender which becomes aware
of (i) any Change of Law which will make it unlawful or impossible for such
Lender to make or maintain any LIBOR Loan or LIBOR Portion or (ii) any Change of
Law or other event or condition which will obligate the Borrowers to pay any
amount pursuant to Section 2.12(c) or Section 2.12(d) shall notify the Borrowers
and the Administrative Agent thereof as promptly as practical.  If any Lender
has given notice of any such Change of Law or other event or condition and
thereafter becomes aware that such Change of Law or other event or condition has
ceased to exist, such Lender shall notify the Borrowers and the Administrative
Agent thereof as promptly as practical.  Each Lender affected by any Change of
Law which makes it unlawful or impossible for such Lender to make or maintain
any LIBOR Loan or LIBOR Portion or to which the Borrowers are obligated to pay
any amount pursuant to Section 2.12(c) or Section 2.12(d) shall use reasonable
commercial efforts (including changing the jurisdiction of its Applicable
Lending Office) to avoid the effect of such Change of Law or to avoid or
materially reduce any amounts which the Borrowers are obligated to pay pursuant
to Section 2.12(c) or Section 2.12(d) if, in the reasonable opinion of such
Lender, such efforts would not be disadvantageous to such Lender.

 

2.13.                      Taxes on Payments.

 

(a)                                Except as otherwise expressly provided in
this Section 2.13, any and all payments by the Borrowers in respect of principal
or interest on any Loan, fee, or other Obligation or other amount due to any
Lender under this Agreement or any other Credit Document shall be made free and
clear of, and without deduction for, any and all present or future United States
federal, state or local and foreign taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto, including withholding
taxes imposed by the United States, any jurisdiction under the laws of which any
Borrower is organized, and other jurisdiction or any political subdivision
thereof, but excluding net income taxes and franchise taxes in lieu of net
income taxes imposed on the Administrative Agent or any Lender (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being referred to herein as “Taxes”).  If the Borrowers shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender, then (i) subject to the last sentence of Section
2.13(f), the sum payable shall be increased by the amount necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.13) such Lender shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make all required deductions and (iii) the Borrowers
shall pay the full amount deducted to the relevant taxing authority or other
Governmental Authority in accordance with applicable law.

 

(b)                               In addition, the Borrowers agree to pay any
present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Credit Document (hereinafter referred to as “Other
Taxes”).

 

(c)                                Subject to the last sentence of Section
2.13(f), the Borrowers will indemnify the Administrative Agent and each Lender
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.13) paid by
such Lender, and any liability (including penalties, interest and

 

56

--------------------------------------------------------------------------------


 

expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  Such indemnification shall
be made within 30 days following the date such Lender makes written demand
therefor accompanied by documentation evidencing payment of such Taxes or Other
Taxes.

 

(d)                               Within 30 days after the date of any payment
of Taxes or Other Taxes withheld hereunder (and, with respect to any Taxes or
Other Taxes not so withheld, to the extent available), the Borrowers will
furnish to the Administrative Agent, at its address set forth in Section 8.01,
the original or a certified copy of a receipt evidencing payment thereof.

 

(e)                                Without prejudice to the survival of any
other agreement contained herein, the agreements and obligations contained in
this Section 2.13 shall survive the payment in full of all principal, interest
and other Obligations hereunder and the termination of all Commitments
hereunder; provided, that the Borrowers shall have no obligation to make any
payment under Section 2.13(a), (b) or (c) on account of any Taxes unless the
Borrowers receive notice of such Tax within six months after the date that the
applicable Lender became aware of such Tax.

 

(f)                                  Each Lender that is organized under the
laws of a jurisdiction outside the United States of America agrees that if and
to the extent it is legally able to do so, it shall deliver to the Borrowers and
the Administrative Agent, on or before the first date of any payment by the
Borrowers hereunder, such certificates, documents or other evidence, as required
by the Internal Revenue Code or Treasury Regulations issued pursuant thereto,
including Internal Revenue Service Form W-8BEN or W-8ECI (as applicable to it)
and any other certificate or statement or exemption required by Treasury
Regulation section 1.1441-1(a) or section 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by such Lender establishing that
such payment is (i) not subject to withholding under the Internal Revenue Code
because such payment is effectively connected with the conduct by such Lender of
a trade or business in the United States of America or (ii) totally exempt from
United States withholding tax under a provision of an applicable tax treaty. 
Each Lender that has delivered such certificate or form shall, upon such
certificate or form’s obsolescence, expiration or invalidity or upon the
Borrowers’ reasonable request, replace or update such certificate or form as
necessary.  Within 30 days after the reasonable request of the Borrowers or the
Administrative Agent, each Lender that is not a foreign Lender shall deliver to
the Borrowers and the Administrative Agent one or more Internal Revenue Service
Form W-9.  Each Lender shall promptly notify the Borrowers and the
Administrative Agent upon the obsolescence, expiration or invalidity of any form
previously delivered by such Lender pursuant to this paragraph.  A Lender shall
not be entitled to any additional amounts under Section 2.13(a) or to any
indemnification under Section 2.13(c) with respect to any Tax (y) that is in
effect and would apply to amounts payable (i) to an initial Lender as of the
Restatement Effective Date, (ii) to a Lender at the time such Lender becomes a
party to this Agreement by assignment or (iii) to a Lender that designates a new
Applicable Lending Office at any time after the Restatement Effective Date,
except to the extent that (I) in the case of a Lender who becomes a Lender by
assignment (regardless of whether such assignment is from a Lender under clause
(i) or (ii) above), the assignor of such Lender at the time of assignment, or
(II) in the case of a designation of a new Applicable Lending Office, such
Lender immediately prior to such designation, would have been entitled to
receive additional amounts or indemnity from the Borrowers with respect to any
Tax pursuant to Section 2.13(a) or

 

57

--------------------------------------------------------------------------------


 

Section 2.13(c), or (z) that is attributable to such Lender’s failure to comply
with this Section 2.13(f) or Section 2.13(g).

 

(g)                               Each Lender that is entitled to an exemption
from or reduction of non-U.S. withholding tax or other tax under the law of the
jurisdiction in which any Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to any payments under this Agreement
shall, deliver to the Borrowers and the Administrative Agent, at the time or
times prescribed by applicable law or reasonably requested by the Borrowers,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or other Tax or at a
reduced rate, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and, in such Lender’s sole judgment, such
completion, execution or delivery would not materially prejudice the legal
position of such Lender or be contrary to its internal policies.

 

(h)                               If a Borrower pays an amount under this
Section 2.13, and the Administrative Agent or applicable Lender determines in
its sole discretion that it has received a refund of such Tax or a credit
against Taxes otherwise payable, the Administrative Agent or applicable Lender
shall pay to the applicable Borrower the amount of such refund or credit (but
only to the extent of indemnity payments made, or additional amounts paid, by a
Borrower under this Section 2.13 giving rise to such refund or credit), net of
all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than interest received from the relevant Governmental
Authority with respect to such refund or credit, net of taxes).  If the
Administrative Agent or the applicable Lender is later required to repay (or
otherwise loses the benefit of) the refund or credit to the applicable taxing
authority, such repayment shall be treated as a Tax subject to indemnification
under Section 2.13(c).  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

2.14.                      Funding Loss Indemnification.  If the Borrowers shall
(a) repay, prepay or convert any LIBOR Loan or LIBOR Portion on any day other
than the last day of an Interest Period therefor (whether a scheduled payment,
an optional prepayment or conversion, a mandatory prepayment or conversion, a
payment upon acceleration or otherwise), (b) fail to borrow any LIBOR Loan or
LIBOR Portion for which a Notice of Borrowing has been delivered to the
Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise) or (c) fail to convert any Revolving Loans
into LIBOR Loans or any Portion of the Term Loan Borrowing into a LIBOR Portion
in accordance with a Notice of Conversion delivered to the Administrative Agent
(whether as a result of the failure to satisfy any applicable conditions or
otherwise), the Borrowers shall, within five (5) Business Days after demand by
any Lender, reimburse such Lender for and hold such Lender harmless from all
costs and losses incurred by such Lender as a result of such repayment,
prepayment, conversion or failure.  Each Borrower understands that such costs
and losses may include, without limitation, losses incurred by a Lender as a
result of funding and other contracts entered into by such Lender to fund a
LIBOR Loan or LIBOR Portion.  Each Lender demanding payment under this Section
2.14 shall deliver to the Borrowers, with a copy to the Administrative Agent, a
certificate setting forth the amount of costs and losses for which demand is
made, which certificate shall set forth in reasonable detail the calculation of
the amount demanded.  Such a certificate so delivered to the

 

58

--------------------------------------------------------------------------------


 

Borrowers shall be conclusive absent manifest error.  The obligations of the
Borrowers under this Section 2.14 shall survive the payment and performance of
the Obligations and the termination of this Agreement.

 

2.15.                      Security.

 

(a)                                Security Documents.  The Obligations shall be
secured by the Security Documents.  So long as the terms thereof are in
compliance with this Agreement, each Lender Rate Protection Agreement shall be
secured by the Lien of the Security Documents (a) on a pari passu basis with the
Obligations owing to the Lenders to the extent of the associated Termination
Value, and (b) to the extent of any excess, on a basis which is in all respects
subordinated to all other Obligations.

 

(b)                               Further Assurances.  Each Borrower shall
deliver, and shall cause each Guarantor to deliver, to the Administrative Agent
such additional mortgages, deeds of trust, security agreements, pledge
agreements, lessor consents and estoppels (containing appropriate mortgagee and
the Lender protection language) and other instruments, agreements, certificates,
opinions and documents (including Uniform Commercial Code financing statements
and fixture filings, landlord waivers and after the occurrence and during the
continuance of an Event of Default, control agreements) as the Administrative
Agent may reasonably request to:

 

(i)                                   Grant, perfect, maintain, protect and
evidence security interests in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, in any or all present and
future real and personal property of the Borrowers and the Guarantors prior to
the Liens or other interests of any Person, except for Permitted Liens; and

 

(ii)                                Otherwise establish, maintain, protect and
evidence the rights provided to the Administrative Agent, for the benefit of the
Administrative Agents and the Lenders, pursuant to the Security Documents.

 

Each Borrower shall fully cooperate with the Administrative Agent and the
Lenders and perform all additional acts reasonably requested by the
Administrative Agent or any Lender to effect the purposes of this Section 2.15.

 

2.16.                      Replacement of the Lenders.  If (a) any Lender shall
become a Defaulting Lender more than one (1) time in a period of twelve (12)
consecutive months, (b) any Lender shall continue as a Defaulting Lender for
more than five (5) Business Days at any time, (c) any Lender shall suspend its
obligation to make or maintain LIBOR Loans or LIBOR Portions pursuant to
Section 2.12(b) for a reason which is not applicable to any other Lender, (d)
any Lender shall demand any payment under Section 2.12(c), 2.12(d) or 2.13(a)
for a reason which is not applicable to any other Lender (unless all Lenders to
which such reason is applicable are so replaced) or (e) any Borrower shall
receive a notice from any applicable Governmental Authority that a Lender is no
longer qualified or suitable to make Loans to such Borrower under the applicable
Gaming Laws (and such Lender is notified by such Borrower and the Administrative
Agent in writing of such disqualification), including because such Lender has
been denied a license, qualification or finding of suitability or has failed to
deliver information required under the applicable Gaming Laws, then the
Administrative Agent may (or upon the written request of

 

59

--------------------------------------------------------------------------------


 

the Borrowers, shall) replace such Lender (the “affected Lender”), or cause such
affected Lender to be replaced, with another lender (the “replacement Lender”)
satisfying the requirements of an Assignee Lender under Section 8.05(c), by
having the affected Lender sell and assign all of its rights and obligations
under this Agreement and the other Credit Documents (including for purposes of
this Section 2.16, participations in L/C Obligations and in Swing Line Loans) to
the replacement Lender pursuant to Section 8.05(c); provided, however, that
neither the Administrative Agent nor any Lender shall have any obligation to
identify or locate a replacement Lender for the Borrowers.  Upon receipt by any
affected Lender of a written notice from the Administrative Agent stating that
the Administrative Agent is exercising the replacement right set forth in this
Section 2.16, such affected Lender shall sell and assign all of its rights and
obligations under this Agreement and the other Credit Documents (including for
purposes of this Section 2.16, participations in L/C Obligations and in Swing
Line Loans) to the replacement Lender pursuant to an Assignment Agreement and
Section 8.05(c) for a purchase price equal to the sum of the principal amount of
the affected Lender’s Loans so sold and assigned, all accrued and unpaid
interest thereon and its ratable share of all fees to which it is entitled.

 

2.17.                      Increases of the Total Revolving Loan Commitment.

 

(a)        The Borrowers may at any time increase the then effective amount of
the Total Revolving Loan Commitment; provided that (i) prior to the date of the
proposed increase, the Borrowers shall not have voluntarily decreased the Total
Revolving Loan Commitment, (ii) the Total Revolving Loan Commitment can only be
increased one time pursuant to this Section 2.17, and such increase shall not
exceed $200,000,000, (iii) no Default or Event of Default shall have occurred
and be continuing or shall occur as a result of the increase in the Total
Revolving Loan Commitment, (iv) all approvals or exemptions required under any
applicable Gaming Laws shall have been obtained if any such approvals or
exemptions are necessary prior to the effectiveness of the increase in the Total
Revolving Loan Commitment, (v) on the Increase Effective Date (as defined
below), the Loan Parties shall indicate to the Administrative Agent whether the
borrowing of a Revolving Loan which, when combined with the Revolving Loans,
Swing Line Loans and L/C Obligations outstanding on such date exceeds
$500,000,000, would constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” under, and as defined in, each of the 2001 Senior Subordinated
Indenture and the 2004 Senior Subordinated Indenture and comparable treatment
under all other documents, instruments and agreements evidencing other
Subordinated Indebtedness (to the extent applicable) as well as provide
information in support thereof and (vi) the Loan Parties shall have executed and
delivered such documents and instruments (including documents relating to any
real property collateral and ship/vessel collateral and title insurance
endorsements) and taken such other actions as may be reasonably requested by the
Administrative Agent in connection with the increase in the Total Revolving Loan
Commitment.  Any request under this Section 2.17 shall be submitted by the
Borrowers to the Administrative Agent (which shall promptly forward copies to
each of the Lenders), specify the proposed effective date and amount of such
increase and be accompanied by a certificate of an authorized officer stating
that no Default or Event of Default exists or will occur as a result of such
increase.  The Administrative Agent (after consulting with the Borrowers) may
also specify any fees offered to those Lenders (the “Increasing Lenders”) which
agree to increase the amount of their Revolving Loan Commitments, which fees may
be variable based upon the amount by which any such Lender is willing to
increase the amount of

 

60

--------------------------------------------------------------------------------


 

its Revolving Loan Commitment; no Lender which is not an Increasing Lender shall
be entitled to receive any such fees.  No Lender shall have any obligation,
express or implied, to offer to increase the amount of its Revolving Loan
Commitment.  Only the consent of each Increasing Lender shall be required for an
increase in the amount of the Revolving Loan Commitments pursuant to this
Section 2.17(a).  No Lender which elects not to increase the amount of its
Revolving Loan Commitment may be replaced in respect of its existing Term Loans
or Revolving Loan Commitment as a result thereof without such Lender’s consent.

 

(b)                               Each Increasing Lender shall, as soon as
practicable after the Borrowers have submitted their request under Section
2.17(a), specify the amount of the proposed increase in its Revolving Loan
Commitment which they are willing to offer.  The Borrowers may accept some or
all of the offered amounts (provided that the Borrowers must accept not less
than each such Increasing Lender’s pro rata share of the total increase in the
Revolving Loan Commitment, if offered by such Increasing Lender) or designate
new lenders who qualify as Eligible Assignees and which are reasonably
acceptable to the Administrative Agent as additional Lenders hereunder in
accordance with this Section 2.17(b) (each such new lender being a “New
Lender”), which New Lender may assume all or a portion of the increase in the
amount of the Total Revolving Loan Commitment.  The Administrative Agent may
agree to assist the Borrowers in identifying new lenders who qualify as Eligible
Assignees.  The Borrowers may pay a fee to the Administrative Agent solely for
the account of the Administrative Agent in connection with services provided in
connection with any increase provided in this Section 2.17.  Subject to the
limitations set forth above, the Borrowers and the Administrative Agent shall
have discretion jointly to adjust the allocation of the increased aggregate
principal amount of the Revolving Loan Commitments among Increasing Lenders and
New Lenders.

 

(c)                                Each New Lender designated by the Borrowers
and reasonably acceptable to the Administrative Agent shall become an additional
party hereto as a New Lender concurrently with the effectiveness of the proposed
increase in the amount of the Revolving Loan Commitments upon its execution of
an instrument of joinder (which may contain such modifications to this Agreement
and terms and conditions relating thereto as may be necessary to ensure that
such Revolving Loan Commitments are treated as Revolving Loan Commitments for
all purposes under the Loan Documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent.  Each New Lender which is
not incorporated under the laws of the United States of America or a state
thereof shall, within three (3) Business Days of becoming a Lender under this
Agreement, deliver to the Borrowers and the Administrative Agent two duly
completed copies of United States Internal Revenue Service Form W-8BEN or W-8ECI
(or successor applicable form), as the case may be.

 

(d)                               Subject to the foregoing, any increase in the
Total Revolving Loan Commitment requested by the Borrowers shall be effective as
of the date agreed to by the Borrowers and the Administrative Agent (the
“Increase Effective Date”) and shall be in the principal amount equal to (i) the
amount which the Increasing Lenders are willing to assume as increases to the
amount of their Revolving Loan Commitments, plus (ii) the amount offered by the
New Lenders with respect to the Revolving Loan Commitments, in either case, as
adjusted by the Borrowers and the Administrative Agent pursuant to this
Section 2.17 and subject to the limitations contained in this Section 2.17.

 

61

--------------------------------------------------------------------------------


 

(e)                                On or prior to the Increase Effective Date,
the Administrative Agent shall notify each Lender of the amount required to be
paid by or to such Lender so that the Revolving Loans held by the Lenders on the
Increase Effective Date (after giving effect to any new Revolving Loans made on
such date) shall be held by each Lender pro rata in accordance with the
Revolving Loan Commitments of the Lenders as of the Increase Effective Date. 
Each Lender which is required to reduce the amount of Revolving Loans held by it
(each such Lender, a “Decreasing Lender”) shall irrevocably assign, without
recourse or warranty of any kind whatsoever (except that each Decreasing Lender
warrants that it is the legal and beneficial owner of the Revolving Loans
assigned by it under this Section 2.17(e) and that such Revolving Loans are held
by such Decreasing Lender free and clear of adverse claims), to each Increasing
Lender and New Lender, and each Increasing Lender and New Lender shall
irrevocably acquire from the Decreasing Lenders, a portion of the principal
amount of the Revolving Loans of each Decreasing Lender (collectively, the
“Acquired Portion”) outstanding on the Increase Effective Date (before giving
effect to any new Revolving Loans made on such date) in an amount such that the
principal amount of the Revolving Loans held by each Increasing Lender, New
Lender and Decreasing Lender as of the Increase Effective Date shall be held in
accordance with each such Lender’s Revolving Proportionate Share (if any) as of
such date.  Such assignment and acquisition shall be effective on the Increase
Effective Date automatically and without any action required on the part of any
party other than the payment by the Increasing Lenders and New Lenders to the
Administrative Agent for the account of the Decreasing Lenders of an aggregate
amount equal to the Acquired Portion, which amount shall be allocated and paid
by the Administrative Agent at or before 12:00 p.m. on the Increase Effective
Date to the Decreasing Lenders pro rata based upon the respective reductions in
the principal amount of the Revolving Loans held by such Lenders on the Increase
Effective Date (before giving effect to any new Revolving Loans made on such
date).  Each of the Administrative Agent and each Lender shall adjust its
records accordingly to reflect the payment of the Acquired Portion.  The payment
to be made in respect of the Acquired Portion shall be made by the Increasing
Lenders and New Lenders to the Administrative Agent in Dollars in immediately
available funds at or before 11:00 a.m. on the Increase Effective Date, such
payment to be made by the Increasing Lenders and New Lenders pro rata based upon
the respective increases in the amount of the Revolving Loan Commitments held by
such Lenders on the Increase Effective Date.

 

(f)                                  To the extent any of the Revolving Loans
acquired by the Increasing Lenders and New Lenders from the Decreasing Lenders
pursuant to Section 2.17(e) above are LIBOR Loans and the Increase Effective
Date is not the last day of an Interest Period for such Loans, the Decreasing
Lenders shall be entitled to compensation from the Borrowers as provided in
Section 2.14 (as if the Borrowers had prepaid such Loans in an amount equal to
the Acquired Portion on the Increase Effective Date).

 

ARTICLE III. CONDITIONS PRECEDENT.

 

3.01.                      Initial Conditions Precedent.  The effectiveness of
the amendment and restatement of the Existing Credit Agreement and the
obligations of the Lenders to make the Loans comprising the initial Borrowing
are subject to receipt by the Administrative Agent, on or prior to the
Restatement Effective Date, of each item listed below, each in form and
substance satisfactory to the Administrative Agent, and with sufficient copies
for the Administrative Agent and each Lender:

 

62

--------------------------------------------------------------------------------


 

(a)                                Principal Credit Documents.

 

(i)                                   This Agreement, duly executed by each
Borrower, each Lender and the Administrative Agent;

 

(ii)                                A Revolving Loan Note payable to each Lender
requesting such a note, each duly executed by the Borrowers;

 

(iii)                             A Term Loan Note payable to each Lender
requesting such a note, each duly executed by the Borrowers;

 

(iv)                            A Swing Line Note payable to the Swing Line
Lender in the principal amount of the Swing Line Sublimit, duly executed by the
Borrowers;

 

(v)                               Amendments to each of the Existing Assignments
in form and substance satisfactory to the Administrative Agent, duly executed by
each Loan Party which is a party to the Existing Assignments, as well as any
additional assignment agreements required by the Administrative Agent, each duly
executed by the Loan Parties party thereto and in form and substance
satisfactory to the Administrative Agent;

 

(vi)                            Amendments to each of the Existing Mortgages in
form and substance satisfactory to the Administrative Agent, duly executed by
each Loan Party which is a party to the Existing Mortgages, as well as any
additional mortgages required by the Administrative Agent, each duly executed by
the Loan Parties party thereto and in form and substance satisfactory to the
Administrative Agent;

 

(vii)                         Amendments to each of the Existing Security
Agreements in form and substance satisfactory to the Administrative Agent, duly
executed by each Loan Party which is a party to the Existing Security
Agreements, as well as any additional security agreements required by the
Administrative Agent, each duly executed by the Loan Parties party thereto and
in form and substance satisfactory to the Administrative Agent;

 

(viii)                      Amendments to the each of the Existing Ship
Mortgages in form and substance satisfactory to the Administrative Agent, duly
executed by each Loan Party which is a party to the Existing Ship Mortgages, as
well as any additional ship mortgages required by the Administrative Agent, each
duly executed by the Loan Parties party thereto and in form and substance
satisfactory to the Administrative Agent ;

 

(ix)                              Each of the Cash Collateral Pledge Agreement
and the Trademark Security Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by each Loan Party which is a party thereto;
and

 

(x)                                 The Environmental Indemnity, duly executed
by each Loan Party.

 

(b)                               Organizational Documents.

 

(i)                                   The certificate of incorporation, articles
of incorporation, certificate of limited partnership, articles of organization
or comparable document of each

 

63

--------------------------------------------------------------------------------


 

Borrower, certified as of a recent date prior to the Restatement Effective Date
by the Secretary of State (or comparable official) of its jurisdiction of
incorporation or formation;

 

(ii)                                A certificate of good standing (or
comparable certificate) for each Borrower, certified as of a recent date prior
to the Restatement Effective Date by the Secretary of State (or comparable
official) of its jurisdiction of incorporation or formation;

 

(iii)                             A certificate of the Secretary or an Assistant
Secretary of each Borrower, dated the Restatement Effective Date, certifying (a)
that attached thereto is a true and correct copy of the bylaws, partnership
agreement or limited liability company agreement of such Borrower as in effect
on the Restatement Effective Date; (b) that attached thereto are true and
correct copies of resolutions duly adopted by the board of directors or other
governing body of such Borrower and continuing in effect, which authorize the
execution, delivery and performance by such Borrower of this Agreement and the
other Credit Documents executed or to be executed by such Borrower and the
consummation of the transactions contemplated hereby and thereby; and (c) that
there are no proceedings for the dissolution or liquidation of such Borrower;

 

(iv)                            A certificate of the Secretary or an Assistant
Secretary of each Borrower, dated the Restatement Effective Date, certifying the
incumbency, signatures and authority of the officers of such Borrower authorized
to execute, deliver and perform this Agreement, the other Credit Documents and
all other documents, instruments or agreements related thereto executed or to be
executed by such Borrower; and

 

(v)                               Certificates of good standing (or comparable
certificates) for each Borrower, certified as of a recent date prior to the
Restatement Effective Date by the Secretary of State (or comparable official) of
each state in which such Borrower is qualified to do business.

 

(c)                                Collateral Documents.

 

(i)                                   Such Uniform Commercial Code financing
statements and fixture filings (appropriately completed and executed) for filing
in such jurisdictions as the Administrative Agent may request to perfect the
Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents;

 

(ii)                                Such Uniform Commercial Code termination
statements (appropriately completed and executed) for filing in such
jurisdictions as the Administrative Agent may request to terminate any financing
statement evidencing Liens of other Persons in the Collateral which are prior to
the Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents, except for any such prior Liens which
are expressly permitted by this Agreement to be prior;

 

(iii)                             Uniform Commercial Code search certificates
from the jurisdictions in which Uniform Commercial Code financing statements are
to be filed pursuant to subsection (d)(i) above reflecting no other financing
statements or filings which evidence Liens of other Persons in the Collateral
which are prior to the Liens granted to the Administrative Agent in this
Agreement, the Security Documents and the other Credit Documents, except for any
such prior Liens (a) which are expressly permitted by this Agreement to be prior
or (b) for

 

64

--------------------------------------------------------------------------------


 

which the Administrative Agent has received a termination statement pursuant to
subsection (d)(ii) above;

 

(iv)                            The stock certificates representing all of the
outstanding capital stock of each Loan Party pledged to the Administrative Agent
pursuant to the Security Documents and existing on the Restatement Effective
Date, together with undated stock powers duly executed by the appropriate Loan
Party in blank and attached thereto;

 

(v)                               Appropriate documents for filing with the
United States Patent and Trademark Office and all other filings necessary to
perfect the security interests granted to the Administrative Agent by the
Security Documents, all appropriately completed and duly executed by each Loan
Party and, where appropriate, notarized;

 

(vi)                            An ALTA standard coverage Lender’s policy of
title insurance (or a commitment therefor) insuring the validity and priority of
the Existing Mortgages (subject only to such exceptions as the Administrative
Agent may approve), in such amounts and with such endorsements as the
Administrative Agent may require, issued by a title insurer acceptable to the
Administrative Agent, together with such policies of co-insurance or
re-insurance (or commitments therefor) as the Administrative Agent may require;

 

(vii)                         Each title policy insuring the Administrative
Agent’s Lien on the real property subject to the Existing Mortgages shall be
endorsed with CLTA Form 110.5 or other appropriate endorsements including,
without limitation, revised tie-in endorsements, for the purpose of assuring
continuing coverage of the Credit Documents insured thereunder, together with
such policies of co-insurance or re-insurance (or commitments therefor) as the
Administrative Agent may require;

 

(viii)                      Preliminary title reports or lot book guarantees
issued by a title insurer acceptable to the Administrative Agent with respect to
all real property owned by the Borrowers;

 

(ix)                              An officer’s certificate of the Borrowers
certifying that each Loan Party possesses all material environmental permits
necessary for the conduct of its business, together with copies of all such
permits;

 

(x)                                 An abstract of title for each United States
Coast Guard registered Vessel;

 

(xi)                              Such other documents, instruments and
agreements as the Administrative Agent may reasonably request to establish and
perfect the Liens granted in this Agreement, the Security Documents and the
other Credit Documents; and

 

(xii)                           Such other evidence as the Administrative Agent
may request to establish that the Liens granted in this Agreement, the Security
Documents and the other Credit Documents are perfected and prior to the Liens of
other Persons in the Collateral, except for any Permitted Liens.

 

65

--------------------------------------------------------------------------------


 

(d)                               Opinions.  Favorable written opinions from
each of the following counsel for the Loan Parties, each dated the Restatement
Effective Date, addressed to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders, covering such legal matters as the
Administrative Agent may reasonably request and otherwise in form and substance
satisfactory to the Administrative Agent:

 

(i)                                   Winston & Strawn, special counsel for the
Loan Parties;

 

(ii)                                Barnes and Thornburg, Indiana counsel for
the Loan Parties;

 

(iii)                             Nyemaster, Goode, Voigts, West, Hansell &
O’Brien, Iowa counsel for the Loan Parties;

 

(iv)                            Taylor, Porter, Brooks & Phillips, LLP,
Louisiana counsel for the Loan Parties;

 

(v)                               Brantley & Associates, Louisiana regulatory
counsel for the Loan Parties;

 

(vi)                            Shook, Hardy & Bacon, LLP, Missouri counsel for
the Loan Parties; and

 

(vii)                         Orrick Herrington & Sutcliffe, LLP, maritime
counsel for the Loan Parties.

 

(e)                                Other Items.

 

(i)                                   A duly completed and timely delivered
Notice of Revolving Loan Borrowing;

 

(ii)                                Original certificates of insurance, loss
payable and mortgagee endorsements naming the Administrative Agent as mortgagee,
loss payee and additional insured, as required by Section 5.01(d) of this
Agreement;

 

(iii)                             Evidence that there shall not have occurred
since December 31, 2003 any event or circumstance that has resulted or could
reasonably be expected to result in a material adverse effect on the condition
(financial or otherwise), business, operations, assets or properties of Argosy
and its Subsidiaries (taken as a whole);

 

(iv)                            Evidence that (x) the Indebtedness outstanding
hereunder on the Restatement Effective Date (after giving effect to all Loans to
be incurred on such date) shall be permitted under all documents, instruments
and agreements evidencing Subordinated Indebtedness, and the Borrowers shall
have delivered to the Administrative Agent an officer’s certificate
demonstrating compliance with such sections and (y) all actions necessary for
the Loans hereunder to constitute “Senior Indebtedness” and “Designated Senior
Indebtedness” under, and as defined in, the 2001 Senior Subordinated Indenture
and the 2004 Senior Subordinated Indenture and comparable treatment under all
other documents, instruments and

 

66

--------------------------------------------------------------------------------


 

agreements evidencing other Subordinated Indebtedness (to the extent applicable)
shall have been taken;

 

(v)                               Evidence that no material disruption of or a
material adverse change in conditions in the financial, banking or capital
markets shall have occurred which Wells Fargo, in its sole discretion, deems
material in connection with its ability to syndicate the Commitments and the
Loans;

 

(vi)                            Evidence that there shall not exist any pending
or threatened action, suit, investigation or proceeding, which, if adversely
determined, could materially and adversely affect the Loan Parties, any
transaction contemplated hereby or the ability of any Loan Party to perform its
obligations under the Credit Documents or the ability of the Lenders to exercise
their rights thereunder;

 

(vii)                         A certificate of the president or chief financial
officer of the Borrowers, addressed to the Administrative Agent and dated the
Restatement Effective Date, certifying that:

 

(A)                            The representations and warranties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects as of such date (except for such representations and
warranties made as of a specified date, which shall be true as of such date);
and

 

(B)                              No Default has occurred and is continuing as of
such date.

 

(viii)                      The Borrowers shall have paid all interest, fees and
expenses payable to the Administrative Agent and the Lenders on or prior to the
Restatement Effective Date (including (A) all interest, fees and expenses
accrued under the Existing Credit Agreement through the Restatement Effective
Date and (B) all fees payable to the Administrative Agent pursuant to the
Administrative Agent’s Fee Letter);

 

(ix)                              The Borrowers shall have paid all fees and
expenses of counsel to the Administrative Agent and any title company(ies)
through the Restatement Effective Date;

 

(x)                                 Copies of the Transfer Agreement and any
amendments thereto and each document and instrument delivered in connection
therewith, in each case duly executed by each party thereto;

 

(xi)                              The Borrowers shall have delivered a true and
correct copy of: (i) each of the Development Agreements and all amendments and
modifications thereto, and (ii) all leases of any portion of the real property
occupied or operated by the Borrowers in Baton Rouge, Louisiana, and all
amendments and modifications thereto (collectively, the “Baton Rouge Leases”),
and

 

(xii)                           Such other evidence as the Administrative Agent
or any Lender may reasonably request to establish the accuracy and completeness
of the representations and warranties and the compliance with the terms and
conditions contained in this Agreement and the other Credit Documents.

 

67

--------------------------------------------------------------------------------


 

3.02.                      Conditions Precedent to each Credit Event.  The
occurrence of each Credit Event (including the initial Borrowing) is subject to
the further conditions that:

 

(a)                                Each Borrower shall have delivered to the
Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender, the Notice of Borrowing, Letter of Credit Application, Notice of
Conversion or Notice of Interest Period Selection, as the case may be, for such
Credit Event in accordance with this Agreement; and

 

(b)                               On the date such Credit Event is to occur and
after giving effect to such Credit Event, the following shall be true and
correct:

 

(i)                                   The representations and warranties of the
Loan Parties set forth in Article IV and in the other Credit Documents are true
and correct in all material respects as if made on such date (except for
representations and warranties expressly made as of a specified date, which
shall be true as of such date);

 

(ii)                                No Default has occurred and is continuing or
will result from such Credit Event; and

 

(iii)                             All of the Credit Documents are in full force
and effect.

 

(c)                                The Indebtedness outstanding hereunder on the
date of such Credit Event (after giving effect to the incurrence and funding of
the Indebtedness in respect of such Credit Event) shall (A) be permitted
(whether pursuant to an incurrence test or otherwise) under all documents,
instruments and agreements evidencing Subordinated Indebtedness and (B)
constitute “Senior indebtedness” and “Designated Senior Indebtedness” under, and
as defined in, the 2001 Senior Subordinated Indenture and the 2004 Senior
Subordinated Indenture and comparable treatment under all other documents,
instruments or agreements evidencing Subordinated Indebtedness (to the extent
applicable).  From and after the occurrence of any increase in the Total
Revolving Loan Commitment pursuant to Section 2.17 hereof, with respect to each
Credit Event in which, after giving effect thereto, the aggregate amount of
Revolving Loans, L/C Obligations and Swing Line Loans then outstanding exceeds
$500,000,000, at the Administrative Agent’s request, the Borrowers shall have
delivered to the Administrative Agent an officer’s certificate demonstrating
compliance with such sections.

 

The submission by each Borrower to the Administrative Agent of each Notice of
Borrowing, each Letter of Credit Application, each Notice of Conversion (other
than a notice for a conversion to a Base Rate Loan or a Base Rate Portion) and
each Notice of Interest Period Selection shall be deemed to be a representation
and warranty by such Borrower that each of the statements set forth above in
this Section 3.02(c) is true and correct as of the date of such notice.

 

3.03.                      Covenant to Deliver.  Each Borrower agrees (not as a
condition but as a covenant) to deliver to the Administrative Agent each item
required to be delivered to the Administrative Agent as a condition to the
occurrence of any Credit Event if such Credit Event occurs.  Each Borrower
expressly agrees that the occurrence of any such Credit Event prior to the
receipt by the Administrative Agent of any such item shall not constitute a
waiver by the Administrative Agent or any Lender of such Borrowers’ obligation
to deliver such item.

 

68

--------------------------------------------------------------------------------


 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES.

 

4.01.                      Borrowers’ Representations and Warranties.  In order
to induce the Administrative Agent and the Lenders to enter into this Agreement,
each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders as follows:

 

(a)                                Due Incorporation, Qualification, etc.  Each
Loan Party (i) is a corporation, partnership or limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the power and authority to
own, lease and operate its properties and carry on its business as now
conducted; and (iii) is duly qualified, licensed to do business and in good
standing as a foreign corporation, partnership or limited liability company, as
applicable, in each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license
and where the failure to be so qualified or licensed is reasonably likely to
have a Material Adverse Effect.

 

(b)                               Authority.  The execution, delivery and
performance by each Loan Party of each Credit Document executed, or to be
executed, by such Loan Party and the consummation of the transactions
contemplated thereby (i) are within the power of such Loan Party and (ii) have
been duly authorized by all necessary actions on the part of such Loan Party.

 

(c)                                Enforceability.  Each Credit Document
executed, or to be executed, by each Loan Party has been, or will be, duly
executed and delivered by such Loan Party and constitutes, or will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 

(d)                               Non-Contravention.  The execution and delivery
by each Loan Party of the Credit Documents executed by such Loan Party and the
performance and consummation of the transactions contemplated thereby do not (i)
violate any provision of, or result in the breach or the acceleration of, or
entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any Contractual Obligation of such Loan Party, where
such breach or violation could reasonably be expected to result in a Material
Adverse Effect; (ii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the
Administrative Agent for the benefit of itself and the Lenders pursuant to this
Agreement or the other Credit Documents) or (iii) violate any provision of any
existing law, rule, regulation, order, writ, injunction or decree of any court
or Governmental Authority to which it is subject, where such breach could
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                Approvals.

 

(i)                                   No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including the shareholders of any Person) is required
in connection with the execution and delivery of the Credit Documents executed
by any Loan Party or the performance or consummation of the

 

69

--------------------------------------------------------------------------------


 

transactions contemplated thereby, except for those which have been made or
obtained and are in full force and effect.

 

(ii)                                The execution, delivery and performance by
the Loan Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not result in any License Revocation.

 

(iii)                             All Gaming Licenses and other Governmental
Authorizations have been duly obtained and are in full force and effect without
any known conflict with the rights of others and, other than the terms of the
Transfer Agreement, free from any unduly burdensome restrictions, except where
any such failure to obtain such Gaming Licenses or Governmental Authorizations
or any such conflict or restriction could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  None of the
Loan Parties has received any written notice or other written communications
from any Gaming Authority or other Governmental Authority regarding (A) any
revocation, withdrawal, suspension, termination or modification of, or the
imposition of any material conditions with respect to, any Gaming License, or
(B) any other limitations on the conduct of business by any Loan Party, except
where any such revocation, withdrawal, suspension, termination, modification,
imposition or limitation could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(iv)                            No Governmental Authorization is required for
either (x) the pledge or grant by any Loan Party of the Liens purported to be
created in favor of the Administrative Agent in connection herewith or any other
Credit Document or (y) the exercise by Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by any
Governmental Rule), except for (1) such Governmental Authorizations that have
been obtained and are in full force and effect and fully disclosed to
Administrative Agent in writing, (2) filings or recordings contemplated in
connection with this Agreement or any Security Document and (3) those which may
be required by Gaming Laws in connection with the foreclosure and disposition of
any Equity Securities pledged under the Security Documents.

 

(f)                                  No Violation or Default.  No Loan Party is
in violation of or in default with respect to (i) any Requirement of Law
applicable to such Person or (ii) any Contractual Obligation of such Person (nor
is there any waiver in effect which, if not in effect, would result in such a
violation or default), where, in each case, such violation or default is
reasonably likely to have a Material Adverse Effect.  Without limiting the
generality of the foregoing, no Loan Party (A) has violated any Environmental
Laws, (B) has any liability under any Environmental Laws or (C) has received
notice or other communication of an investigation or is under investigation by
any Governmental Authority having authority to enforce Environmental Laws, where
such violation, liability or investigation is reasonably likely to have a
Material Adverse Effect.  No Default has occurred and is continuing.

 

(g)                               Litigation.  Except as set forth in Schedule
4.01(g), to the actual knowledge of the Borrowers, no actions (including
derivative actions), suits, proceedings or investigations are pending or
threatened against any Loan Party at law or in equity in any court or before any
other Governmental Authority which (i) could reasonably be expected to have a

 

70

--------------------------------------------------------------------------------


 

Material Adverse Effect or (ii) seek to enjoin, either directly or indirectly,
the execution, delivery or performance by any Loan Party of the Credit Documents
or the transactions contemplated thereby.

 

(h)                               Title; Possession Under Leases; Intercompany
Notes.  The Loan Parties own and have good and marketable title, or a valid
leasehold interest in, all their respective properties and assets as reflected
in the most recent Financial Statements delivered to the Administrative Agent
(except those assets and properties disposed of in the ordinary course of
business or otherwise in compliance with this Agreement since the date of such
Financial Statements) and all respective assets and properties acquired by the
Loan Parties since such date (except those disposed of in the ordinary course of
business or otherwise in compliance with this Agreement).  Such assets and
properties are subject to no Lien, except for Permitted Liens.  Each of the Loan
Parties has complied with all material obligations under all material leases to
which it is a party and enjoys peaceful and undisturbed possession under such
leases.  Schedule 4.01(h) sets forth the names of the payor, payee, face amount
and unpaid principal balance (as of the Restatement Effective Date) of each of
the Intercompany Notes.

 

(i)                                   Financial Statements.  The Financial
Statements of the Loan Parties which have been delivered to the Administrative
Agent, (i) are in accordance with the books and records of the Loan Parties,
which have been maintained in accordance with good business practice; (ii) have
been prepared in conformity with GAAP subject, in the case of any unaudited
Financial Statements, to normal year-end audit adjustments and the absence of
footnotes thereto; and (iii) fairly present in all material respects the
financial conditions and results of operations of the Loan Parties as of the
date thereof and for the period covered thereby.  No Loan Party has any
Contingent Obligations, liability for taxes or other outstanding obligations
which, in any such case, are material in the aggregate, except as disclosed in
the audited Financial Statements dated December 31, 2003, furnished by Argosy to
the Administrative Agent prior to the date hereof, or in the Financial
Statements delivered to the Administrative Agent pursuant to clause (i) or (ii)
of Section 5.01(a).

 

(j)                                   Creation, Perfection and Priority of
Liens.  As of the Restatement Effective Date, (i) the execution and delivery of
the Security Documents by the Loan Parties, together with (A) the filing of any
Uniform Commercial Code financing statements and the recording of the U.S.
Patent and Trademark Office filings delivered to the Administrative Agent for
filing and recording, respectively (but not yet filed or recorded), and the
recording of any mortgages or ship mortgages and amendments to existing
mortgages and ship mortgages delivered to the Administrative Agent for recording
(but not yet recorded), (B) the delivery to the Administrative Agent of any
Equity Securities not delivered to the Administrative Agent at the time of
execution and delivery of the applicable Security Document (all of which Equity
Securities have been so delivered) and (C) the registration of unregistered
copyrights in the U.S. Copyright Office and the recording of evidence of the
security interest against such registrations herein, are effective to create in
favor of the Administrative Agent for the benefit of itself and the Lenders, as
security for the Obligations, a valid and perfected first priority Lien on all
of the Collateral as of the Restatement Effective Date (subject only to
Permitted Liens), and (ii) all filings and other actions necessary or desirable
to perfect and maintain the perfection and first priority status of such Liens
have been duly made or taken and remain in full force and effect, other than (A)
the filing of any Uniform Commercial Code financing statements and U.S. Patent

 

71

--------------------------------------------------------------------------------


 

and Trademark Office filings delivered to the Administrative Agent for filing
(but not yet filed), (B) the recording of any mortgages and ship mortgages and
amendments to existing mortgages and ship mortgages delivered to the
Administrative Agent for recording (but not yet recorded) and (C) the
registration of unregistered copyrights in the U.S. Copyright Office and the
recording of evidence of the security interest against such registrations
created by the Security Documents.

 

(k)                                No Agreements to Sell Assets; Etc.  No Loan
Party has any legal obligation, absolute or contingent, to any Person to sell
the assets of any Loan Party (except as permitted by Section 5.02(c)), or to
effect any merger, consolidation or other reorganization of any Loan Party
(except as permitted by Section 5.02(d)) or to enter into any agreement with
respect thereto except the Transfer Agreement and the documents and instruments
delivered in connection therewith.

 

(l)                                   Employee Benefit Plans.

 

(i)                                   Based upon the latest valuation of each
Employee Benefit Plan (x) that is subject to Title IV of ERISA and (y) that any
Borrower or any ERISA Affiliate maintains or contributes to, or has any
obligation under (which occurred within twelve months of the date of this
representation), the aggregate benefit liabilities of all such Plans within the
meaning of Section 4001 of ERISA did not exceed the aggregate value of the
assets of all such Plans by more than $10,000,000.  Neither any Borrower nor any
ERISA Affiliate has any liability with respect to any post-retirement benefit
under any Employee Benefit Plan which is a welfare plan (as defined in Section
3(1) of ERISA), other than liability for health plan continuation coverage
described in Section 4980B of the IRC or Part 6 of Title I(B) of ERISA, which
liability for health plan contribution coverage is not reasonably likely to have
a Material Adverse Effect.

 

(ii)                                Each Employee Benefit Plan complies, in both
form and operation, in all material respects, with its terms, ERISA and the IRC,
and no condition exists or event has occurred with respect to any such Plan
which could reasonably be expected to result in the incurrence by any Borrower
or ERISA Affiliate of any material liability, fine or penalty.  Each Employee
Benefit Plan, related trust agreement, arrangement and commitment of any
Borrower or any ERISA Affiliate is legally valid and binding and in full force
and effect.  No Employee Benefit Plan is being audited or investigated by any
government agency or is subject to any pending or, to any Borrower’s knowledge,
threatened claim or suit.  None of the Borrowers and the ERISA Affiliates nor
any fiduciary of any Employee Benefit Plan has engaged in a non-exempt
prohibited transaction under section 406 of ERISA or section 4975 of the IRC.

 

(iii)                             Except as set forth on Schedule 4.01(l), none
of the Borrowers and the ERISA Affiliates contributes to or has any material
contingent obligations to any Multiemployer Plan.  None of the Borrowers and the
ERISA Affiliates has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under Section 4201 of ERISA or as a
result of a sale of assets described in Section 4204 of ERISA.  None of the
Borrowers and the ERISA Affiliates has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of Section 4241
or Section 4245 of ERISA or that any Multiemployer Plan intends to terminate or
has been terminated under Section 4041A of ERISA.

 

72

--------------------------------------------------------------------------------


 

(m)                             Other Regulations.  No Loan Party is subject to
regulation under the Investment Company Act of 1940, the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or to any other Governmental Rule limiting its
ability to incur indebtedness, other than applicable provisions of Gaming Laws.

 

(n)                               Patent and Other Rights.  The Loan Parties
own, license or otherwise have the full right to use, under validly existing
agreements, all material patents, licenses, trademarks, trade names, trade
secrets, service marks, copyrights and all rights with respect thereto, which
are required to conduct their businesses as now conducted, except where the
failure to own, license or otherwise have the full right to use could not
reasonably be expected to result in a Material Adverse Effect.  Each of the
patents, trademarks, trade names, service marks and copyrights owned by any Loan
Party as of the Restatement Effective Date which is registered with any
Governmental Authority is set forth on Schedule 4.01(n).

 

(o)                               Governmental Charges.  The Loan Parties have
filed or caused to be filed all federal and other material tax returns which are
required to be filed by them.  The Loan Parties have paid, or made provision for
the payment of, all material taxes and other material Governmental Charges which
have or may have become due pursuant to said returns or otherwise, except such
Governmental Charges, if any, which are being contested in good faith and as to
which adequate reserves (determined in accordance with GAAP) have been provided.

 

(p)                               Margin Stock.  No Borrower owns any Margin
Stock which, in the aggregate, would constitute a substantial part of the assets
of such Borrower, and no proceeds of any Loan will be used to purchase or carry,
directly or indirectly, any Margin Stock or to extend credit, directly or
indirectly, to any Person for the purpose of purchasing or carrying any Margin
Stock.

 

(q)                               Subsidiaries, Etc.  Schedule 4.01(q) (as
supplemented by the Borrowers quarterly in a written notice to the
Administrative Agent) sets forth as of the Restatement Effective Date each of
the Subsidiaries of Argosy, whether such Subsidiary is a Restricted Subsidiary
or an Unrestricted Subsidiaries, its jurisdiction of organization, the classes
of its Equity Securities, the number of shares of each such class issued and
outstanding, the percentages of shares of each such class owned by each holder
thereof and a description of each New Venture owned in whole or part by each
such Subsidiary.

 

(r)                                  Labor Matters.  Except as set forth in
Schedule 4.01(r), (i) there are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, employment contracts or employee welfare or incentive plans to which
any Loan Party is a party which alone or in the aggregate could reasonably be
expected to have a Material Adverse Effect and (ii) there are no strikes,
lockouts, work stoppages or slowdowns, or, to the knowledge of the Borrowers,
jurisdictional disputes or organizing activities occurring or threatened which,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect.

 

(s)                                No Material Adverse Effect.  Since December
31, 2003, no event has occurred and no condition exists which is reasonably
likely to have a Material Adverse Effect.

 

73

--------------------------------------------------------------------------------


 

(t)                                  Accuracy of Information Furnished.  The
Credit Documents and the other certificates, statements and information
(excluding projections) furnished by the Loan Parties to the Administrative
Agent and the Lenders in connection with the Credit Documents and the
transactions contemplated thereby, taken as a whole, do not contain any untrue
statement of a material fact and do not omit to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  All projections furnished by the Loan
Parties to the Administrative Agent and the Lenders in connection with the
Credit Documents and the transactions contemplated thereby have been based upon
reasonable assumptions and represent, as of their respective dates of
presentations, the Loan Parties’ best estimates of the future performance of the
Loan Parties.

 

(u)                               Subordinated Indentures.

 

(i)                                   The Borrowers are permitted under all
documents, instruments and agreements evidencing Subordinated Indebtedness to
incur and permit to remain outstanding the Term Loans.  The Borrowers are
permitted under all documents, instruments and agreements evidencing
Subordinated Indebtedness to borrow and re-borrow Revolving Loans.

 

(ii)                                All Loans and L/C Obligations outstanding
hereunder constitute “Senior Indebtedness” and “Designated Senior Indebtedness”
under (and as defined in) the 2001 Senior Subordinated Indenture and the 2004
Senior Subordinated Indenture and comparable treatment under all other
documents, instruments and agreements evidencing any other Subordinated
Indebtedness outstanding (to the extent applicable).

 

(iii)                             All of the Term Loans (A) have been incurred
under (I) either Section 4.07(a)(i) of the 2001 Senior Subordinated Indenture or
the interest coverage ratio test set forth in first paragraph of Section 4.07(a)
of the 2001 Senior Subordinated Indenture and (II) Section 4.07(a)(i) of the
2004 Senior Subordinated Indenture or the interest coverage ratio test set forth
in first paragraph of Section 4.07(a) of the 2004 Senior Subordinated Indenture
and (B) are permitted to remain outstanding under the applicable provisions of
all documents, instruments or agreements evidencing other Subordinated
Indebtedness outstanding.

 

(iv)                            Development Agreements.  The Borrowers have
delivered true, correct and complete copies of the Development Agreements and
all modifications and amendments thereto (if any) to the Administrative Agent,
as in effect on the Restatement Effective Date.  As of the Restatement Effective
Date (A) none of the Development Agreements have been terminated and they are
all in full force and effect, (B) no Borrower is in default in the observance or
performance of any of its respective material obligations under the Development
Agreements and (C) each Borrower has done all things required to be done to keep
unimpaired its respective rights thereunder.

 

(v) Baton Rouge Leases.  The Borrowers have delivered true, correct and complete
copies of the Baton Rouge Leases and all modifications and amendments thereto
(if any) to the Administrative Agent, as in effect on the Restatement Effective
Date.  As of the Restatement Effective Date, the Baton Rouge Leases: (i) have
not been terminated and are all in full force and effect; (ii) are not subject
to any default in the observance or performance of any material obligation of
any lessor or lessee thereunder; and (iii) the applicable Borrower party

 

74

--------------------------------------------------------------------------------


 

thereto has done all things required to be done to keep unimpaired its
respective rights thereunder.

 

ARTICLE V. COVENANTS.

 

5.01.                      Affirmative Covenants.  Until the termination of this
Agreement and the satisfaction in full by the Borrowers of all Obligations, each
Borrower will comply, and will cause compliance, with the following affirmative
covenants, unless the Required Lenders shall otherwise consent in writing:

 

(a)                                Financial Statements, Reports, etc.  The
Borrowers shall furnish to the Administrative Agent, with sufficient copies for
each Lender, the following, each in such form and such detail as the
Administrative Agent or the Required Lenders shall reasonably request:

 

(i)                                   As soon as available and in no event later
than forty-five (45) days after the last day of each of the first three fiscal
quarters of each fiscal year of Argosy, a copy of the Financial Statements of
Argosy and its Subsidiaries prepared on a consolidated basis for such quarter
and for the fiscal year to date, certified by the president or chief financial
officer of Argosy to present fairly in all material respects the financial
condition, results of operations and other information reflected therein and to
have been prepared in accordance with GAAP (subject to normal year-end audit
adjustments);

 

(ii)                                As soon as available and in no event later
than one hundred twenty (120) days after the close of each fiscal year of
Argosy, (A) copies of the audited Financial Statements of Argosy and its
Subsidiaries prepared on a consolidated basis for such year, audited by
independent certified public accountants of recognized national standing
acceptable to the Administrative Agent, (B) copies of the unqualified opinions
(or qualified opinions reasonably acceptable to the Administrative Agent and the
Required Lenders) and, to the extent delivered, management letters delivered by
such accountants in connection with all such Financial Statements and (C)
certificates of such accountants to the Administrative Agent stating that in
making the examination necessary for their opinion they have reviewed this
Agreement and have obtained no knowledge of any Default which has occurred and
is continuing, or if, in the opinion of such accountants, a Default has occurred
and is continuing, a statement as to the nature thereof;

 

(iii)                             Contemporaneously with the quarterly and
year-end Financial Statements required by the foregoing clauses (i) and (ii), a
compliance certificate of the president or chief financial officer or treasurer
of Argosy (a “Compliance Certificate”) which (A) states that no Default has
occurred and is continuing, or, if any such Default has occurred and is
continuing, a statement as to the nature thereof and what action the Borrowers
propose to take with respect thereto; (B) sets forth, for the quarter or year
covered by such Financial Statements or as of the last day of such quarter or
year (as the case may be), the calculation of the financial ratios and tests
provided in Section 5.03;

 

(iv)                            As soon as available and in no event later than
forty-five (45) days after the last day of each fiscal quarter of Argosy, a
certificate of the chief financial officer or

 

75

--------------------------------------------------------------------------------


 

treasurer of Argosy (a “Pricing Certificate”) which sets forth the calculation
of the Total Funded Debt to EBITDA Ratio as of such date;

 

(v)                               As soon as possible and in no event later than
five (5) Business Days after any officer of any Loan Party knows of the
occurrence or existence of (A) any Reportable Event under any Employee Benefit
Plan or Multiemployer Plan which could result in a Material Adverse Effect, (B)
any actual or threatened litigation, suits, claims or disputes against any Loan
Party involving potential monetary damages payable by any Loan Party of
$10,000,000 or more (alone or in the aggregate), (C) any other event or
condition which is reasonably likely to have a Material Adverse Effect, or (D)
any Default, the statement of the president or chief financial officer or
treasurer of Argosy setting forth details of such event, condition or Default
and the action which Argosy proposes to take with respect thereto;

 

(vi)                            If requested by the Administrative Agent or any
Lender, as soon as available and in no event later than five (5) Business Days
after they are sent, made available or filed, copies of (A) all registration
statements and reports filed by Argosy or any of its Subsidiaries with any
securities exchange or the United States Securities and Exchange Commission
(including all 10-Q, 10-K and 8-Q reports), (B) all reports, proxy statements
and financial statements sent or made available by Argosy or any of its
Subsidiaries to its security holders, and (C) all press releases and other
similar public announcements concerning any material developments in the
business of Argosy or any of its Subsidiaries made available by Argosy or any of
its Subsidiaries to the public generally;

 

(vii)                         As soon as available, and in any event not later
than forty-five (45) days after the commencement of each fiscal year of Argosy,
the budget and projected financial statements of the Loan Parties for such
fiscal year, including, in each case, projected balance sheets, statements of
income and retained earnings and statements of cash flow of the Loan Parties,
all in reasonable detail and in any event to include projected Capital
Expenditures and quarterly projections of the Borrowers’ compliance with each of
the covenants set forth in Section 5.03 of this Agreement;

 

(viii)                      As soon as possible and in no event later than ten
(10) days prior to the acquisition by any Loan Party of any leasehold or
ownership interest in real property with a fair market value of $10,000,000 or
more, a written supplement to Schedule 4.01(h);

 

(ix)                              As soon as possible and in no event later than
five (5) Business Days after the receipt thereof by Argosy or any of its
Subsidiaries, copies of any and all material notices and other material adverse
communications from any Governmental Authority with respect to any Loan Party or
any Gaming Facility and promptly upon the request of the Administrative Agent or
any Lender, copies of any and all periodic or special reports filed by any Loan
Party with any Gaming Authority or other Governmental Authority with respect to
any Gaming Facility;

 

(x)                                 As soon as possible and in no event later
than five (5) Business Days after the receipt thereof by Argosy or any of its
Subsidiaries, a copy of any notice, summons, citations or other written
communications concerning any actual, alleged, suspected or

 

76

--------------------------------------------------------------------------------


 

threatened material violation of any Environmental Law, or any material
liability of Argosy or any of its Subsidiaries for Environmental Damages; and

 

(xi)                              Such other instruments, agreements,
certificates, opinions, statements, documents and information relating to the
operations or condition (financial or otherwise) of Argosy or its Subsidiaries,
and compliance by the Borrowers with the terms of this Agreement and the other
Credit Documents as the Administrative Agent or any Lender may from time to time
reasonably request.

 

(b)                               Books and Records.  The Loan Parties shall at
all times keep proper books of record and account in which full, true and
correct entries will be made of their transactions in accordance with GAAP.

 

(c)                                Inspections.  The Loan Parties shall permit
the Administrative Agent and each Lender, or any agent or representative
thereof, upon reasonable notice and during normal business hours, to visit and
inspect any of the properties and offices of the Loan Parties, to conduct audits
of any or all of the Collateral at Argosy’s expense, to examine the books and
records of the Loan Parties and make copies thereof, and to discuss the affairs,
finances and business of the Loan Parties with, and to be advised as to the same
by, their officers, auditors and accountants, all at such times and intervals as
the Administrative Agent or any Lender may reasonably request.  If no Event of
Default has occurred and is continuing, the first such inspection, audit and
examination by the Administrative Agent during any fiscal year shall be at the
Borrowers’ expense and all other inspections, audits and examinations conducted
by the Administrative Agent and the Lenders during such time shall be at the
expense of the Person conducting such inspection, audit or examination.  If an
Event of Default has occurred and is continuing, any such inspection, audit and
examination shall be at the Borrowers’ expense.

 

(d)                               Insurance.  The Loan Parties shall:

 

(i)                                   Carry and maintain insurance during the
term of this Agreement of the types and in the amounts customarily carried from
time to time by others engaged in substantially the same business as such Person
and operating in the same geographic area as such Person, including, but not
limited to, fire, public liability, property damage and worker’s compensation;

 

(ii)                                Furnish to each Lender, upon written
request, full information as to the insurance carried;

 

(iii)                             Carry and maintain each policy for such
insurance with (A) a company which is rated A or better by A.M. Best and Company
at the time such policy is placed and at the time of each annual renewal thereof
or (B) any other insurer which is reasonably satisfactory to the Administrative
Agent; and

 

(iv)                            Obtain and maintain endorsements reasonably
acceptable to the Administrative Agent for such insurance naming the
Administrative Agent as an additional insured and as lender’s loss payee;

 

77

--------------------------------------------------------------------------------


 

provided, however, that if any Loan Party shall fail to maintain insurance in
accordance with this Section 5.01(d), or if any Loan Party shall fail to provide
the required endorsements with respect thereto, the Administrative Agent shall
have the right (but shall be under no obligation) to procure such insurance and
each Borrower agrees to reimburse the Administrative Agent for all costs and
expenses of procuring such insurance.

 

(e)                                Governmental Charges and Other Indebtedness. 
Each Loan Party shall promptly pay and discharge when due (i) all material taxes
and other material Governmental Charges prior to the date upon which penalties
accrue thereon, (ii) all Indebtedness which, if unpaid, could become a Lien upon
the property of such Loan Party which is not a Permitted Lien and (iii) subject
to any subordination provisions applicable thereto, all other Indebtedness which
in each case, if unpaid when due, is reasonably likely to have a Material
Adverse Effect, except such Indebtedness as may in good faith be contested or
disputed, or for which arrangements for deferred payment have been made,
provided that in each such case appropriate reserves are maintained in
accordance with GAAP.

 

(f)                                  Use of Proceeds.  The Borrowers shall use
the proceeds of the Loans only for the respective purposes set forth in Section
2.01(g) and Section 2.02(g).  No Borrower shall use any part of the proceeds of
any Loan, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock or for the purpose of purchasing or carrying or trading in any
securities under such circumstances as to involve such Borrower, any Lender or
the Administrative Agent in a violation of Regulations T, U or X issued by the
Federal Reserve Board.

 

(g)                               General Business Operations.  Each of the Loan
Parties shall (i) preserve and maintain its corporate, partnership or limited
liability company existence, as the case may be, and all of the rights,
privileges and franchises reasonably necessary to the conduct of its business,
(ii) conduct its business activities in compliance with all Requirements of Law
and Contractual Obligations applicable to such Person and (iii) keep all
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, except, in each case, where any
failure is not reasonably likely to have a Material Adverse Effect.

 

(h)                               Compliance with Laws; Maintenance of Gaming
and Liquor Licenses.

 

(i)                                 Compliance with Laws.  Each Loan Party shall
comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws, Gaming
Laws, the Americans with Disabilities Act of 1990 and the Fair Housing
Amendments Act of 1988), noncompliance with which could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

(ii)                                Maintenance of Licenses.  Each Loan Party
shall maintain (i) such valid Gaming Licenses in all jurisdictions as may be
necessary to operate each of its Gaming Facilities, the absence of which could
reasonably be expected to result in a Material Adverse Effect, and (ii) all
liquor licenses and registrations as may be necessary to sell alcoholic
beverages from and in its Gaming Facilities.  Each Loan Party shall notify the
Administrative

 

78

--------------------------------------------------------------------------------


 

Agent promptly upon the revocation or non-renewal of any such Gaming License,
liquor license or registration.

 

(i)                                   Additional Collateral.

 

(i)                                   If at any time from and after the
Restatement Effective Date any Loan Party acquires any fee interest in real
property or any leasehold interest in real property which, in either case, has a
fair market value in excess of $10,000,000, such Loan Party shall deliver to the
Administrative Agent, at its own expense, as soon as possible all documentation
and information in form and substance reasonably satisfactory to the
Administrative Agent (including any environmental reports) to assist the
Administrative Agent in obtaining deeds of trust or mortgages on such additional
real property and ALTA policies of title insurance, with such endorsements as
the Administrative Agent may reasonably require, issued by a company and in form
and substance satisfactory to the Administrative Agent, in an amount equal to
the principal amount of the sum of the Total Revolving Loan Commitment and the
Total Term Loan Commitment (as of the Restatement Effective Date), insuring the
Administrative Agent’s Lien on such additional real property Collateral to be of
first priority, subject only to such exceptions as the Administrative Agent
shall approve in its discretion, with all costs thereof to be paid by such Loan
Party.

 

(ii)                                If at any time from and after the
Restatement Effective Date any Loan Party acquires any vessel, such Loan Party
shall deliver to the Administrative Agent, at its own expense, as soon as
possible, but in any event not later than thirty (30) days after such
acquisition, all documentation and information in form and substance reasonably
satisfactory to the Administrative Agent to assist the Administrative Agent in
obtaining a mortgage on such additional vessel, subject only to such exceptions
as the Administrative Agent shall approve in its discretion, with all costs
thereof to be paid by such Loan Party.

 

(j)                                   New Subsidiaries.  Each Borrower shall, at
its own expense prior to the acquisition or formation of any direct or indirect
Subsidiary of such Borrower after the date hereof:

 

(i)                                   Notify the Administrative Agent of such
event;

 

(ii)                                If such Subsidiary is required by the
provisions of this Agreement to be designated as a Restricted Subsidiary (or if
the Borrowers choose to designate such Subsidiary as a Restricted Subsidiary),
cause such Restricted Subsidiary to execute and deliver to the Administrative
Agent one or more joinder agreements and such other documents as the
Administrative Agent deems necessary to include such Subsidiary as a Borrower
(or Guarantor, as applicable);

 

(iii)                             If such Subsidiary is required by the
provisions of this Agreement to be designated as a Restricted Subsidiary (or if
the Borrowers choose to designate such Subsidiary as a Restricted Subsidiary),
amend the Security Documents as appropriate in light of such event to pledge the
Equity Securities of such Person to the Administrative Agent for the benefit of
itself and the Lenders and execute and deliver all documents or instruments
required thereunder or appropriate to perfect the security interest created
thereby;

 

79

--------------------------------------------------------------------------------


 

(iv)                            If such Subsidiary is required by the provisions
of this Agreement to be designated as a Restricted Subsidiary (or if the
Borrowers choose to designate such Subsidiary as a Restricted Subsidiary),
promptly upon obtaining the approval of any necessary Governmental Authority,
deliver to the Administrative Agent all stock certificates and other instruments
added to the Collateral thereby free and clear of all Liens, accompanied by
undated stock powers or other instruments of transfer executed in blank;

 

(v)                               If such Subsidiary is required by the
provisions of this Agreement to be designated as a Restricted Subsidiary (or if
the Borrowers choose to designate such Subsidiary as a Restricted Subsidiary),
cause such Subsidiary to execute a pledge and security agreement, mortgage
and/or ship mortgage or other security agreement in form and substance
satisfactory to the Administrative Agent; and

 

(vi) If such Subsidiary is required by the provisions of this Agreement to be
designated as a Restricted Subsidiary (or if the Borrowers choose to designate
such Subsidiary as a Restricted Subsidiary), cause each document (including each
Uniform Commercial Code financing statement and each filing with respect to
intellectual property owned by each Person that becomes a direct or indirect
Restricted Subsidiary of any Borrower after the date hereof) required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent for the benefit
of itself and the Lenders a valid, legal and perfected first-priority security
interest in and lien on the Collateral subject to the Security Documents to be
so filed, registered or recorded and evidence thereof delivered to the
Administrative Agent;

 

provided, however, that in the case of any Subsidiary which is the owner of a
Casino or the holder of a Gaming License, Argosy shall use its best efforts to
cause all necessary Governmental Authorities to consent to the pledge of the
Equity Securities of such Subsidiary to the Administrative Agent for the benefit
of itself and the Lenders as soon as reasonably practicable.

 

(k)                                Appraisals.  During the existence of an Event
of Default or upon the written request of any Lender acting pursuant to any
Requirement of Law, each Borrower agrees that the Administrative Agent may, at
the expense of such Borrower, commission an appraisal of any property (i) to
which any Loan Party holds legal title and (ii) which is encumbered by any
mortgage or deed of trust in favor of the Administrative Agent.

 

(l)                                   Designation of Senior Debt.  The Borrowers
shall cause all Loans and L/C Obligations outstanding hereunder from time to
time to (I) constitute “Designated Senior Indebtedness” under (and as defined
in) the 2001 Senior Subordinated Indenture and the 2004 Senior Subordinated
Indenture or (II) be treated similarly under any other documents, instruments or
agreements evidencing other Subordinated Indebtedness (to the extent
applicable).

 

(m)                             Manager.  If a Trigger Event occurs, Argosy
shall cause the Manager (as defined in the Transfer Agreement) to immediately
become a Restricted Subsidiary and meet the requirements set forth in
Section 5.01(j).

 

80

--------------------------------------------------------------------------------


 

5.02.                      Negative Covenants.  Until the termination of this
Agreement and the satisfaction in full by the Borrowers of all Obligations, each
Borrower will comply, and will cause compliance, with the following negative
covenants, unless the Required Lenders shall otherwise consent in writing:

 

(a)                                Indebtedness.  None of the Loan Parties shall
create, incur, assume or permit to exist any Indebtedness except for the
following (“Permitted Indebtedness”):

 

(i)                                   Indebtedness of the Loan Parties under the
Credit Documents;

 

(ii)                                Indebtedness of the Loan Parties listed in
Schedule 5.02(a) and existing on the date of this Agreement;

 

(iii)                             Indebtedness evidenced by the 2001 Senior
Subordinated Notes and the 2004 Senior Subordinated Notes;

 

(iv)                            Indebtedness consisting of senior unsecured
notes, the proceeds of which are used solely to refinance Subordinated
Indebtedness existing on the Restatement Effective Date, so long as (A) no
Default or Event of Default exists before and after giving effect to the
incurrence of such Indebtedness and (B) the Borrowers are in pro forma
compliance with each of the covenants set forth in Section 5.03 after giving
effect to the incurrence of such Indebtedness;

 

(v)                               Indebtedness of the Loan Parties arising from
the endorsement of instruments for collection in the ordinary course of their
businesses;

 

(vi)                            Indebtedness of the Loan Parties under Rate
Protection Agreements, provided that all such Rate Protection Agreements are
entered into in connection with bona fide hedging operations and not for
speculation;

 

(vii)                         Indebtedness of the Loan Parties under purchase
money loans and Capital Leases incurred by them to finance their acquisition of
real property, fixtures or equipment provided that the aggregate amount of such
Indebtedness outstanding at any time does not exceed $25,000,000;

 

(viii)                      Indebtedness of the Loan Parties that is
subordinated to the Obligations, provided that (A) the covenants and events of
default contained in the indenture, note purchase agreement or other document
relating to such Indebtedness are no more restrictive in any material respect on
any Loan Party than the comparable provisions of the 2001 Senior Subordinated
Indenture, (B) the subordination provisions contained in the indenture, note
purchase agreement or other document relating to such Indebtedness are
comparable in all material respects to those contained in the 2001 Senior
Subordinated Indenture and (C) no principal payment in respect of such
Indebtedness is scheduled to be paid prior to 366 days after the Term Loan
Maturity Date (as of the date of incurrence);

 

(ix)                              Indebtedness of the Loan Parties with respect
to surety, appeal, indemnity, performance or other similar bonds in the ordinary
course of business (including

 

81

--------------------------------------------------------------------------------


 

surety or similar bonds issued in connection with the stay of a proceeding of
the type described in Section 6.01(h));

 

(x)                                 Indebtedness of any Loan Party owing to any
other Loan Party;

 

(xi)                              Indebtedness consisting of Contingent
Obligations (including Guaranty Obligations);

 

(xii)                           Indebtedness of the Borrowers under initial or
successive refinancings of any Indebtedness permitted by clause (ii), (iii),
(iv), (viii) or (ix) above, provided that (A) the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced, (B) the material terms and provisions of any such refinancing
(including redemption, prepayment, default and subordination provisions but
excluding interest rate, fees and other pricing provisions) are no less
favorable to the applicable Borrowers (or to the Lenders in the case of the
subordination provisions) than those of the Indebtedness being refinanced and
(C) no portion of the principal amount of such Indebtedness is required to be
repaid on a date prior to the date which is six months after the Term Loan
Maturity Date; and

 

(xiii)                        Other Indebtedness of the Loan Parties in an
aggregate principal amount not exceeding $25,000,000 at any time outstanding.

 

(b)                               Liens.  No Loan Party shall create, incur,
assume or permit to exist any Lien on or with respect to any of its assets or
property of any character, whether now owned or hereafter acquired, except for
the following (“Permitted Liens”):

 

(i)                                   Liens in favor of the Administrative Agent
on behalf of the Lenders securing the Obligations;

 

(ii)                                Liens listed in Schedule 5.02(b) and
existing on the date of this Agreement;

 

(iii)                             Liens for taxes or other Governmental Charges
not at the time delinquent or thereafter payable without penalty or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with GAAP;

 

(iv)                            Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords and other similar Liens imposed by law
incurred in the ordinary course of business, provided that adequate reserves for
the payment thereof have been established in accordance with GAAP;

 

(v)                               Deposits under workers’ compensation,
unemployment insurance and social security laws or to secure the performance of
bids, tenders, contracts (other than for the repayment of borrowed money) or
leases, or to secure statutory obligations of surety or appeal bonds or to
secure indemnity, performance or other similar bonds in the ordinary course of
business;

 

82

--------------------------------------------------------------------------------


 

(vi)                            Zoning restrictions, easements, rights-of-way,
title irregularities and other similar encumbrances, which do not materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Loan Party;

 

(vii)                         Liens on any property or assets acquired, or on
the property or assets of any Persons acquired, by any Loan Party after the date
of this Agreement pursuant to Section 5.02(d), provided that (A) such Liens
exist at the time such property or assets or such Persons are so acquired and
(B) such Liens were not created in contemplation of such acquisitions;

 

(viii)                      Judgment Liens, provided that such Liens do not
constitute an Event of Default under Section 6.01(h);

 

(ix)                              Liens securing Indebtedness which constitutes
Permitted Indebtedness under clause (vii) of Section 5.02(a), provided that, in
each case, such Lien (A) covers only those assets financed by such Permitted
Indebtedness, and (B) secures only such Permitted Indebtedness;

 

(x)                                 Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by the Liens
described in clause (ii) or (ix) above, provided that any extension, renewal or
replacement Lien (A) is limited to the property covered by the existing Lien and
(B) secures Indebtedness which is no greater in amount and has material terms no
less favorable to the Lenders than the Indebtedness secured by the existing
Lien;

 

(xi)                              A reciprocal servitude (easement), operating
and management agreement referred to as the Common Areas Agreement in the Baton
Rouge Hotel Management Agreement between Centroplex and Sheraton Operating
Corporation;

 

(xii)                           Liens created by the Transfer Agreement and the
documents and instruments delivered in connection therewith; and

 

(xiii)                        Other Liens, provided that the aggregate amount of
Indebtedness or other obligations secured by such other Liens does not exceed
$10,000,000 at any time;

 

provided, however, that the foregoing exceptions shall not permit any Lien in
any Equity Securities issued by any Loan Party and owned by any Loan Party,
except for Liens in favor of the Administrative Agent securing the Obligations.

 

(c)                                Asset Dispositions.  No Loan Party shall
sell, lease, transfer or otherwise dispose of any of its assets or property,
whether now owned or hereafter acquired, except for the following:

 

(i)                                   Sales by the Loan Parties of inventory in
the ordinary course of their businesses;

 

(ii)                                Sales by the Loan Parties of surplus,
damaged, worn or obsolete equipment in the ordinary course of their businesses;

 

83

--------------------------------------------------------------------------------


 

(iii)                             Sales or other dispositions by any Loan Party
of Investments permitted by clause (iii) of Section 5.02(e); provided that no
Default shall have occurred and be continuing;

 

(iv)                            Sales or other dispositions of assets and
property by any Borrower to any other Borrower;

 

(v)                               Sales or other dispositions of assets and
property by any Borrower to any Restricted Subsidiary;

 

(vi)                            Sales or other dispositions of assets and
property by any Loan Party to any Unrestricted Subsidiary, provided that the
terms of any such sales or other dispositions by such Loan Party are no less
favorable to such Loan Party than would prevail in the market for similar
transactions between unaffiliated parties dealing at arm’s length;

 

(vii)                         Transfer of the capital stock of Empress Casino
Joliet to the Trustee (as defined in the Transfer Agreement) pursuant to the
terms of the Transfer Agreement and any sale or other disposition of any
Subsidiary which has the effect of a causing a Reverse Trigger Event; and

 

(viii)                      Other sales, leases, transfers and disposals of
assets and property, provided that the aggregate fair market value of all such
assets and property so sold, leased, transferred or disposed of during the term
of this Agreement does not exceed 15% of Net Worth, determined at the time of
each such sale, lease, transfer or other disposition.

 

(d)                               Mergers, Acquisitions, Etc.  No Loan Party
shall consolidate with or merge into any other Person or permit any other Person
to merge into it, acquire any Person as a new Subsidiary or acquire all or
substantially all of the assets of any other Person, except for the following:

 

(i)                                   Argosy and the other Loan Parties may
merge with each other, provided that (A) no Event of Default exists prior to, or
would result after giving effect to, any such merger and (B) in any such merger
involving Argosy, Argosy is the surviving Person;

 

(ii)                                Any Unrestricted Subsidiary may merge with
and into any Loan Party, provided that (A) no Event of Default exists prior to,
or would result after giving effect to, any such merger, and (B) a Loan Party is
the surviving Person; and

 

(iii)                             Acquisitions by any Loan Party of any Person
as a new Subsidiary or of all or substantially all of the assets of any other
Person, provided that no Event of Default exists prior to, or would result after
giving effect to, any such acquisition.

 

(e)                                Investments.  None of the Loan Parties shall
make any Investment except for Investments in the following:

 

(i)                                   Investments by the Loan Parties in cash
and Cash Equivalents;

 

84

--------------------------------------------------------------------------------


 

(ii)                                Investments by the Loan Parties in other
Loan Parties and in Persons which become Loan Parties on or substantially
contemporaneously with the date of such Investment;

 

(iii)                             Investments by the Loan Parties in Non-Gaming
Subsidiaries which are not Restricted Subsidiaries and Non-Gaming New Ventures
in an amount which, when added to all other Investments in such Non-Gaming
Subsidiaries and Non-Gaming New Ventures made during the term of this Agreement,
does not exceed $25,000,000 in the aggregate;

 

(iv)                            Investments by the Loan Parties in Gaming
Subsidiaries which are not Restricted Subsidiaries and Gaming New Ventures in an
amount which, when added to all other Investments in such Gaming Subsidiaries
and Gaming New Ventures during the term of this Agreement, does not exceed
$200,000,000 in the aggregate; provided, however; that (A) to the extent that
any such Gaming Subsidiary or Gaming New Venture which has received an
Investment pursuant to this clause (iv) when it was not a Restricted Subsidiary
thereafter becomes a Restricted Subsidiary, the amount of any Investment made
during the term of this Agreement in such Gaming Subsidiary or Gaming New
Venture shall be added back to the basket in this clause (iv) when such Person
becomes a Restricted Subsidiary and (B) to the extent that any Loan Party
receives any amount, on account of a sale of some or all of the Equity
Securities of a Gaming Subsidiary that is not a Restricted Subsidiary or Gaming
New Venture,  the net proceeds received therefrom attributable to an Investment
made pursuant to this clause (iv) during the term of this Agreement shall be
added back to the basket in this clause (iv).

 

(v)                               Investments consisting of loans to employees,
officers and directors in the ordinary course of business in an aggregate amount
not exceeding $500,000 at any one time outstanding;

 

provided, that, notwithstanding the foregoing, in no event shall the Loan
Parties make any Investment in Empress Casino Joliet after the occurrence of a
Trigger Event and prior to the occurrence of a Reverse Trigger Event.

 

(f)                                  Change in Business.  No Loan Party shall
engage, either directly or indirectly through Affiliates, in any business
substantially different from the business in which the Loan Parties are engaged
on the Restatement Effective Date and businesses reasonably related thereto. 
The parties hereto agree that for purposes of this Section 5.02(f), the
ownership and operation of racetracks and the conduct of pari-mutuel wagering
and gaming activities at such racetracks shall be deemed businesses which are
not substantially different from the businesses in which the Loan Parties are
engaged on the Restatement Effective Date.

 

(g)                               Payments of Indebtedness, Etc.  No Loan Party
shall (i) except as otherwise provided herein, prepay, redeem, purchase, defease
or otherwise satisfy in any manner prior to the scheduled payment thereof any
Subordinated Indebtedness; (ii) amend, modify or otherwise change the terms of
any document, instrument or agreement evidencing Subordinated Indebtedness in a
manner which materially and adversely affects the Borrowers; or (iii) amend,
modify or otherwise change any of the subordination or other provisions of any
document, instrument or agreement evidencing Subordinated Indebtedness in a
manner which adversely affects the material rights of the Administrative Agent
and the Lenders.

 

85

--------------------------------------------------------------------------------


 

(h)                               ERISA.  No Loan Party shall (A) adopt or
institute any Employee Benefit Plan that is subject to Title IV of ERISA, (B)
take any action which will result in the partial or complete withdrawal, within
the meanings of Sections 4203 and 4205 of ERISA, from a Multiemployer Plan, (C)
engage or permit any Person to engage in any non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the IRC involving any Employee
Benefit Plan or Multiemployer Plan which could reasonably be expected to subject
any Loan Party or any ERISA Affiliate to any tax, penalty or other liability
including a liability to indemnify, (D) incur or allow to exist any accumulated
funding deficiency (within the meaning of Section 412 of the IRC or Section 302
of ERISA), (E) fail to make full payment when due of all amounts due as
contributions to any Employee Benefit Plan or Multiemployer Plan, (F) fail to
comply with the requirements of Section 4980B of the IRC or Part 6 of Title I(B)
of ERISA, or (G) adopt any amendment to any Employee Benefit Plan which could
reasonably be expected to require the posting of security pursuant to Section
401(a)(29) of the IRC, where singly or cumulatively, the above would be
reasonably likely to have a Material Adverse Effect.

 

(i)                                   Transactions With Affiliates.  No Loan
Party shall enter into any Contractual Obligation with any Affiliate (other than
any other Loan Party) or engage in any other transaction with any Affiliate
(other than any other Loan Party) except (i) upon terms at least as favorable to
such Loan Party as an arms-length transaction with unaffiliated Persons,
(ii) Contractual Obligations and transactions in each case otherwise permitted
hereunder and (iii) the transactions contemplated by the Transfer Agreement.

 

(j)                                   Accounting Changes.  No Loan Party shall
change (i) its fiscal year (currently January 1 through December 31) or (ii) its
accounting practices except as required or permitted by GAAP.

 

(k)                                Amendments of Material Agreements.  No Loan
Party shall agree to amend, modify, supplement or replace any Material Agreement
or any document executed and delivered in connection therewith, in any respect
that would materially and adversely affect any right or interest of the
Administrative Agent and the Lenders or any Borrower’s ability to pay and
perform the Obligations.

 

(l)                                   Manager.  Argosy shall not permit the
Manager (as defined in the Transfer Agreement) to create, incur, assume or
permit to exist any Indebtedness or create, incur, assume or permit to exist any
Lien on or with respect to any of its assets or property of any character,
whether now owned or hereafter acquired, other than Liens in favor of the
Administrative Agent to secure the Obligations.

 

(m)                             Amendment of Transfer Agreement.  Argosy shall
not amend, modify, or waive any term or provision of the Transfer Agreement or
any document or instrument delivered in connection therewith in any respect or
consent to any release of a party therefrom, or agree to amend, modify, or waive
any term or provision of the Transfer Agreement or any document or instrument
delivered in connection therewith or waive any rights thereunder in any respect
or agree to consent to any release of a party therefrom; except in each case for
amendments or modifications made solely to correct ministerial errors.

 

86

--------------------------------------------------------------------------------


 

(n)                               Registration of Vessels.  No Borrower shall be
permitted to register a Vessel with the United States Coast Guard without
providing prior written notice to the Administrative Agent thereof.

 

5.03.                      Financial Covenants.  Until the termination of this
Agreement and the satisfaction in full by the Borrowers of all Obligations, each
Borrower will comply, and will cause compliance, with the following financial
covenants, unless Required Lenders shall otherwise consent in writing:

 

(a)                                Total Funded Debt to EBITDA Ratio.  The
Borrowers shall not permit the Total Funded Debt to EBITDA Ratio at any time to
be greater than the following amounts for the respective periods set forth
below:

 

Period

 

Total Funded Debt to
EBITDA Ratio

 

 

 

Restatement Effective Date to and including June 30, 2007

 

4.75:1.00

 

 

 

July 1, 2007 and thereafter

 

4.50:1.00

 

(b)                               Senior Funded Debt to EBITDA Ratio.  The
Borrowers shall not permit the Senior Funded Debt to EBITDA Ratio at any time to
be greater than 3.50:1:00.

 

(c)                                Fixed Charge Coverage Ratio.  The Borrowers
shall not permit the Fixed Charge Coverage Ratio as at the end of any fiscal
quarter to be less than 1.50:1.00.

 

(d)                               Minimum Net Worth.  The Borrowers shall not
permit their Net Worth on any date of determination (such date to be referred to
herein as a “Determination Date”) which occurs after June 30, 2004 (such date to
be referred to herein as the “Base Date”) to be less than the sum on such
Determination Date of the following:

 

(i)                                   $290,000,000; plus

 

(ii)                                Seventy-five percent (75%) of the sum of
Argosy’s consolidated quarterly net income (ignoring any quarterly losses) after
taxes for each fiscal quarter of Argosy ending after the Base Date through and
including the fiscal quarter ending on (if the Determination Date is the last
day of a fiscal quarter) or immediately prior to (if the Determination Date is
not the last day of a fiscal quarter) the Determination Date; plus

 

(iii)                             Fifty percent (50%) of the Net Proceeds of all
Equity Securities issued by the Loan Parties during the period commencing on the
Base Date and ending on the Determination Date; minus

 

(iv)                            Non-recurring fees incurred in connection with
the negotiation, execution and delivery of this Agreement and the other Credit
Documents and other Permitted Indebtedness.

 

87

--------------------------------------------------------------------------------


 

(e)                                Minimum Maintenance Capital Expenditures. 
The Borrowers shall make Maintenance Capital Expenditures in an aggregate amount
of not less than $25,000,000 in each fiscal year of Argosy.

 

(f)                                  Minimum Subordinated Debt.  The Borrowers
shall maintain at all times Subordinated Indebtedness in an aggregate principal
amount of not less than $350,000,000.

 

ARTICLE VI. DEFAULT.

 

6.01.                      Events of Default.  The occurrence or existence of
any one or more of the following shall constitute an “Event of Default”
hereunder:

 

(a)                                Non-Payment.  Any Borrower shall (i) fail to
pay when due any principal of any Loan or any L/C Obligation, (ii) fail to pay
within five (5) days after the same becomes due, any interest required under the
terms of this Agreement or any of the other Credit Documents, or (iii) fail to
pay after the same becomes due any fees or other amounts required under the
terms of this Agreement or any of the other Credit Documents and such failure
shall continue for five (5) Business Days after the earlier of (A) any
Borrower’s written acknowledgement of such failure and (B) the Administrative
Agent’s written notice to the Borrowers of such failure; or

 

(b)                               Specific Defaults.  Any Borrower shall fail to
observe or perform any covenant, obligation, condition or agreement set forth in
Section 5.01(a)(v)(D), Section 5.02 or Section 5.03; or

 

(c)                                Other Defaults.  Any default shall occur
under any Security Document and such default shall continue beyond any period of
grace provided with respect thereto; or any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or any other Credit Document and such failure shall continue for
thirty (30) days after the Administrative Agent’s written notice to the
Borrowers of such failure; or

 

(d)                               Representations and Warranties.  Any
representation, warranty, certificate, information or other statement (financial
or otherwise) made or furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in or in connection with this Agreement or
any of the other Credit Documents, or as an inducement to the Administrative
Agent or any Lender to enter into this Agreement, shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or

 

(e)                                Cross-Default.  (i) Any Loan Party shall fail
to make any payment on account of any Indebtedness of such Person (other than
the Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto, if the amount of such
Indebtedness, together with the amount of all other Indebtedness for which a
Loan Party has failed make such a payment, exceeds $15,000,000 or if the effect
of such failure is to cause, or permit the holder or holders thereof to cause,
Indebtedness of the Loan Parties (other than the Obligations) in an aggregate
amount exceeding $15,000,000 to become redeemable, due or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration or

 

88

--------------------------------------------------------------------------------


 

otherwise) and/or to be secured by cash collateral, (ii) any Loan Party shall
otherwise fail to observe or perform any agreement, term or condition contained
in any agreement or instrument relating to any Subordinated Indebtedness of such
Person, or any other event shall occur or condition shall exist, if the effect
of such failure, event or condition is to cause, or permit the holder or holders
thereof to cause, such Subordinated Indebtedness to become redeemable, due or
otherwise payable (whether at scheduled maturity, by required prepayment, upon
acceleration or otherwise) and/or to be secured by cash collateral, (iii) any
Loan Party shall otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to any Indebtedness
of such Person (other than the Obligations), or any other event shall occur or
condition shall exist, if the effect of such failure, event or condition is to
cause, or permit the holder or holders thereof to cause, Indebtedness of the
Loan Parties (other than the Obligations) in an aggregate amount exceeding
$15,000,000 to become redeemable, due or otherwise payable (whether at scheduled
maturity, by required prepayment, upon acceleration or otherwise) and/or to be
secured by cash collateral or (iv) the holder of any Lien in any amount, shall
commence foreclosure of such Lien upon property of any Loan Party having a value
in excess of $15,000,000 and such foreclosure shall continue against such
property to a date less than thirty (30) days prior to the date of the proposed
foreclosure sale; or

 

(f)                                  Insolvency; Voluntary Proceedings.  Any
Loan Party shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated in full or in
part, (v) become insolvent (as such term may be defined or interpreted under any
applicable statute), or (vi) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of its property by any official in an involuntary case or other
proceeding commenced against it; or

 

(g)                               Involuntary Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of any Loan Party or
of all or a substantial part of the property thereof, or an involuntary case or
other proceedings seeking liquidation, reorganization or other relief with
respect to any Loan Party or the debts thereof under any bankruptcy, insolvency
or other similar law now or hereafter in effect shall be commenced and an order
for relief entered or such proceeding shall not be dismissed or discharged
within ninety (90) days of commencement; or

 

(h)                               Judgments.  (i) One or more judgments, orders,
decrees or arbitration awards requiring any Loan Party to pay (A) $5,000,000 or
more in any single case or (B) an aggregate amount of $15,000,000 or more (in
each case exclusive of amounts covered by insurance issued by a solvent insurer
which is not an Affiliate of any Loan Party) shall be rendered against any Loan
Party in connection with any single or related series of transactions, incidents
or circumstances and the same shall not be satisfied, vacated or stayed for a
period of sixty (60) consecutive days; (ii) any judgment, writ, assessment,
warrant of attachment, tax lien or execution or similar process shall be issued
or levied against a substantial part of the property of any Loan Party and the
same shall not be released, stayed, vacated or otherwise dismissed within ten
(10) days after issue or levy; or (iii) any other judgments, orders, decrees,
arbitration

 

89

--------------------------------------------------------------------------------


 

awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, are reasonably likely to
have a Material Adverse Effect are rendered, issued or levied; or

 

(i)                                   Credit Documents.  Any Credit Document or
any material term thereof shall cease to be, or be asserted by any Loan Party
not to be, a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms; or

 

(j)                                   Security Documents.  Any Lien relating to
a material part of the Collateral intended to be created by any Security
Document shall at any time be invalidated, subordinated or otherwise cease to be
in full force and effect, for whatever reason, or any security interest
purported to be created by any Security Document shall cease to be, or shall be
asserted by any Loan Party not to be, a valid, first priority (except as
expressly otherwise provided in this Agreement or such Security Document)
perfected Lien in the Collateral covered thereby, or any Loan Party (other than
Argosy) shall issue, create or permit to be outstanding any Equity Securities
which shall not be subject to a first priority perfected Lien under the Security
Documents; or

 

(k)                                Employee Benefit Plans.  Any Reportable Event
which the Administrative Agent reasonably believes in good faith constitutes
grounds for the termination of any Employee Benefit Plan subject to Title IV of
ERISA by the PBGC or for the appointment of a trustee by the PBGC to administer
any such Employee Benefit Plan shall occur and be continuing for a period of
thirty (30) days or more after notice thereof is provided to the Borrowers by
the Administrative Agent, or any Employee Benefit Plan shall be terminated
within the meaning of Title IV of ERISA or a trustee shall be appointed by the
PBGC to administer any Employee Benefit Plan and, in any such case, such
termination or appointment is reasonably likely to result in liability to any
Borrower in excess of $10,000,000 or which is reasonably likely to have a
Material Adverse Effect; or

 

(l)                                   Change of Control.  Any Change of Control
shall occur; or

 

(m)                             Loss of Gaming Licenses/Failure to Maintain
Gaming Activities.  The occurrence of a License Revocation in any jurisdiction
in which any Loan Party owns or operates a Gaming Facility, provided that such
License Revocation continues for at least ten (10) consecutive days; or

 

(n)                               Involuntary Dissolution or Split Up.  Any
order, judgment or decree shall be entered against any Borrower decreeing its
involuntary dissolution or split up and such order shall remain undischarged and
unstayed for a period in excess of sixty (60) days; or

 

(o)                               Trigger Event.  A Trigger Event shall occur.

 

6.02.                      Remedies.  At any time after the occurrence and
during the continuance of any Event of Default (other than an Event of Default
referred to in Section 6.01(f) (other than Section 6.01(f)(v))or 6.01(g)), the
Administrative Agent may or shall, upon instructions from the Required Lenders,
by written notice to the Borrowers, (a) terminate the Commitments, any
obligation of the L/C Issuer to make L/C Credit Extensions and the obligations
of the Lenders to make Loans, (b) require that the Borrowers Cash Collateralize
the Obligations in an amount

 

90

--------------------------------------------------------------------------------


 

equal to the then Effective Amount of the L/C Obligations; and/or (c) declare
all outstanding Obligations payable by the Borrowers to be immediately due and
payable without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived, anything contained herein or in the
Notes to the contrary notwithstanding.  Upon the occurrence or existence of any
Event of Default described in Section 6.01(f) (other than Section 6.01(f)(v)) or
6.01(g), immediately and without notice, (1) the Commitments, any obligation of
the L/C Issuer to make L/C Credit Extensions and the obligations of the Lenders
to make Loans shall automatically terminate, (2) the obligation of the Borrowers
to Cash Collateralize the Obligations in an amount equal to the then Effective
Amount of the L/C Obligations shall automatically become effective and (3) all
outstanding Obligations payable by the Borrowers hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, anything
contained herein or in the Notes to the contrary notwithstanding.  In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Administrative Agent may exercise any other right, power or remedy
available to it under any of the Credit Documents or otherwise by law, either by
suit in equity or by action at law, or both.

 

6.03.                      Effect of Reverse Trigger Event.  An Event of Default
arising under Section 6.01(p) shall be deemed to no longer be continuing upon
the occurrence of a Reverse Trigger Event.

 

ARTICLE VII.                                         THE ADMINISTRATIVE AGENT
AND RELATIONS AMONG THE LENDERS.

 

7.01.                      Appointment, Powers and Immunities.

 

(a)                                Each Lender hereby appoints and authorizes
the Administrative Agent to act as its agent hereunder and under the other
Credit Documents with such powers as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Each Lender hereby authorizes the Administrative Agent to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto, including
execution and filing of a Corporate Securities and Finance Compliance Affidavit
with the Missouri Gaming Commission pursuant to 11 CSR 45-10.040 and other
regulatory requirements of any Gaming Authority consistent with the intents and
purposes of this Agreement.  Neither the Documentation Agent nor the Syndication
Agent shall have any duties or responsibilities or any liabilities under this
Agreement or any other Credit Document.  The Administrative Agent shall not have
any duties or responsibilities except those expressly set forth in this
Agreement or in any other Credit Document, be a trustee for any Lender or have
any fiduciary duty to any Lender.  Notwithstanding anything to the contrary
contained herein the Administrative Agent shall not be required to take any
action which is contrary to this Agreement or any other Credit Document or any
applicable Governmental Rule.  Neither the Administrative Agent nor any Lender
shall be responsible to any other Lender for any recitals, statements,
representations or warranties made by any Loan Party contained in this Agreement
or in any other Credit Document, for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document or for any failure by any Loan

 

91

--------------------------------------------------------------------------------


 

Party to perform its obligations hereunder or thereunder.  The Administrative
Agent may employ agents and attorneys-in-fact and shall not be responsible to
any Lender for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  Neither the
Administrative Agent nor any of its directors, officers, employees, agents or
advisors shall be responsible to any Lender for any action taken or omitted to
be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct.  Except as otherwise provided under this Agreement, the
Administrative Agent shall take such action with respect to the Credit Documents
as shall be directed by the Required Lenders.

 

(b)                               The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time (and except for so long) as the
Administrative Agent may agree at the request of the Required Lenders to act for
the L/C Issuer with respect thereto; provided, however, that the L/C Issuer
shall have all of the benefits and immunities (i) provided to the Administrative
Agent in this Article VII with respect to any acts taken or omissions suffered
by the L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article VII included the L/C Issuer with respect to such
acts or omissions, and (ii) as additionally provided herein with respect to the
L/C Issuer.

 

7.02.                      Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely upon any certificate, notice or
other document (including any cable, telegram, facsimile or telex) believed by
it in good faith to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Administrative Agent with reasonable care.  As to any other matters not
expressly provided for by this Agreement, the Administrative Agent shall not be
required to take any action or exercise any discretion, but shall be required to
act or to refrain from acting upon instructions of the Required Lenders and
shall in all cases be fully protected by the Lenders in acting, or in refraining
from acting, hereunder or under any other Credit Document in accordance with the
instructions of the Required Lenders, and such instructions of the Required
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all of the Lenders.

 

7.03.                      Defaults.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default unless the
Administrative Agent has received a written notice from a Lender or a Borrower,
referring to this Agreement, describing such Default and stating that such
notice is a “Notice of Default”.  If the Administrative Agent receives such a
notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders.  The Administrative Agent shall take such
action with respect to such Default as shall be reasonably directed by the
Required Lenders; provided, however, that until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interest of the Lenders. 
Notwithstanding anything in the contrary contained herein, the order and manner
in which the Lenders’ rights and remedies are to be exercised (including,
without limitation, the enforcement by any Lender of its Note) shall be
determined by the Requisite Lenders in their sole discretion.

 

92

--------------------------------------------------------------------------------


 

7.04.                      Indemnification.  Without limiting the Obligations of
the Borrowers hereunder, each Lender agrees to indemnify the Administrative
Agent, ratably in accordance with its Proportionate Share, for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of this Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof; provided, however, that no Lender shall be liable for any of the
foregoing to the extent they arise from the Administrative Agent’s gross
negligence or willful misconduct.  The Administrative Agent shall be fully
justified in refusing to take or in continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  The obligations of each Lender
under this Section 7.04 shall survive the payment and performance of the
Obligations, the termination of this Agreement and any Lender ceasing to be a
party to this Agreement (with respect to events which occurred prior to the time
such Lender ceased to be a Lender hereunder).

 

7.05.                      Non-Reliance.  Each Lender represents that it has,
independently and without reliance on the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of the business, prospects, management,
financial condition and affairs of the Loan Parties and its own decision to
enter into this Agreement and agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisals and decisions in taking or not taking action under this
Agreement.  Neither the Administrative Agent nor any of its affiliates nor any
of their respective directors, officers, employees, agents or advisors shall (a)
be required to keep any Lender informed as to the performance or observance by
any Loan Party of the obligations under this Agreement or any other document
referred to or provided for herein or to make inquiry of, or to inspect the
properties or books of any Loan Party; (b) have any duty or responsibility to
provide any Lender with any credit or other information concerning any Loan
Party which may come into the possession of the Administrative Agent, except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder; or (c) be
responsible to any Lender for (i) any recital, statement, representation or
warranty made by any Loan Party or any officer, employee or agent of any Loan
Party in this Agreement or in any of the other Credit Documents, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any Credit Document, (iii) the value or sufficiency of the
Collateral or the validity or perfection of any of the liens or security
interests intended to be created by the Credit Documents, or (iv) any failure by
any Loan Party to perform its obligations under this Agreement or any other
Credit Document.

 

7.06.                      Resignation or Removal of the Administrative Agent. 
The Administrative Agent may resign at any time by giving thirty (30) days prior
written notice thereof to the Borrowers and the Lenders, and the Administrative
Agent may be removed at any time with or without cause by the Required Lenders. 
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint a successor Administrative Agent, which successor Administrative
Agent shall be reasonably acceptable to the Borrowers; provided, however, that
the Borrowers

 

93

--------------------------------------------------------------------------------


 

shall have no right to approve a successor Administrative Agent if an Event of
Default has occurred and is continuing.  Upon the acceptance of any appointment
as the Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from the duties
and obligations thereafter arising hereunder.  After any retiring Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Article VII shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.  Notwithstanding the foregoing, however, Wells Fargo
may not be removed as Administrative Agent at the request of the Required
Lenders unless Wells Fargo shall also simultaneously be replaced and fully
released as “L/C Issuer” and “Swing Line Lender” hereunder pursuant to
documentation in form and substance reasonably satisfactory to Wells Fargo.

 

7.07.                      Authorization.  The Lenders hereby irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
(a) execute and deliver such documents, instruments and agreements as the
Administrative Agent may deem necessary to release any Collateral which the
Borrowers are permitted to sell, lease or otherwise transfer pursuant to the
terms of the Credit Documents (excluding releases in connection with any
disposition referred to in clause (iv) or (v) of Section 5.02(c) unless, upon
giving effect to such disposition, the assets or property that are the subject
of such disposition shall continue to be Collateral), (b) to subordinate a Lien
on any property granted to or held by the Administrative Agent under any Loan
Document to the holder of any Lien on such property that is permitted by Section
5.02(b)(vii), (ix) or (x), (c) to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder and (d) take such actions as the Administrative
Agent deems necessary to enable Argosy and its Subsidiaries to comply with the
terms of the Transfer Agreement including (i) the delivery, after the occurrence
of a Trigger Event, of the stock certificates issued by Empress Casino Joliet
for reissuance in the name of the Trustee (as defined in the Transfer Agreement)
and (ii) after the occurrence of a Trigger Event, the release of a Subsidiary of
Argosy as a co-borrower hereunder upon the sale or other disposition of the
capital stock or assets of such Subsidiary if the effect of such sale or other
disposition is to cause a Reverse Trigger Event; provided, that Argosy shall
deliver a certificate stating that the purchase of such capital stock or assets
was conditioned upon the release of such Borrower’s obligations under the Credit
Documents and provided, further, that in no event shall any such release be
effective until the Administrative Agent has received all of the Net Proceeds of
such sale or other disposition for application in accordance with Section
2.07(c)(iii).

 

Without the consent of any Lender, the Loan Parties and the Administrative Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Administrative Agent and the Lenders, or as required by local law to give effect
to, or protect any security interest for the benefit of the Administrative Agent
and the Lenders, in any property or so that the security interests therein
comply with applicable law.

 

94

--------------------------------------------------------------------------------


 

7.08.                      The Administrative Agent in its Individual Capacity. 
The Administrative Agent and its affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with Argosy and its Subsidiaries and affiliates as
though the Administrative Agent were not the Administrative Agent, L/C Issuer or
Swing Line Lender hereunder.  With respect to Loans, if any, made by the
Administrative Agent in its capacity as a Lender, the Administrative Agent in
its capacity as a Lender shall have the same rights and powers under this
Agreement and the other Credit Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.

 

ARTICLE VIII.             MISCELLANEOUS.

 

8.01.                      Notices.

 

(a)                                Except as otherwise provided herein, all
notices, requests, demands, consents, instructions or other communications to or
upon the Borrowers, any Lender or the Administrative Agent under this Agreement
or the other Credit Documents shall be in writing and faxed, mailed or
delivered, if to the Borrowers or to the Administrative Agent, the L/C Issuer or
the Swing Line Lender, at its or their respective facsimile number or address
set forth below or, if to any Lender, at the address or facsimile number
specified for such Lender in the Register maintained by the Administrative Agent
(or to such other facsimile number or address for any party as indicated in any
notice given by that party to the other parties).  All such notices and
communications shall be effective (a) when sent by an overnight courier service
of recognized standing, on the second Business Day following the deposit with
such service; (b) when mailed, first class postage prepaid and addressed as
aforesaid through the United States Postal Service, upon receipt; (c) when
delivered by hand, upon delivery; and (d) when faxed, upon confirmation of
receipt; provided, however, that any notice delivered to the Administrative
Agent, the L/C Issuer or the Swing Line Lender under Article II shall not be
effective until actually received by such Person.

 

The Administrative Agent,
the L/C Issuer and the
Swing Line Lender:

Wells Fargo Bank, National Association

 

5340 Kietzke, Suite 201
Reno, Nevada 89511

 

Tel. No: (775) 689-6008

 

Fax No. (775) 689-6029

 

Attention: Casey Potter

 

 

The Borrowers:

c/o Argosy Gaming Company

 

219 Piasa Street
Alton, Illinois 62002

 

Attention: Dale Black

 

Tel. No. (618) 474-7500

 

Fax No. (618) 474-7636

 

95

--------------------------------------------------------------------------------


 

Each Notice of Borrowing, Notice of Conversion and Notice of Interest Period
Selection shall be given by the Borrowers to the Administrative Agent’s office
located at the address referred to above during the Administrative Agent’s
normal business hours; provided, however, that any such notice received by the
Administrative Agent after 11:00 a.m. on any Business Day shall be deemed
received by the Administrative Agent on the next Business Day.  In any case
where this Agreement authorizes notices, requests, demands or other
communications by the Borrowers to the Administrative Agent or any Lender to be
made by telephone or facsimile, the Administrative Agent or any Lender may
conclusively presume that anyone purporting to be a person designated in any
incumbency certificate or other similar document received by the Administrative
Agent or a Lender is such a person.

 

(b)                               The Borrowers agree that the Administrative
Agent may make any material delivered by the Borrowers to the Administrative
Agent, as well as any amendments, waivers, consents, and other written
information, documents, instruments and other materials relating to the
Borrowers, any of their respective Subsidiaries, or any other materials or
matters relating to this Agreement, the Notes or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on an electronic delivery system (which may be
provided by the Administrative Agent, an Affiliate of the Administrative Agent,
or any Person that is not an Affiliate of the Administrative Agent), such as
IntraLinks, or a substantially similar electronic system (the “Platform”).  Each
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform.  The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.

 

(c)                                Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any Communication
has been posted to the Platform shall for purposes of this Agreement constitute
effective delivery to such Lender of such information, documents or other
materials comprising such Communication.  Each Lender agrees (i) to notify, on
or before the date such Lender becomes a party to this Agreement, the
Administrative Agent in writing of such Lender’s e-mail address to which a
Notice may be sent (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.

 

8.02.                      Expenses.  The Borrowers shall pay on demand, whether
or not any Loan is made hereunder, (a) all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent in connection with the syndication of the facilities
provided hereunder, the preparation, negotiation, execution and delivery of, and
the

 

96

--------------------------------------------------------------------------------


 

exercise of its duties under, this Agreement and the other Credit Documents, and
the preparation, negotiation, execution and delivery of amendments and waivers
hereunder and thereunder and (b) all reasonable fees and expenses, including
reasonable attorneys’ fees and expenses, incurred by counsel to the
Administrative Agent and the Lenders (subject to the limitation of one
additional law firm representing the Lenders collectively) in the enforcement or
attempted enforcement of any of the Obligations or in preserving any of the
Administrative Agent’s, the Syndication Agent’s, the Documentation Agent’ or the
Lenders’ rights and remedies (including all such fees and expenses incurred in
connection with any “workout” or restructuring affecting the Credit Documents or
the Obligations or any bankruptcy or similar proceeding involving any Loan
Party).  As used herein, the term “reasonable attorneys’ fees and expenses”
shall include, without limitation, allocable costs and expenses of the
Administrative Agent’s in-house legal counsel and staff.  The obligations of the
Borrowers under this Section 8.02 shall survive the payment and performance of
the Obligations and the termination of this Agreement.

 

8.03.                      Indemnification.  To the fullest extent permitted by
law, each Borrower agrees to protect, indemnify, defend and hold harmless the
Administrative Agent, the Syndication Agent, the Documentation Agent, the L/C
Issuer, the Swing Line Lender, the Lenders and their Affiliates and their
respective directors, officers, employees, agents, trustees and advisors
(collectively, “Indemnitees”) from and against any and all liabilities, losses,
damages or expenses of any kind or nature and from any suits, claims or demands
(including in respect of or for reasonable attorney’s fees and other expenses)
arising on account of or in connection with any matter or thing or action or
failure to act by Indemnitees, or any of them, arising out of or relating to (a)
the Credit Documents or any transaction contemplated thereby, including any use
by any Borrower of any proceeds of the Loans, (b) any Environmental Damages and
(c) any claims for brokerage fees or commissions in connection with the Credit
Documents or any transaction contemplated thereby, except to the extent such
liability arises from the willful misconduct or gross negligence of such
Indemnitee.  Upon receiving knowledge of any suit, claim or demand asserted by a
third party that the Administrative Agent or any Lender believes is covered by
this indemnity, the Administrative Agent or such Lender shall give the Borrowers
notice of the matter and an opportunity to defend it, at the Borrowers’ sole
cost and expense, with legal counsel satisfactory to the Administrative Agent or
such Lender, as the case may be.  Any failure or delay of the Administrative
Agent or any Lender to notify the Borrowers of any such suit, claim or demand
shall not relieve any Borrower of its obligations under this Section 8.03 but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by any such failure or delay which is unreasonable.  The
obligations of the Borrowers under this Section 8.03 shall survive the payment
and performance of the Obligations and the termination of this Agreement.

 

8.04.                      Waivers; Amendments.  Any term, covenant, agreement
or condition of this Agreement or any other Credit Document may be amended or
waived, and any consent under this Agreement or any other Credit Document may be
given, if such amendment, waiver or consent is in writing and is signed by the
Borrowers and the Required Lenders or the Administrative Agent on behalf of the
Required Lenders with the written approval of the Required Lenders; provided,
however, that:

 

(a)                                Any amendment, waiver or consent which would
(i) amend this Section 8.04 or Section 2.11, (ii) amend the definition of
“Required Class Lenders”, “Required

 

97

--------------------------------------------------------------------------------


 

Lenders”, “Required Revolving Lenders” or “Required Term Lenders”, or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or to waive any rights under, or to modify any provision of, this
Agreement or (iii) except for any release of Collateral in connection with a
disposition authorized by Section 5.02(c) (other than any disposition referred
to in clause (iv) or (v) thereof unless, upon giving effect to such disposition,
the assets or property that are the subject of such disposition shall continue
to be Collateral) or other release of Collateral expressly authorized by Section
7.07, release any substantial part of the Collateral, release any Borrower from
the Credit Agreement or release any Guarantor from the Guaranty, must be in
writing and signed or approved in writing by all Lenders;

 

(b)                               Any amendment, waiver or consent which would
(i) increase the Total Revolving Loan Commitment, (ii) extend the Revolving Loan
Maturity Date, (iii) reduce the principal of or interest on any Revolving Loan
or L/C Borrowing or any fees or other amounts payable for the account of the
Revolving Lenders hereunder or (iv) extend any date fixed for any payment of the
principal of or interest on any Revolving Loans or any fees or other amounts
payable for the account of the Revolving Lenders, must be in writing and signed
or approved in writing by all Revolving Lenders;

 

(c)                                Any amendment, waiver or consent which would
(i) increase the Total Term Loan Commitment, (ii) extend the Term Loan Maturity
Date, (iii) reduce the principal of or interest on any Term Loan or any fees or
other amounts payable for the account of the Term Lenders hereunder or (iv)
extend any date fixed for any payment of the principal of or interest on any
Term Loans or any fees or other amounts payable for the account of the Term
Lenders, must be in writing and signed or approved in writing by all Term
Lenders;

 

(d)                               Any amendment, waiver or consent which would
increase the interest on any Revolving Loan or L/C Obligation or any fees or
other amounts payable for the account of the Revolving Lenders hereunder, must
be in writing and signed or approved in writing by the Required Class Lenders;

 

(e)                                Any amendment, waiver or consent which would
(i) accelerate the Term Loan Maturity Date, (ii) increase the interest on any
Term Loan or any fees or other amounts payable for the account of the Term
Lenders hereunder or (iii) accelerate any date fixed for any payment of the
principal of or interest on any Term Loans or any fees or other amounts payable
for the account of the Term Lenders, must be in writing and signed or approved
in writing by the Required Class Lenders;

 

(f)                                  Any amendment, modification, termination or
waiver of any provision of Section 2.05 or 2.07 must be in writing and signed by
the Required Class Lenders;

 

(g)                               Any amendment, waiver or consent which
increases or decreases the Proportionate Share of any Lender must be in writing
and signed by such Lender;

 

(h)                               Any amendment, waiver or consent which affects
the rights or duties of the Swing Line Lender under this Agreement must be in
writing and signed by the Swing Line Lender;

 

98

--------------------------------------------------------------------------------


 

(i)                                   Any amendment, waiver or consent which
affects the rights or duties of the L/C Issuer under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it must be in writing and signed by the L/C Issuer; and

 

(j)                                   Any amendment, waiver or consent which
affects the rights or obligations of the Administrative Agent must be in writing
and signed by the Administrative Agent.

 

No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder.  Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given.

 

In the event that (i) a Lender shall not enter into or shall not consent to any
proposed amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document governed by Section 8.04(a), (b) or (c),
(ii) such Lender’s consent is necessary for such amendment, waiver or
modification to become effective, and (iii) at least 50% of the Lenders whose
consent is required to effectuate such amendment, waiver or modification have in
fact consented thereto, then, provided that no Event of Default then exists,
notwithstanding the provisions of Section 2.11 to the contrary, the Borrowers
may (A) prepay all Obligations (including, with respect to a Letter of Credit,
cash collateralization of an interest therein) outstanding to any such
nonconsenting Lender and eliminate any such Lender’s Commitment and (B)
concurrently with such prepayment or within ten Business Days thereafter, obtain
new Term Loans or new Revolving Loan Commitments, as applicable, either from
then-current Lenders and/or new Lenders, in an amount which, when added to the
aggregate amount of Term Loans or Revolving Loan Commitments, as applicable,
provided by the remainder of the existing Lenders at such time, is equal to the
aggregate amount of Term Loans and/or the Total Revolving Loan Commitment, as
applicable, that was outstanding at the time of the prepayment provided for in
clause (A) above (after giving effect to any repayments, prepayments or
commitment reductions since the prepayment provided for in clause (A) above). 
In connection therewith, the Administrative Agent is authorized to adjust the
Proportionate Share of each Lender as necessary to reflect the prepayment and,
if applicable, additional Term Loans or Revolving Loan Commitments.  Any Lender
providing additional Term Loans or an additional Revolving Loan Commitment shall
be a “Lender” for all purposes hereunder and such Term Loans or Revolving Loan
Commitments, as applicable, shall be Term Loans or Revolving Loan Commitments
for all purposes hereunder.

 

8.05.                      Successors and Assigns.

 

(a)                                Binding Effect.  This Agreement and the other
Credit Documents shall be binding upon and inure to the benefit of the
Borrowers, the Lenders, the Administrative Agent, all future holders of the
Notes and their respective successors and permitted assigns, except that no
Borrower may assign or transfer any of its rights or obligations under any
Credit Document without the prior written consent of the Administrative Agent
and each Lender.

 

99

--------------------------------------------------------------------------------


 

(b)                               Participations.  Any Lender may, without
notice to or consent of the Administrative Agent or the Borrower, at any time
sell to one or more banks or other financial institutions (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender under
this Agreement and the other Credit Documents (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans).  In
the event of any such sale by a Lender of participating interests, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of its Notes for all purposes under this Agreement and the Borrowers
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any such sale is effected may
require the selling Lender to obtain the consent of the Participant in order for
such Lender to agree in writing to any amendment, waiver or consent of a type
specified in Section 8.04(a), (b), (c), (d), (e), (f) or (g) but may not
otherwise require the selling Lender to obtain the consent of such Participant
to any other amendment, waiver or consent hereunder.  Each Borrower agrees that
if amounts outstanding under this Agreement and the other Credit Documents are
not paid when due (whether upon acceleration or otherwise), each Participant
shall, to the fullest extent permitted by law, be deemed to have the right of
setoff in respect of its participating interest in amounts owing under this
Agreement and any other Credit Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section 2.11(b). 
Each Borrower also agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (c) of
this Section on the date of the participation; provided, that a Participant
shall not be entitled to receive any greater payment under Section 2.12 or 2.13
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant and the Participant shall not be
entitled to the benefits of Section 2.13 unless it complies with the provisions
of Section 2.13(f) and (g) as if it were a Lender by assignment.

 

(c)                                Assignments.  Any Lender may, at any time,
sell and assign to any Lender or any Person which has represented that it is an
Eligible Assignee (individually, an “Assignee Lender”) all or a portion of its
rights and obligations under this Agreement and the other Credit Documents
(including for purposes of this subsection (c), participations in L/C
Obligations and in Swing Line Loans) (such a sale and assignment to be referred
to herein as an “Assignment”) pursuant to an assignment agreement substantially
in the form (other than in the case of Assignments of Term Loans by Wells Fargo)
of Exhibit J (an “Assignment Agreement”), executed by Assignee Lender and such
assignor Lender (an “Assignor Lender”) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided, however, that:

 

(i)                                   Each Assignee Lender taking an assignment
from a Revolving Lender shall provide appropriate assurances and indemnities
(which may include letters of

 

100

--------------------------------------------------------------------------------


 

credit) to the L/C Issuer and the Swing Line Lender as each may reasonably
require with respect to any continuing obligation to purchase participation
interests in any L/C Obligations or any Swing Line Loans then outstanding;

 

(ii)                                Without the written consent of the
Administrative Agent and, if no Event of Default has occurred and is continuing,
the Borrowers (which consent of the Administrative Agent and the Borrowers shall
not be unreasonably withheld or delayed), no Revolving Lender may make any
Assignment to any Assignee Lender which is not, immediately prior to such
Assignment, a Lender hereunder or an Affiliate thereof;

 

(iii)                             Without the written consent of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed), no Term Lender may make any Assignment to any Assignee Lender which is
not, immediately prior to such Assignment, a Lender hereunder, an Affiliate
thereof or an Approved Fund; and

 

(iv)                            Without the written consent of the
Administrative Agent and, if no Default has occurred and is continuing, the
Borrowers (which consent of the Administrative Agent and the Borrowers shall not
be unreasonably withheld or delayed), each Assignment shall be in an aggregate
amount of not less than (A) in the case of an Assignment of any Revolving Loan
or Revolving Loan Commitment, $5,000,000 (or such lesser amount as shall
constitute the aggregate amount of the Revolving Loan Commitment, Revolving
Loans, Swing Line Loans an participations therein, Letters of Credit and
participations therein and other Obligations of the Assignor Lender) and (B) in
the case of an Assignment of any Term Loan, $1,000,000 (or (x) such lesser
amount as shall constitute the aggregate amount of the Term Loan and other
Obligations of the Assignor Lender or (y) such lesser amount as otherwise shall
have been agreed upon by the Administrative Agent).

 

The Administrative Agent shall be under no obligation to determine whether a
Person which represents that it is an Eligible Assignee is in fact an Eligible
Assignee.

 

Upon such execution, delivery, acceptance and recording of each Assignment
Agreement, from and after the Assignment Effective Date determined pursuant to
such Assignment Agreement, (A) each Assignee Lender thereunder shall be a Lender
hereunder with Commitments and Loans as set forth on Attachment 1 to such
Assignment Agreement and shall have the rights, duties and obligations of such a
Lender under this Agreement and the other Credit Documents, and (B) the Assignor
Lender thereunder shall be a Lender with Commitments and Loans as set forth on
Attachment 1 to such Assignment Agreement, or, if the Commitments and Loans of
the Assignor Lender has been reduced to $0, the Assignor Lender shall cease to
be a Lender and to have any obligation to make any Loan; provided, however, that
any such Assignor Lender which ceases to be a Lender shall continue to be
entitled to the benefits of any provision of this Agreement which by its terms
survives the termination of this Agreement.  Each Assignment Agreement shall be
deemed to adjust the then-current Revolving Loan Commitment or outstanding
Revolving Loans or Term Loans, as applicable, to the extent, and only to the
extent, necessary to reflect the addition of each Assignee Lender, the deletion
of each Assignor Lender which reduces its Commitments and Loans to $0 and the
resulting adjustment of Commitments and Loans arising from the purchase by each
Assignee Lender of all or a portion of the rights and obligations of an Assignor
Lender under this Agreement and the other Credit Documents.  On or prior to the

 

101

--------------------------------------------------------------------------------


 

Assignment Effective Date determined pursuant to each Assignment Agreement, each
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Revolving Loan Note or Term Loan Note, if
any, of the Assignor Lender thereunder, a new Revolving Loan Note or Term Loan
Note to the order of each Assignee Lender thereunder that requests such a note
(with each new Revolving Loan Note to be in an amount equal to the Revolving
Loan Commitment assumed by such Assignee Lender and each new Term Loan Note to
be in the original principal amount of the Term Loan then held by such Assignee
Lender) and, if the Assignor Lender is continuing as a Lender hereunder, a new
Revolving Loan Note or Term Loan Note to the order of the Assignor Lender if so
requested by such Assignor Lender (with the new Revolving Loan Note to be in an
amount equal to the Revolving Loan Commitment retained by it and the new Term
Loan Note to be in the original principal amount of the Term Loan retained by
it).  Each such new Revolving Loan Note and Term Loan Note shall be dated the
Restatement Effective Date, and each such new Note shall otherwise be in the
form of the Note replaced thereby.  The Notes surrendered by the Assignor Lender
shall be returned by the Administrative Agent to the Borrowers marked
“replaced”.  Each Assignee Lender which was not previously a Lender hereunder
and which is not incorporated under the laws of the United States of America or
a state thereof shall, within three (3) Business Days of becoming a Lender,
deliver to the Borrowers and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI (or successor
applicable form), as the case may be, certifying in each case that such Lender
is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.  Each Assignee Lender
that is not a foreign Lender shall deliver, if reasonably requested by the
Administrative Agent or a Borrower, two duly completed copies of United States
Internal Revenue Service Form W-9.

 

Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitments and Loans pursuant to subsection (c) above,
Wells Fargo shall, upon 30 days’ notice to the Borrowers and the Lenders, resign
as L/C Issuer and Swing Line Lender.  In the event of any such resignation as
L/C Issuer and Swing Line Lender, the Borrowers shall be entitled to appoint
from among the Lenders a successor L/C Issuer and Swing Line Lender hereunder
(subject to the consent of such appointed Lender); provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Wells Fargo as L/C Issuer and Swing Line Lender, as the case may
be.  Wells Fargo shall retain all the rights and obligations of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer (which Letters of Credit have not been
replaced by Letters of Credit issued by the successor L/C Issuer) and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Revolving Loans or fund participations in Unreimbursed Amounts
pursuant to Section 2.03(c)).  Wells Fargo shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such termination (which Swing
Line Loans have not been assigned to the successor Swing Line Lender), including
the right to require the Lenders to make Base Rate Revolving Loans or fund
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(d)                               Register.  The Administrative Agent shall
maintain at its address referred to in Section 8.01 a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders and the Commitments

 

102

--------------------------------------------------------------------------------


 

or Loans of each Lender from time to time.  The entries in the Register shall be
conclusive in the absence of manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
any Borrower and the L/C Issuer at any reasonable time and from time to time
upon reasonable prior notice.  In addition, at any time that a request for a
consent for a material or substantive change to the Credit Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register.  No
Assignment shall be effective unless recorded in the Register.

 

(e)                                Registration.  Upon its receipt of an
Assignment Agreement executed by an Assignor Lender and an Assignee Lender (and,
to the extent required by Section 8.05(c), by the Borrowers and the
Administrative Agent) together with payment to the Administrative Agent by
Assignor Lender of a registration and processing fee of $3,500 (except that no
such fee shall be payable in the case of an assignee which is a Lender, an
Affiliate thereof or an Approved Fund and, in the case of assignments on the
same day by a Lender to more than one Fund managed or advised by the same
investment advisor and which are not then Lenders, only a single $3,500 fee
shall be payable for all such assignments by such Lender to such Funds), the
Administrative Agent shall (i) promptly accept such Assignment Agreement and
(ii) on the Assignment Effective Date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrowers.  The Administrative Agent
shall, upon request of the Borrowers, prepare and deliver to the Borrowers a
copy of the Register containing the names, addresses and respective Commitments
or Loans of all Lenders then parties hereto.

 

(f)                                  Confidentiality.  Subject to Section 8.10,
the Administrative Agent and the Lenders may disclose the Credit Documents and
any financial or other information relating to Argosy and its Subsidiaries to
each other or to any potential Participant or Assignee Lender.

 

(g)                               Pledges to Federal Reserve Banks, Etc..
 Notwithstanding any other provision of this Agreement, any Lender may, without
the consent of the Borrowers or the Administrative Agent, at any time pledge or
assign all or a portion of its rights under this Agreement and the other Credit
Documents to a Federal Reserve Bank.  In addition, in the case of any Lender
that is a Fund, such Lender may, without the consent of the Borrowers or the
Administrative Agent, pledge or assign all or a portion of its rights under this
Agreement and the other Credit Documents to any trustee for, or any other
representative of, holders of obligations owed or securities issued by such
Lender as security for such obligations or securities; provided that any
foreclosure or similar action by such trustee or representative shall be subject
to the provisions of this Section 8.05 concerning assignments.  No such pledge
or assignment referred to in this clause (g) shall relieve the pledging or
assigning Lender from its obligations under this Agreement and the other Credit
Documents.

 

(h)                               Assignments by Wells Fargo.  Notwithstanding
any provision in this Section 8.05 to the contrary, no Assignment of Term Loans
by Wells Fargo shall be subject to the requirements set forth in clause (iii) of
the proviso to Section 8.05(c), and no registration or processing fee shall be
payable in connection with any such Assignment by Wells Fargo.

 

103

--------------------------------------------------------------------------------


 

8.06.                      Setoff; Security Interest.

 

(a)                                Setoff.  In addition to any rights and
remedies of the Lenders provided by law, each Lender shall have the right, with
the prior consent of the Administrative Agent but without prior notice to or
consent of any Borrower, any such notice and consent being expressly waived by
such Borrower to the extent permitted by applicable law, upon the occurrence and
during the continuance of an Event of Default, to set-off and apply against the
Obligations any amount owing from such Lender to any Borrower.  The aforesaid
right of set-off may be exercised by such Lender against any Borrower or against
any trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of such
Borrower or against anyone else claiming through or against such Borrower or
such trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time.  Each Lender agrees promptly to notify the
Borrowers after any such set-off and application made by such Lender; provided,
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

(b)                               Security Interest.  As security for the
Obligations, each Borrower hereby grants to the Administrative Agent and each
Lender, for the benefit of the Administrative Agent and all Lenders, a
continuing security interest in any and all deposit accounts or moneys of such
Borrower now or hereafter maintained with such Lender.  Each Lender shall have
all of the rights of a secured party with respect to such security interest.

 

8.07.                      No Third Party Rights.  Nothing expressed in or to be
implied from this Agreement is intended to give, or shall be construed to give,
any Person, other than the parties hereto and their permitted successors and
assigns hereunder, any benefit or legal or equitable right, remedy or claim
under or by virtue of this Agreement or under or by virtue of any provision
herein.

 

8.08.                      Partial Invalidity.  If at any time any provision of
this Agreement is or becomes illegal, invalid or unenforceable in any respect
under the law or any jurisdiction, neither the legality, validity or
enforceability of the remaining provisions of this Agreement nor the legality,
validity or enforceability of such provision under the law of any other
jurisdiction shall in any way be affected or impaired thereby.

 

8.09.                      Jury Trial.  EACH OF THE BORROWERS, THE LENDERS AND
THE ADMINISTRATIVE AGENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING
HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
ANY CREDIT DOCUMENT.

 

8.10.                      Confidentiality.  Neither any Lender nor the
Administrative Agent shall disclose to any Person any information with respect
to any Loan Party which is furnished pursuant to this Agreement or under the
other Credit Documents, except that any Lender or the Administrative Agent may
disclose any such information (a) to its own directors, officers, employees,
auditors, counsel and other advisors and to its Affiliates; (b) to any other
Lender or the Administrative Agent; (c) which is otherwise available to the
public; (d) if required or appropriate in any report,

 

104

--------------------------------------------------------------------------------


 

statement or testimony submitted to any Governmental Authority (which, for
purposes of this Section 8.10, shall include the National Association of
Insurance Commissioners) having or claiming to have jurisdiction over such
Lender or the Administrative Agent; (e) if required in response to any summons
or subpoena; (f) in connection with any enforcement by the Lenders and the
Administrative Agent of their rights under this Agreement or the other Credit
Documents or any litigation among the parties relating to the Credit Documents
or the transactions contemplated thereby; (g) to comply with any Requirement of
Law applicable to such Lender or the Administrative Agent; (h) to any Assignee
Lender or Participant or any prospective Assignee Lender or Participant,
provided that such Assignee Lender or Participant or prospective Assignee Lender
or Participant agrees to be bound by this Section 8.10; (i) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 8.10; (j) to any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender; or (k) otherwise
with the prior consent of such Loan Party; provided, however, that any
disclosure made in violation of this Agreement shall not affect the obligations
of the Loan Parties under this Agreement and the other Credit Documents.

 

8.11.                      Counterparts.  This Agreement may be executed in any
number of identical counterparts, any set of which signed by all the parties
hereto shall be deemed to constitute a complete, executed original for all
purposes.

 

8.12.                      Consent to Jurisdiction.  Each Borrower irrevocably
submits to the non-exclusive jurisdiction of the courts of the State of New York
and the courts of the United States of America located in the Southern District
of New York and agrees that any legal action, suit or proceeding arising out of
or relating to this Agreement or any of the other Credit Documents may be
brought against such party in any such courts.  Final judgment against any
Borrower in any such action, suit or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment, a certified or
exemplified copy of which shall be conclusive evidence of the judgment, or in
any other manner provided by law.  Nothing in this Section 8.12 shall affect the
right of the Administrative Agent or any Lender to commence legal proceedings or
otherwise sue any Borrower in any other appropriate jurisdiction, or
concurrently in more than one jurisdiction, or to serve process, pleadings and
other papers upon any Borrower in any manner authorized by the laws of any such
jurisdiction.  Each Borrower agrees that process served either personally or by
registered mail shall, to the extent permitted by law, constitutes adequate
service of process in any such suit.  Each Borrower irrevocably waives to the
fullest extent permitted by applicable law (a) any objection which it may have
now or in the future to the laying of the venue of any such action, suit or
proceeding in any court referred to in the first sentence above; (b) any claim
that any such action, suit or proceeding has been brought in an inconvenient
forum; (c) its right of removal of any matter commenced by any other party in
the courts of the State of New York to any court of the United States of
America; (d) any immunity which it or its assets may have in respect of its
obligations under this Agreement or any other Credit Document from any suit,
execution, attachment (whether provisional or final, in aid of execution, before
judgment or otherwise) or other legal process; and (e) any right it may have to
require the moving party in any suit, action or proceeding brought in any of the
courts referred to above arising out of or in

 

105

--------------------------------------------------------------------------------


 

connection with this Agreement or any other Credit Document to post security for
the costs of such Borrower or to post a bond or to take similar action.

 

8.13.                      Joint and Several Obligations.

 

(a)                                All of the obligations of the Borrowers under
this Agreement and the other Credit Documents shall be joint and several.

 

(b)                               Each Borrower agrees that neither the
Administrative Agent nor any Lender shall have any responsibility to inquire
into the apportionment, allocation or disposition of any Borrowings or Letters
of Credit as among the Borrowers.

 

(c)                                For the purpose of implementing the joint
borrower provisions of this Agreement and each of the Credit Documents, each
Borrower hereby irrevocably appoints Argosy as its agent and attorney-in-fact
for all purposes of this Agreement and each of the Credit Documents, including
the giving and receiving of notices and other communications, the making of
requests for, or conversions or continuations of, Borrowings and/or Letters of
Credit, the execution and delivery of certificates and the receipt and
allocation of disbursements from the Lenders.  Argosy hereby accepts such
appointment.  The Administrative Agent and each Lender may regard any notice or
other communication pursuant to any Credit Document from Argosy as a notice or
communication from all Borrowers and may give any notice or communication
required or permitted to be given to any Borrower or Borrowers hereunder to
Argosy on behalf of such Borrower or Borrowers.  Each Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Argosy shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

 

(d)                               Each Borrower hereby waives, with respect to
itself and its obligations hereunder, any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent or
any Lender to (i) proceed against any other Borrower, any guarantor or any other
Person, (ii) proceed against or exhaust any security held from any other
Borrower, any guarantor or any other Person or (iii) pursue any other remedy in
the Administrative Agent or any Lender’s power whatsoever.  Each Borrower hereby
waives any defense based on or arising out of any defense of any other Borrower,
any guarantor or any other Person other than payment in full of the Obligations,
including any defense based on or arising out of the disability of any other
Borrower, any guarantor or any other Person, or the enforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment in full of the Obligations. 
Subject to the terms of this Agreement, the Administrative Agent or any Lender
may, at its election, foreclose on any security held by the Administrative Agent
or any Lender by one or more judicial or non-judicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against any other Borrower, any
guarantor or any other Person, or any security, without affecting or impairing
in any way the liability of any Borrower hereunder except to the extent the
Obligations have been paid in full.  Each Borrower waives all rights and
defenses arising out of any such election of remedies by the

 

106

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender, even though that election of remedies, such
as a nonjudicial foreclosure with respect to security for a guaranteed
obligation, has destroyed any of such Borrower’s, any other Borrower’s or any
guarantor’s rights of subrogation and reimbursement against any other Borrower
or any guarantor.

 

(e)                                Each Borrower waives any defense, right of
set-off, claim or counterclaim whatsoever and any and all other rights,
benefits, protections and other defenses available to it now or at any time
hereafter.

 

(f)                                  Each Borrower waives all rights and
defenses that such Borrower may have because the Obligations are secured by real
property.  This means, among other things:

 

(i)                                   The Administrative Agent or any Lender may
collect from such Borrower without first foreclosing on any real or personal
property collateral pledged by such Borrower, any other Borrower or any
guarantor.

 

(ii)                                If the Administrative Agent or any Lender
forecloses on any real property collateral pledged by such Borrower or any other
Borrower:

 

(A)                            The amount of the debt may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

 

(B)                              The Administrative Agent or any Lender may
collect from each Borrower even if the Administrative Agent or any Lender, by
foreclosing on the real property collateral, has destroyed any right such
Borrower may have to collect from any other Borrower or any guarantor.

 

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because such Borrower’s debt is secured by real property.

 

(iii)                             Each Borrower waives all rights and defenses
arising out of an election of remedies by the Administrative Agent or any
Lender, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for a guaranteed obligation, has destroyed such
Borrower’s rights of subrogation and reimbursement against the principal.

 

(g)                               Each Borrower assumes all responsibility for
being and keeping itself informed of each other Borrower’s and any guarantor’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks which such Borrower or any guarantor assumes and incurs under any Credit
Document, and agrees that neither the Administrative Agent nor any Lender shall
have no duty to advise such Borrower, any other Borrower or any guarantor of
information known to the Administrative Agent or any Lender regarding such
circumstances or risks.

 

8.14.                      Assignment of Revolving Loans.  (a) On or prior to
the Restatement Effective Date, the Administrative Agent shall notify each
Revolving Lender of the amount required to be paid by or to such Revolving
Lender so that the Revolving Loans held by the Revolving Lenders on the
Restatement Effective Date (before giving effect to any new Revolving Loans made
on

 

107

--------------------------------------------------------------------------------


 

such date) shall be held by each Revolving Lender pro rata in accordance with
the Revolving Loan Commitments of the Lenders set forth in the Register
maintained by the Administrative Agent.  Each Revolving Lender which is required
to reduce the amount of Revolving Loans held by it (each such Lender, a
“Decreasing Revolving Lender”) shall irrevocably assign, without recourse or
warranty of any kind whatsoever (except that each Decreasing Revolving Lender
warrants that it is the legal and beneficial owner of the Loans assigned by it
under this Section 8.14 and that such Loans are held by such Decreasing
Revolving Lender free and clear of adverse claims), to each Revolving Lender
which is required to increase the amount of Revolving Loans held by it (each
such Lender, an “Increasing Revolving Lender”), and each Increasing Revolving
Lender shall irrevocably acquire from the Decreasing Revolving Lenders, a
portion of the principal amount of the Revolving Loans of each Decreasing
Revolving Lender (collectively, the “Acquired Revolver Portion”) outstanding on
the Restatement Effective Date (before giving effect to any new Revolving Loans
made on such date) in an amount such that the principal amount of the Revolving
Loans held by each Increasing Revolving Lender and each Decreasing Revolving
Lender as of the Restatement Effective Date shall be held in accordance with
each such Lender’s Proportionate Share (if any) as of such date.  Such
assignment and acquisition shall be effective on the Restatement Effective Date
automatically and without any action required on the part of any party other
than the payment by the Increasing Revolving Lenders to the Administrative Agent
for the account of the Decreasing Revolving Lenders of an aggregate amount equal
to the Acquired Revolver Portion, which amount shall be allocated and paid by
the Administrative Agent at or before 12:00 p.m. on the Restatement Effective
Date to the Decreasing Revolving Lenders pro rata based upon the respective
reductions in the principal amount of the Revolving Loans held by such Revolving
Lenders on the Restatement Effective Date (before giving effect to any new
Revolving Loans made on such date).  Each of the Administrative Agent and the
Lenders shall adjust its records accordingly to reflect the payment of the
Acquired Revolver Portion.  The payment to be made in respect of the Acquired
Revolver Portion shall be made by the Increasing Revolving Lenders to the
Administrative Agent in Dollars in immediately available funds at or before
11:00 a.m. on the Restatement Effective Date, such payment to be made by the
Increasing Revolving Lenders pro rata based upon the respective increases in the
principal amount of the Revolving Loans held by such Revolving Lenders on the
Restatement Effective Date (before giving effect to any new Revolving Loans made
on such date).

 

(b)                               To the extent any of the Revolving Loans
acquired by the Increasing Revolving Lenders from the Decreasing Revolving
Lenders pursuant to Section 8.14(a) above are LIBOR Loans and the Restatement
Effective Date is not the last day of an Interest Period for such LIBOR Loans,
the Decreasing Revolving Lenders shall be entitled to compensation from the
Borrowers as provided in Section 2.07(c) of the Existing Credit Agreement (as if
the Borrowers had prepaid such LIBOR Loans in an amount equal to the Acquired
Revolver Portion on the Restatement Effective Date).  The payment made by the
Increasing Revolving Lenders in respect of the Acquired Revolver Portion shall
constitute a Loan made by the Increasing Revolving Lenders on the Restatement
Effective Date, and to the extent any Loan acquired by the Increasing Revolving
Lenders on the Restatement Effective Date is a LIBOR Loan and such date is not
the last day of an Interest Period for such LIBOR Loan, such LIBOR Loan shall
accrue interest at the rate then applicable to such Loan until such last day;
provided, however, that the Borrowers shall compensate the Increasing Revolving
Lenders for an amount equal to the amount, if any, by which the cost to the
Increasing Revolving Lenders of funding the amount

 

108

--------------------------------------------------------------------------------


 

of each such Loan in the respective market for the period from such date to the
last day of the then Interest Period for such Loan exceeds such applicable rate.

 

8.15.                      Application of Gaming Laws.

 

(a)                                This Agreement and the other Credit Documents
are subject to Gaming Laws and laws involving the sale or distribution of liquor
(the “Liquor Laws”).  Without limiting the foregoing, each of the Administrative
Agent and the Lenders acknowledges that (i) it is subject to being called
forward by the Gaming Authorities or the Governmental Authorities enforcing the
Liquor Laws, in their discretion, for licensing or a finding of suitability or
to file or provide other information, and (ii) all rights, remedies and powers
in or under this Agreement and the other Credit Documents, including with
respect to the Collateral (including Equity Securities) and the ownership and
operation of Gaming Facilities, may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of the Gaming Laws
and Liquor Laws and only to the extent that required approvals (including prior
approvals) are obtained from the requisite Governmental Authorities.

 

(b)                               Each of the Administrative Agent and the
Lenders agrees to cooperate with all Gaming Authorities (or be subject to the
provisions of Section 2.16) in connection with the provision of such documents
or other information as may be requested by such Gaming Authorities relating to
the Loan Parties or to the Credit Documents.

 

(c)                                If during the existence of an Event of
Default hereunder or under any of the other Credit Documents it shall become
necessary, or in the opinion of the Required Lenders advisable, for an agent,
supervisor, receiver or other representative of the Administrative Agent and the
Lenders to become licensed under any Governmental Rule as a condition to
receiving the benefit of any Collateral encumbered by the Security Documents or
other Credit Documents or to otherwise enforce the rights of the Administrative
Agent and the Lenders under the Credit Documents, the Borrowers hereby agree to
grant such license or licenses and to execute such further documents as may be
required in connection with the evidencing of such consent.

 

8.16.                      Damages; Insurance and Condemnation Proceeds.

 

(a) (i) All awards of damages and all other compensation payable directly or
indirectly by reason of a condemnation or proposed condemnation (or transfer in
lieu thereof) for public or private use affecting the Collateral; (ii) all other
claims and awards for damages to or decrease in value of the Collateral;
(iii) all proceeds of any insurance policies payable by reason of loss sustained
to the Collateral or due to a business interruption; and (iv) all interest which
may accrue on any of the foregoing, are all absolutely and irrevocably assigned
to and shall be paid to the Administrative Agent for the benefit of itself and
the Lenders.  At any time that an Event of Default shall have occurred and be
continuing, (x) upon prior notice to the Borrowers, the Administrative Agent may
commence, appear in, defend or prosecute any assigned claim or action, and may
adjust, compromise, settle and collect all claims and awards assigned to the
Administrative Agent, provided, however, that in no event shall the
Administrative Agent be responsible for any failure to collect any claim or
award, regardless of the cause of the failure and (y) the Administrative Agent
may apply all or any insurance or condemnation proceeds it

 

109

--------------------------------------------------------------------------------


 

receives to its expenses in settling, prosecuting or defending any such claim
and apply the balance to the Obligations in accordance with Section 2.08(c).

 

(b)                               If no Event of Default has occurred and is
continuing, (i) the Administrative Agent shall release to the Borrowers any
insurance or condemnation proceeds not exceeding $25,000,000 to be applied by
the Borrowers to the restoration of the insured damage or replacement of the
condemned property and (ii) the Administrative Agent, upon the Borrowers’
request, shall release to the Borrowers any insurance or condemnation proceeds
exceeding $25,000,000, such insurance or condemnation proceeds to be held by the
Administrative Agent to be used for repair or restoration subject to reasonable
conditions on such use including, without limitation:  (i) the deposit with the
Administrative Agent of such additional funds which the Administrative Agent
determines are needed to pay all costs of the repair or restoration (including,
without limitation, taxes, financing charges, insurance and rent during the
repair period); (ii) the establishment of an arrangement for lien releases and
disbursement of funds acceptable to the Administrative Agent; and (iii) the
delivery to the Administrative Agent of evidence reasonably acceptable to the
Administrative Agent (A) that after completion of the work the income from the
applicable facility will be sufficient to pay all expenses of such facility and
(B) of the satisfaction of any additional conditions that the Administrative
Agent and the Required Lenders may reasonably establish to protect their Lien. 
Each Borrower hereby acknowledges that the conditions described above are
reasonable.  If such conditions, together with any other reasonable conditions
imposed by the Administrative Agent and the Required Lenders, have not been
satisfied within one hundred eighty (180) days of receipt by the Administrative
Agent of such insurance or condemnation proceeds or if an Event of Default
occurs and is continuing, then, at the direction of the Required Lenders, the
Administrative Agent shall apply such insurance or condemnation proceeds to pay
the Obligations in accordance with Section 2.08(c).

 

8.17.                      Effectiveness of Restatement.  The Borrowers, the
Lenders and the Administrative Agent agree that upon the satisfaction of the
conditions set forth in Section 3.01, the following transactions shall be deemed
to occur automatically, without further action by any party hereto (except as
set forth below):

 

(a)                                The Existing Credit Agreement shall be deemed
to be amended and restated in its entirety in the form of this Agreement;
provided, that the Lenders that are also party to the Existing Credit Agreement
shall remain entitled to indemnities under the Existing Credit Agreement which
by their terms survive the termination of the Existing Credit Agreement.

 

(b)                               The Administrative Agent shall, promptly after
receipt of the Notes reflecting the amendments to the Existing Credit Agreement
effected hereunder, cancel and return to the Borrowers (upon receipt from the
Lenders) the promissory notes being replaced by such Notes.

 

Each Borrower, each Lender and the Administrative Agent agree that (i) the
restatement transactions provided in the foregoing sentence shall not be
effective until the execution of this Agreement by all of the parties hereto and
the satisfaction of the conditions precedent set forth in Section 3.01 hereof;
(ii) all terms and conditions of the Existing Credit Agreement which are

 

110

--------------------------------------------------------------------------------


 

amended and restated by this Agreement shall remain effective until such
amendment and restatement becomes effective hereunder and thereafter shall
continue to be effective only as amended and restated by this Agreement and
(iii) the representations, warranties and covenants set forth herein shall
become effective on the date on which such conditions are satisfied.

 

8.18.                      Departing Lenders.  Upon the effectiveness of this
Agreement and the payment to the Departing Lenders of the Obligations due it,
(a) the Departing Lenders shall have no further Commitment hereunder and (b) the
Departing Lenders shall cease to have any rights or duties as Lenders hereunder;
provided, that the Departing Lenders shall remain entitled to indemnities under
the Existing Credit Agreement which by their terms survive the termination of
the Existing Credit Agreement.

 

8.19.                      Patriot Act Notification.  The following notification
is provided to the Borrowers pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all Lenders to obtain, verify and record information that
identifies each person that opens an account, including any deposit account,
treasury management account, loan, other extension of credit or other financial
services product.  What this means for the Borrowers: When a Borrower opens an
account, the Lenders will ask for, and such Borrower shall provide to such
Lenders, such Borrower’s name, business address, taxpayer identification number
and other information that will allow the Lenders to identify such Borrower. 
The Lenders may also ask to see such Borrower’s legal organizational documents
or other identifying documents.

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrowers, the Lenders, the Administrative Agent, the
L/C Issuer and the Swing Line Lender have caused this Agreement to be executed
as of the day and year first above written.

 

 

BORROWERS:

 

 

 

 

 

ARGOSY GAMING COMPANY,

 

CENTROPLEX CENTRE CONVENTION
HOTEL, L.L.C.,

 

ALTON GAMING COMPANY,

 

ARGOSY OF IOWA, INC.,

 

ARGOSY OF LOUISIANA, INC.,

 

ARGOSY OF LOUISIANA, INC., as the
general partner of CATFISH QUEEN
PARTNERSHIP IN COMMENDAM,

 

JAZZ ENTERPRISES, INC., as the partner in
commendam of CATFISH QUEEN
PARTNERSHIP IN COMMENDAM,

 

EMPRESS CASINO JOLIET
CORPORATION,

 

THE INDIANA GAMING COMPANY,

 

THE INDIANA GAMING COMPANY, as the
general partner of INDIANA GAMING
COMPANY, L.P.,

 

INDIANA GAMING HOLDING COMPANY,

 

INDIANA GAMING HOLDING COMPANY, as the
general partner of INDIANA
GAMING II, L.P.,

 

IOWA GAMING COMPANY,

 

IOWA GAMING COMPANY, as the general
partner of BELLE OF SIOUX CITY,
L.P.,

 

JAZZ ENTERPRISES, INC. AND

 

THE MISSOURI GAMING COMPANY

 

112

--------------------------------------------------------------------------------


 

 

BY:

/s/ Dale R. Black

 

Dale R. Black

 

Senior Vice President and Chief Financial Officer
of Argosy Gaming Company

 

 

 

and

 

 

 

Treasurer of

 

 

 

Alton Gaming Company,

 

Argosy of Iowa, Inc.,

 

Argosy of Louisiana, Inc.,

 

Empress Casino Joliet Corporation,

 

The Indiana Gaming Company,

 

Indiana Gaming Holding Company,

 

Iowa Gaming Company,

 

Jazz Enterprises, Inc.,

 

Centroplex Centre Convention Hotel, L.L.C.
and

 

The Missouri Gaming Company

 

113

--------------------------------------------------------------------------------


 

 

THE LENDERS:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
L/C Issuer, Swing Line Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Casey Potter

 

Name:

Casey Potter

 

Title:

Vice President

 

 

 

 

LASALLE BANK NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Robert Swanson

 

Name:

Robert Swanson

 

Title:

Senior Vice President

 

 

 

 

HIBERNIA NATIONAL BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ross S. Wales

 

Name:

Ross s. Wales

 

Title:

Vice President

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Steven P. Lapham

 

Name:

Steven P. Lapham

 

Title:

Managing Director

 

114

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG — New York and
Grand Cayman Branches, as a Lender

 

 

 

 

 

 

 

By:

/s/ Werner Schmidbauer

 

Name:

Werner Schmidbauer

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Karla Wirth

 

Name:

Werner Schmidbauer

 

Title:

Assistant Vice President

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Eoin P. Collins

 

Name:

Eoin P. Collins

 

Title:

Vice President

 

 

 

 

THE CIT GROUP/EQUIPMENT
FINANCING, INC., as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Saylor

 

Name:

Mark Saylor

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF SCOTLAND, as a Lender
and as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Amena Nabi

 

Name:

Amena Nabi

 

Title:

Assistant Vice President

 

115

--------------------------------------------------------------------------------


 

 

CALYON NEW YORK BRANCH, as a
Lender and as a Syndication Agent

 

 

 

 

 

 

 

By:

/s/ F. Frank Herrera

 

Name:

F. Frank Herrera

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Ron Moore

 

Name:

Ron Moore

 

Title:

Director

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

 

 

By:

/s/ Brian H. Gallagher

 

Name:

Brian H. Gallagher

 

Title:

Vice President

 

 

 

 

 

 

 

NATIONAL CITY BANK OF INDIANA, as
a Lender

 

 

 

 

 

 

 

By:

/s/ Mark A. Minnick

 

Name:

Mark A. Minnick

 

Title:

Senior Vice President

 

 

 

 

 

 

 

MORGAN STANLEY BANK, as a Lender
and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Daniel Twenge

 

Name:

Daniel Twenge

 

Title:

Vice President

 

116

--------------------------------------------------------------------------------